PRODUCTION SHARING AGREEMENT

FOR

BLOCKL

BRUNEI DARUSSALAM

Between

Brunei National Petroleam Company Sendirian Berhad

and

Loon Brunei Limited

and

QAF Brunei Sendirian Berhad
ARTICLE

ANNEX A~ Agreement Area

ANNEX B— Accounting Procedures

CONTENTS

DEFINITIONS AND INTERPRETATION
AGREEMENT AREA AND SCOPE
COMMENCEMENT AND TERM OF AGREEMENT
RELINQUISHMENT....
GENERAL RIGHTS AND OBLIGATIONS OF CONTRACTOR:
JOINT MANAGEMENT COMMITTEE,
OPERATOR...
MINIMUM WORK AND EXPENDITURE OBLIGATION.
WORK PROGRAMME AND BUDGET...
PROCEDURES FOR APPRAISAL PLANS, GAS MARKETING PLANS AND
DEVELOPMENT AND PRODUCTION PLANS.
UNITISATION....
COST RECOVERY AND PETROLEUM ALLOCATION

PAYMENTS AND CURRENCY MATTERS...
ASSISTANCE PROVIDED BY PETROLEUMBRUNEL
OWNERSHIP OF PROJECT ASSETS
REPORTS, ACCOUNTS AND AUDITS

EMPLOYMENT AND TRAINING. -
PARTICIPATION .......
DOMESTIC SUPPLY AND DOWNSTREAM OPERATIONS ..
INSURANCE AND INDEMNITIES
HEALTH, SAFETY, ENVIRONMENT AND ABANDONMENT
TERMINATION..
FORCE MAJEURE ..
EXPERT DETERMINATION
GOVERNING LAW AND ARBITRATION
DATA AND CONFIDENTIALITY.
ASSIGNMENT.
MISCELLANEOUS PROVISION:

ANNEX C - Minimum Expenditure Obligation Breakdown

ANNEX D- PCG

ANNEX E - Guarantee
This Agreement is made on the 28" day of August 2006 between

q@ BRUNEI NATIONAL PETROLEUM COMPANY SENDIRIAN BERHAD, a
company incorporated under the Companies Act (Cap 39) having its registered
address at Unit 2.02, 2nd Floor, Block D, Yayasan Sultan Haji Hassanal Bolkiah
Complex, Jalan Pretty, Bandar Seri Begawan, Brunei Darussalam
("PetroleumBRUNEI" an expression which shail include its successors and assigns);

AND

(2) LOON BRUNEI LIMITED, a company incorporated under the laws of Cyprus,
with its registered office at 27 Pindarou Street, Alpha Business Centre, 1060 Nicosia,
Cyprus; and

@) QAF BRUNEI SDN BHD, a company incorporated under the Companies Act (Cap.
39), having its registered office at QAF Centre, Lot 66 Tapak Perindustrian Beribi
B.S.B, BE1118, Brunei Darussalam,

(together, the “Contractor Parties”, an expression which shall include their respective

Successors and assigns).

RECITALS:

A PetroleumBRUNEI wishes to ensure the sustainable exploitation of its non-renewable
mineral resources in a prudent and environmentally sound manner in accordance with

accepted international standards.

B The area described in Annex A is State Land as defined in the Petroleum Mining Act
(Cap. 44);
Cc Under section 2A of the Petroleum Mining Act (Cap. 44), the entire ownership of any

petroleum extracted from any State Land shall vest in the holder of mineral rights

unless otherwise expressly provided in any petroleum mining agreement;

D Under section 3(1) of the Brunei National Petroleum Company Sendirian Berhad
Order, 2002, His Majesty the Sultan and Yang Di-Pertuan in Council granted to
PetroleumBRUNE] all mineral rights within such area of State Land as His Majesty
the Sultan and Yang Di-Pertuan in Council may from time to time allocate;

E By Notices on the granting of mineral Tights by His Majesty the Sultan and Yang Di-
Pertuan in Council dated 27th June 2002 and 9th August 2004 respectively ee af
q

2
“Notices"), PetroleumBRUNEI was granted all mineral rights within the areas
described in the Notices and known as Block L and Block M;

F PetroleumBRUNEI wishes that exploration for and development of Petroleum be

undertaken in the Agreement Area.

G The Contractor has the technical competence, financial ability and professional skills
necessary to explore for, appraise, develop, produce and market Petroleum and
desires enter into this Agreement with PetroleumBRUNEI and to conduct Petroleum

Operations in the Agreement Area pursuant to its terms and Applicable Law; and

H The Parties hereto have agreed that the Contractor shall have the exclusive right to
carry out all Petroleum Operations in the Agreement Area pursuant to this

Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained

herein, the Parties hereby agree as follows:

w
ARTICLE 1
DEFINITIONS AND INTERPRETATION

Article 1.1 In this Agreement the following expressions (except where the context

otherwise requires) have the following meanings:
“Abandonment Fund" has the meaning attributed to it in Article 27.6(a);
“Abandonment Plan" has the meaning attributed to it in Article 27.5(b);

“Accounting Procedures” means the accounting procedures set out in Annex

B;

“Adjusted JCC" shall mean the JCC, denominated in dollars per barrel

according to the following formula:
Adjusted JCC = (JCC x 0.158987/R

Where R = the 3 month arithmetic average of the Rate, determined in

accordance with the following formula:
R= V/N

V = the sum of all daily Rates for the three months preceding the Valuation
Date (including such Valuation Date itself, but excluding the preceding

Valuation Date);
N= the number of days for which a Rate was obtained

“Affiliate” means when used with respect to any Person, another Person that

directly or indirectly:
(a) Controls that Person; or
(b) _is Controlled by that Person; and
(c) is under common Control with that Person,

For the avoidance of doubt, a reference to an Affiliate of the Contractor shall

be deemed to include a reference to an Affiliate of any Contractor Party; A :
cae
Vos,

‘

"Agreement" means this production sharing agreement, together with all
Annexes and Exhibits attached thereto, and any extension, renewal or

amendment hereof agreed to in writing by the Parties;

“Agreement Area" mean the area described in Annex A, as reduced or
modified from time to time pursuant to Article 4.1, Article 4.2, Article 4.4,
Article 4.5, Article 4,6 and Article 4.7 [ Annex A is to contain a Point File];

“Agreement Year" means one (1) year commencing on the Commencement

Date or any anniversary of the Commencement Date;

“Allocable Production" means Total Production less Royalty Oil and
Royalty Gas;

“Applicable Law" means the laws and regulations in force in Brunei

Darussalam from time to time;

“Appraisal Costs" means all costs and expenses that are incurred by the
Operator on behalf of the Contractor for the purposes of appraising a
Petroleum Field pursuant to an Approved Appraisal Plan;

“Appraisal Plan" means a plan of Petroleum Operations and a corresponding
estimate of costs and expenses that the Contractor prepares and submits for
written approval to PetroleumBRUNEI in accordance with Article 10.5;

"Appraisal Report" means a written report of the works carried out pursuant

to an approved Appraisal Plan;

"Appraisal Well" means a well classified as such in an Appraisal Plan and
drilled for the purpose of delineating a discovered Petroleum Field in terms
of its thickness and lateral extent and in order to further define the quantity of

recoverable Petroleum therein;

“Approved Appraisal Plan" means an Appraisal Plan approved in writing
by PetroleumBRUNEI in accordance with Article 10.5 and any amendments

thereto;

"Approved Budget" means a Budget approved in writing by
PetroleumBRUNEI in accordance with Article 9.5 and any amendments

thereto; ; “te &

w

“Approved Development Plan” means a Development Plan approved in
writing by PetroleumBRUNEI in accordance with Article 10.8 and any

amendments thereto;

"Approved Gas Marketing Plan" means a Gas Marketing Plan approved in
writing by PetroleumBRUNEI in accordance with Article 10.4 and any

amendments thereto;

“Approved Work Programme" means a Work Programme approved in
writing by PetroleumBRUNEI in accordance with Article 9.5 and any

amendments thereto;

“Arm's Length Market Value" in respect of Crude Oil, means “Market
Value" as set out in Article 15.2 and, in respect of Natural Gas, means

“Market Value" as set out in Article 14.4;
"Arm's Length Sale" has the meaning attributed to it in Article 15.3;

"Associated Gas" means Natural Gas, commonly known as gas-cap gas,
which is in contact with significant quantities of Crude Oil in a natural
underground reservoir or which is in solution in Crude Oil in a natural
underground reservoir but shall exclude any Crude Oil extracted from such
gas,

"Barrel" means a unit of volume equal to 42 U.S. gallons, liquid measure, at
or corrected to an absolute pressure of fourteen decimal point six nine six
(14.696) pounds per square inch and a temperature of sixty degrees
Fahrenheit (60°F);

"Basement" means igneous rocks, metamorphic rocks or rocks of a nature
that could not contain Petroleum or formations below which it would be

reasonable to conclude, applying knowledge generally accepted in the
international petroleum industry, that Petroleum could not be expected to

exist and shall also include impenetrable rock substances such as salt domes

and mud domes;

"Brunei Dollar” means an official currency unit of Brunei Darussalam;

“Brunei National" means a natural person who is a citizen of Brunei
Darussalam or a company or other legal entity which is incorporated or

constituted pursuant to Applicable Law and which is majority owned by

another Brunei National;

“Beu" means a British thermal unit being a unit of energy equal to the amount
of heat needed to raise the temperature of one (1) pound of pure water from
fifty-nine degrees Fahrenheit (59°F) to sixty degrees Fahrenheit (60°F) at or
corrected to an absolute pressure of fourteen decimal point six nine six

(14.696) pounds per square inch;

"Budget" means an estimate of costs and expenses of Petroleum Operations,
that the Contractor prepares and submits to PetroleumBRUNEI for written
approval together with the corresponding Work Programme in accordance

with Article 9.1;

"Calendar Quarter” means three (3) consecutive calendar months beginning
on any of 1 January, 1 April, 1 July or 1 October according to the Gregorian

calendar;

"Calendar Year" means one (1) year beginning on | January and ending on

31 December according to the Gregorian calendar;

"Capital Costs" means the aggregate of Development Costs, Exploration

Costs and Appraisal Costs;

“Change of Control" means an event where any single person or group of
persons acting in concert acquires direct or indirect contro! of the relevant
company or any interest (either legal or beneficial) in the relevant issued
share capital as a result of which that person or group of persons have a direct
or indirect interest in more than fifty (50) per cent. of the relevant share

capital in the company;
"Coal Bed Methane” means methane produced from coal beds or lignite;
“Commencement Date" means the date of this Agreement;

"“Commerciality Date" means the date on which PetroleumBRUNEL
approves, or is deemed to have approved, a Development Plan in accordance

with Article 10.8;

“Confidential Information" has the meaning attributed to it in Article aA

Se

“Contract Date” means the date of this Agreement;

"Contractor" means the Investor Parties acting together, but shall exclude
PetroleumBRUNEI wherever such expression refers to obligations imposed
on, or liabilities incurred by, the Contractor after the Participation

Completion Date, save to the extent that such obligations and/or liabilities are
specifically expressed to be those of the PB Holder pursuant to Article 24
hereof and/or any provision of the Joint Operating Agreement, following
execution of a deed of adherence thereto by PetroleumBRUNEI;

“Contractor's Entitlement” means the aggregate volumes of Cost Oil and/or

Cost Gas and the share of Profit Oil and/or Profit Gas allocated to the
Contractor;

"Control" means the power, directly or indirectly, to direct or cause the
direction of the management and policies of a person, whether through
ownership of such person’s voting securities, by contract or otherwise, and
the terms "affiliated", “controlling” and “controlled" have correlative

meanings.
"Controlling Interest" means, in relation to a Special Purpose Company:

{a) voting stock equal to more than fifty (50) per cent. of that Special
Purpose Company's voting stock; and/or

(b) Control of, either alone or pursuant to an agreement with other
shareholders or members, a majority of the voting rights in that

Special Purpose Company;

"Cost Gas" means such part of Allocable Production of Natural Gas
determined pursuant to Article 12.7 as being allocated to the Contractor for
the purpose of recovery of Costs out of the Cost Pool;

"Cost Oil" means such part of Allocable Production of Crude Oil determined
pursuant to Article 12.3 as being allocated to the Contractor for the purpose
of recovery of Costs out of the Cost Pool;

“Costs” means the aggregate of Operating Costs and Capital Costs;

"Crude Oil" means crude mineral oil, asphalt, Ozokerite, and all kinds of
hydrocarbons and bitumens, both in solid and in liquid form in their natural
~ GE

8
state or obtained from Natural Gas by condensation or extraction including
propane and butane fractions, before the same has been refined or otherwise
treated but excluding water and artificial substances as well as coal or
bituminous shales or other stratified deposits from which Crude Oil can be
extracted by destructive distillation. Crude Oil shall include any casinghead

petroleum spirit and condensate;

“Crude Oil Quarterly Revenue" means, in relation to any Calendar Quarter,
a US Dollar amount equal to the application of the Market Value to the entire
Crude Oil production marketed in that period;

“Cubic Foot" means a volume of vapour saturated Natural Gas that occupies
‘one (1) cubic foot at or adjusted to an absolute pressure of fourteen decimal
point six nine six (14.696) pounds per square inch and a temperature of sixty
degrees Fahrenheit (60°F);

"Data" means all data and information generated by Petroleum Operations
(whether raw, processed or interpreted);

“Delivery Point" means the following point(s) within the jurisdiction of
Brunei Darussalam, specified in the relevant Approved Development Plan,
where the Parties shal] separately lift and take their respective shares of
Allocable Production:

(a) in the case of Crude Oil, this shall be the outlet flange of the loading
arm after the final sales meter at the export loading facility;

(b) in the case of Natural Gas, this shall be the point at which it reaches
the outlet flange of the delivery facility;

(c) such other point(s) as may be mutually agreed by the Parties;

"Development Costs" means all costs and expenses incurred by the Operator
on behalf of the Contractor for the purposes of Development Operations
pursuant to Approved Development Plans and/or the Abandonment Plan;

"Development and Production Field" means a Petroleum Field for which

there is an Approved Development Plan;

"Development and Production Period” means that period of time referred

to in Article 3.6;

"Development Operations" or "Development" means the engineering,
planning, design, construction and installation of facilities for the Production
of Petroleum and includes purchase of materials and equipment, drilling of
Development Wells, construction and installation of equipment, lines,
facilities, plants and systems in and outside the Agreement Area during the
Development and Production Period, which are required for Production,
treatment, waste disposal, transport, storage and lifting of Petroleum and for
recycling and other secondary and tertiary recovery projects.

“Development Plan” means a plan of Development Operations and a
corresponding estimate of costs and expenses that the Contractor prepares
and submits for the approval of PetroleamBRUNEI in accordance with
Article 10.8;

"Development Well" means a Well drilled, deepened or completed after the
date of approval of the Development Plan pursuant to Development
Operations or Production Operations for the purposes of producing
Petroleum, increasing production, sustaining production or accelerating
extraction of Petroleum including production Wells, injection Wells and dry
Wells;

"Entitlement" means the aggregate of the Contractor's Entitlement and

PetroleumBRUNE!'s Entitlement;
“Event of Force Majeure" has the meaning given to that term in Article 29.1

“Excess Revenue Payment" has the meaning attributed to it in Article 12.5
and Article 12.9;

"Expert" means an expert referred to in Article 30;

"Exploration Costs" means all costs and expenses that are incurred by the
Operator on behalf of the Contractor for the purposes of Exploration
Operations pursuant to Approved Work Programmes and Approved Budgets;

“Exploration” or "Exploration Operations" means the search for Petroleum
during the Exploration Period by geological, geophysical and other methods
and the drilling of Exploration Wells and includes any relevant processing
work, including appraisal operations and other technical or economi

+

10
feasibility studies that may be carried out to determine if a Petroleum Field is

commercial;
“Exploration Period" means the period of time referred to in Article 3.3;

"Exploration Well" means in relation to the Agreement Area, a well
provided for as such in an Approved Work Programme and Approved Budget
and located on an unproven prospect in search of a new and as yet
undiscovered Petroleum Field or with the expectation of proving a new
accumulation on trend with an existing Petroleum Field or located in a
prospect which at the time of drilling is considered by the Parties to be
structurally or stratigraphically separate from any geological feature

previously drilled;

“Birst Commercial Production Date" means, in relation to any

Development and Production Field:

(a) in respect of Crude Oil, the date by which the production of Crude
Oil has continued for a period of twenty-four (24) hours following
completion of testing (including any extended well testing) from the

first Development Well; and

(b) in respect of Natural Gas, (i) any date within the first sixty (60) days
after the Natural Gas was first delivered, on which date cumulative
deliveries of Natural Gas have reached 106 Giga Joules, or (ii) the
sixtieth (60th) day after the Natural Gas was first delivered (or would
have been delivered but for the exercise of take-or-pay rights), if the
cumulative deliveries of Natural Gas within such sixty (60) day
period do not exceed 106 Giga Joules;

"F.0.B" has the meaning attributed to that expression in the most recent

edition of Incoterms;

"Gas Holding Area" means an area that the Contractor has demonstrated to
PetroleumBRUNE!'s reasonable satisfaction contains only those geological
structures constituting a Petroleum Field containing significant accumulations

of Natural Gas (and insignificant or no accumulations of Crude Oil), as

delineated in an Approved Gas Marketing Plan; a re
\
a i
ve

VW
:
:
5

"Gas Holding Period" means a period of eight (8) years (or such longer
period as may be agreed by PetroleumBRUNEI) from the date of approval of
a Gas Marketing Plan pursuant to Article 10.4;

"Gas Marketing Plan" means a proposed plan for the marketing of Natural
Gas submitted by the Contractor to PetroleumBRUNEI pursuant to Article

10.3(b)Gi);
"Giga Joule” means one billion (1,000,000,000) Joules;

"Good Oilfield Practice" means those practices, methods, standards, and
procedures generally accepted and followed by prudent, diligent, skilled and
experienced operators in international petroleum exploration, development
and production operations and which, at the particular time in question, in the
exercise of reasonable judgment and in light of facts known at the time a
decision was made, would be expected to accomplish the desired results and

goals;

"Goods and Services" means equipment, facilities, goods, materials, supplies

and services required for Petroleum Operations;

"Government" means the Government of His Majesty the Sultan and Yang

Di-Pertuan of Brunei Darussalam;

“Gross Negligence/Wilful Misconduct” means any act or failure to act
(whether sole, joint or concurrent) by any person or entity which was intended
to cause, or which was in reckless disregard of or wanton indifference to,
harmful consequences such person or entity knew, or should have known,
such act or failure would have on the safety or property of another person or

entity;

“Guarantee” means a bank guarantee issued by a bank incorporated or
licensed in Brunei Darussalam payable on demand and guaranteeing a part of
the Minimum Expenditure Obligation equal to the Percentage Interest held by
the Contractor Party on whose behalf it is issued;

"Guarantee Amount" means an amount expressed in USD equal to one-third
(1/3) of the Contractor's total Minimum Expenditure Obligation for Phase 1
and, if applicable, for Phase 2;

"Insolvency Event" means a person taking any action or any legal
proceedings are started or other steps taken (including the presentation of a

petition) for:
(a) a Contractor Party to be adjudicated or found insolvent; or

(b) the winding up or dissolution of a Contractor Party (other than in

connection with a solvent reconstruction); or

(c) the appointment of a trustee, receiver, administrative receiver or

similar officer in respect of any Contractor Party or any of its assets;

: "Investor Parties" means the Contractor Parties together with, after the
Participation Completion Date, PetroleumBRUNEL in its capacity as holder
of the PB Interest and shall include their successors and permitted assigns;

"JCC" shall mean Japanese Crude-Oil Cocktail, as announced by the
Japanese Ministry of Finance (on the URL http://www.mof.go.jp),
denominated in yen per kilo-litre on or about the twentieth (20") day of the
month succeeding a calendar month, and whose value shall be computed on
each Valuation Date by taking the arithmetic average of the announced price
for the preceding three months to the calendar month for which the value is
required.

“Joint Appraisal Agreement” means an agreement between the Investor
Parties and a Third Party Contractor which sets out inter alia their agreed
tights and obligations in respect of a Joint Appraisal Plan;

"Joint Appraisal Documents" means a Joint Appraisal Plan and a Joint

Appraisal Agreement;

"Joint Appraisal Plan" means a plan prepared in accordance with the
requirements of Article 10.5 to appraise on a unitised basis a Petroleum Field
located partly within the Agreement Area and partly in another agreement
area in Brunei Darussalam held by a Third Party Contractor, prepared by the
Contractor and said Third Party Contractor;

"Joint Appraisal Report" means a written report, in form and substance,
acceptable to PetroleumBRUNEI, of the works described in and carried out

t Ab
pursvant to a Joint Appraisal Plan to be prepared by the Contractor in

accordance with Article 11.1(c);

"Joint Development Plan" means a plan prepared in accordance with the
requirements of Article 10.7 to develop on a unitised basis a Petroleum Field
located partly within the Agreement Area and partly in another agreement
area in Brunei Darussalam held by a Third Party Contractor, prepared by the
Contractor and said Third Party Contractor;

"Joint Development Documents" means a Joint Development Plan and a

Unitisation Agreement;

“Joint Management Committee" means the committee established pursuant

to Article 6;

“Joint Operating Agreement" means an agreement to be entered into
between the Investor Parties governing the conduct of Petroleum Operations,

as the same may be amended from time to time;
"Joint Venture Account" has the meaning attributed to it in Article 22.4;

"Joule" means a unit of energy equal to the work done when the point of
application of a force of one newton is displaced one meter in the direction of

the force;

“LIBOR" means the London Interbank Offered Rate for the USD for three
hundred and sixty (360) days as published by the British Bankers Association
on the TELERATE screen (now on p.3750 LIBO) at or about 11.00 a.m.
(London time) on the relevant date;

"Market Price" has the meaning attributed to it in Article 15.3(b);

“Market Value" has the meaning attributed to it in Article 14.4 (for Natural

Gas) or Article15.2 (for Crude Oil);

“Material Contract" means a contract for the supply of Goods and Services

with a value in excess of one million U.S. Dollars (USD 1,000,000);
"Minimum Commitment Date" means the date on which

(a) this Agreement terminates;

(b) the entiré Agreement Area is relinquished; or
(o) the Phase 2 of the Second Exploration Period comes to an end;
whichever occurs first;

“Minimum Expenditure Obligation" means the aggregate of the
Contractor's expenditure commitments referred to in Article 8.1(b) and
Article 8.2(b) (though 8.2(b) shall only be applicable if the Contractor should
notify PetroleumBRUNEI of its intention to commence Exploration

Operations under Phase 2, pursuant to Article 4.1(a), and in any instrument
setting out the terms applicable to a Retained Exploration Area in relation to

Petroleum Operations;

"Minimum Work Obligation" means the aggregate of the Contractor's work
commitments referred to in Article 8.1(a) and Article 8.2(a) (or in any
instrument setting out the terms applicable to a Retained Exploration Area);

"MMBtu" means one million (1,000,000) Btu;

“Natural Gas" means a mixture of hydrocarbons and varying quantities of
non-hydrocarbons mainly composed of methane that exist either in a gaseous
state or in solution with Crude Oil in a natural underground reservoir but does
not include Coal Bed Methane. Natural Gas may be classified as either

Associated Gas or Non-Associated Gas;

“Natural Gas Cost Poo!" means, for any Calendar Quarter, an amount equal
to the Market Value of sixty per cent (60%) of the Allocable Production of
Natural Gas for such Calendar Quarter;

"Natural Gas Quarterly Revenue" means, in relation to any Calendar
Quarter, a US Dollar amount equal to the application of the Market Value to
the entire Natural Gas production marketed in that period;

“Non-Arm’s Length Sale" has the meaning attributed to it in Article 15.3(c);

“Non-Associated Gas" means Natural Gas that is found in a natural

underground reservoir that does not contain significant quantities of Crude
Oil; q a
a

15

"Non-Recoverable Costs" means all Costs referred to as Non-Recoverable
Costs in Section 8.1 of the Accounting Procedures or elsewhere in this

Agreement;

"Oil Cost Pool" means for any Calendar Quarter an amount equal to the
Market Value of sixty per cent (60%) of the AlJocable Production of Crude
Oil for such Calendar Quarter;

"Operating Costs" means all costs and expenses (other than Exploration
Costs, Appraisal Costs or Development Costs) incurred by the Operator on
behalf of the Contractor for the purposes of the Petroleum Operations,
pursuant to Approved Work Programmes, Approved Budgets, Approved
Development Plans and/or the Abandonment Plan after the First Commercial

Production Date, including:

(a) operating, servicing, maintaining and repairing Development Wells

and all fteld facilities completed during Development;

(b) planning, producing, controlling, measuring and testing the flow of
Petroleum and collecting, gathering, testing, storing and transferring
the Petroleum from the Petroleum Field to the Delivery Point; and

(c) general and administrative expenses directly related to the activities
described in (a) and (b) above.

"Operator" means the entity appointed pursuant to Article 7.2 to conduct and
direct Petroleum Operations on behalf of the Contractor,

“Participation Completion Date" has the meaning attributed to it in Article
24.4;

“Participation Notice” has the meaning attributed to it in Article 24.3;
"Party" means either the Contractor or PetroleumBRUNEI;

"PB Holder" has the meaning given to that term in Article 24.3(c);
“PB Interest” has the meaning attributed to it in Article 24.1;

"PCG" means a Parent Company Guarantee substantially in the form, and on

the terms, provided in Annex D; a Ke
RK \
rn)
A
16 a

seneinr ene cen iesometang

"Percentage Interest" means for each Contractor Party, the undivided
percentage interest held by it from time to time in the rights, duties and

obligations of the Contractor under this Agreement;
“Petroleum” means Crude Oil and Natural Gas;
“Petroleum Account” has the meaning attributed to it in Article 22.3;

“PetroleumBRUNEI's Entitlement" means the aggregate volumes of
Royalty Oil, and/or Royalty Gas and the share of Profit Oil and/or Profit Gas
allocated to PetroleumBRUNEI (other than in its capacity as a Contractor
Party);

"PetroleumBRUNEI's Participation Percentage" has the meaning
attributed to it in Article 24.3(b);

“Petroleum Field" means a geological feature (containing one or more
accumulations of Petroleum) all or part of which is within or potentially
within the Agreement Area, whether discovered by drilling pursuant to this

Agreement or otherwise;

“Petroleum Operations" means Exploration Operations, Development

Operations and Production Operations;

“Phase J" means the period described as such in Article 3.3(a);
“Phase 2" means the period described as such in Article 3.3(b);

"Plans" means any Approved Work Programmes, Approved Budgets,
Approved Gas Marketing Plans, Approved Appraisal Plans, Approved
Development Plans, Abandonment Plan and/or Gas Marketing Plan

applicable from time to time;

"Production" or "Production Operations” means al] activities other than
Development Operations performed in Brunei Darussalam during the
Development and Production Period for the ongoing and continuous
production, treatment, transport, storage and lifting of Petroleum and its by-
products and includes all works and activities connected therewith, including
enhanced recovery operations such as recycling, recompression, pressure
maintenance, treatment of discharged water, water flooding and va

abandonment.

"profit Gas" means Allocable Production of Natural Gas less Cost Gas, as

described in Article 12.6;

“Profit Oil" means Allocable Production of Crude Oil less Cost Oil, as
described in Article 12.2 ;

"Project Assets" means any facilities, land, buildings, installations and other
assets together with equipment, machinery, tools, supplies, materials,
consumables and any other goods of similar nature (excluding any Petroleum
any by-products of Petroleum Operations) acquired (through purchase, lease

or otherwise) and held for use in Petroleum Operations;

"Projects" means projects for the development and production of natural gas
from petroleum fields in south east Asia, in which international energy
companies are equity investors and from which such companies sell natural

gas into local or international markets;

"Rate" means, at any time, the USD/YEN exchange rate in the Spot Market
at that time (expressed as a number of Japanese Yen per United States Dollar
(USD 1.00)) as displayed on Bloomberg page "Japanese Yen Spot”. If such
rate does not appear on Bloomberg page "Japanese Yen Spot", then the
period in which such rate does not appear on Bloomberg page "Japanese Yen
Spot" will be deemed not to be a relevant period for the purposes of
determining the Rate, provided that, if through the operation of this provision
there would not be such a rate at 3.00 pm., Tokyo time, then
PetroleumBRUNEI will request the principal Euro-zone offices of each of the
Reference Banks to provide a quotation of its rate at which it will buy Yen in
USD at such time on such date. If at east two quotations are provided, the
rate will be the arithmetic mean of the quotations. If fewer than two
quotations are provided as requested, the rate will be the arithmetic mean of
the rates quoted by major banks in the Euro-zone at approximately 3.00 p.m.,

Tokyo time, on that date for purchases of Yen in USD;

"Reasonable and Prudent Operator" means an operator conducting itself in
a proper and workmanlike manner in accordance with methods and practices
customarily used in Good Oilfield Practice and with that degree of diligence
and prudence reasonably and ordinarily exercised by experienced operators

engaged in a similar activity under similar circumstances and 4

Sy

18 GR
"Recoverable Costs" means all Costs other than Non-Recoverable Costs and
shall include those referred to as Recoverable Costs in Sections 5, 6, 10 and

11 of the Accounting Procedures or elsewhere in this Agreement;

"Reference Banks" means five major banks selected by PetroleumBRUNE]
in the Euro-zone interbank market (or, if appropriate, money, swap or over-

the-counter index option market);

“Reference Crude Oil" shal] mean Tapis or, if its price shall cease to be
published in the Reference Indices or if it is no longer sold in sufficient
quantities for its price to adequately reflect market conditions, the Parties
shall agree upon a freely and internationally traded blend of Crude Oil, having
similar characteristics and quality, which shall be used to calculate the
Reference Price. In default of agreement, such replacement Crude Oil shall

be determined by the Expert pursuant to Article 30;

"Reference Indices" means one of Platt's Oilgram Report, Reuters or Asian

Petroleum Price Index;

"Reference Price" means, in relation to any date, the price on such date or the
arithmetic average of the prices relating to the period during which such date

falls, of the Reference Crude Oil, as published in Reference Indices;

"Retained Exploration Area" means such areas within the Agreement Area
as the Parties shall have agreed in writing prior to the end of the Exploration
Period that the Contractor may retain notwithstanding the expiry of the
Exploration Period (such agreement not to be unreasonably withheld by any

Party);

“Royalty Gas" means the volume of Natural Gas expressed in Cubic Feet that
is twelve and one half (12.5) per cent. of Total Production of Natural Gas;

“Royalty Oil" means the volume of Crude Oil in Barrels that is twelve and

one half (12.5) per cent. of Total Production of Crude Oil;

"Service Contractor” means any person, firm, corporation or other entity
entering into a service contract with either the Contractor or actual or
ostensibly authorised representatives of the Contractor for the express purpose

of undertaking, performing and satisfying an obligation of the a4

19 G
under this Agreement and shall also include any person, firm, corporation or

other entity who subcontracts to furnish said services:

"Shortage Event" means a national shortage of Crude Oi] in Brunei
Darussalam, such that Brunei Darussalam is (or would be but for this
provision and provisions to similar effect in other upstream arrangements in
Brunei Darussalam) required to import Crude Oil in order to supply its

domestic refining requirements;

"Site Restoration” means all activities required to return a site to its state as
of the Contract Date as described in the environmental impact. study
performed by the Contractor pursuant to Article 27.2 and approved by
PetroleumBRUNEI or to render a site compatible with its intended after-use
(to the extent reasonable) after cessation of Petroleum Operations in relation
thereto and shall include, where appropriate, proper abandonment of wells or
other facilities, removal of equipment, structures and debris, establishment of
compatible contours and drainage, replacement of top soil, re-vegetation,
slope stabilisation, in-filling of excavations or any other appropriate actions in

the circumstances;

“Special Purpose Company” means a company whose primary purpose is to

carry out the Petroleum Operations as a Contractor Party to this Agreement;

"Spot Market" means the global spot foreign exchange market which, for
these purposes, shall be treated as being open continuously from 5.00 am.,
Sydney time, on a Monday in any week to 5.00 p.m., New York time, on the

Friday of that week;

“Standard Terms" has the meaning attributed to it in Article 15.3(d);

"Target Formation” means geological formation identified as the primary
objective for an Exploration Well, as specified in the relevant Approved

Work Programme;
"Target Production Date” means the later of

(a) _ the date which is the sixth (6*) anniversary of the Commerciality Date
(in the case of Crude Oil) or the eighth (8") anniversary of the
‘Commerciality Date (in the case of Natural Gas); Va

ab
—

\
yf

20
(a)

(b)

(b) the date specified as the Target Production Date in the relevant

Development Plan;
or such other date as agreed by PetroleumBRUNEI and Contractor;

"Taxes" means all taxes, duties or other fiscal payments, assessments, fees
and charges (other than those expressly provided for in this Agreement)
payable to PetroleumBRUNEI, the Government, or any Government agency

pursuant to Applicable Law;
"Tcf" means one trillion Cubic Feet;
"Term" means the term of this Agreement as described in Article 3.1;

"Third Party" means in relation to any Party any individual, partnership,
association or body corporate other than any Affiliate of that Party;

“Third Party Contractor” means the party or parties having the right to
explore for, develop and produce Petroleum in a contract area in Brunei

Darussalam other than the Agreement Area:

"Total Production" means the total volumes of Crude Oil (expressed in
Barrels) and Natural Gas (expressed in Cubic Feet) which are produced and
saved by the Contractor from within the Agreement Area and which reach the
Delivery Point, excluding any Petroleum flared, lost (subject to the provisions

of Article 12.10) or used in Petroleum Operations;

"Ultimate Parent Company" means in relation to a Contractor Party the
person that ultimately Controls that Contractor Party, regardless of whether

such control is exercised directly or through intermediate holding companies;

“Unavailability Event" occurs when the Contractor is unable to perform its
obligations under this Agreement for a period of more than twenty-eight (28)

calendar days and such failure:

does not arise out of nor is it in connection with an Event of Force Majeure:

but

arises as a result of the Contractor being unable to procure a Service
Contractor required to allow the Contractor to perform its obligations under
this Agreement in accordance with the Approved Work Programme for the WA

21
applicable Calendar Year, due to there being a general, international and
demonstrable shortage of adequately qualified service contractors available

for the relevant task being sought to be performed by the Contractor;

"Unitisation Agreement” means an agreement between the Contractor and
Third Party Contractor setting out their respective rights and obligations in
respect of a Development on a unitised basis of a Petroleum Field located
partly within the Agreement Area and partly in an agreement area in Brunei
Darussalam held by the Third Party Contractor pursuant to a production

sharing agreement,

“U.S. CPI" means the most current United States Consumer Price Index for
AJI Urban Consumers (CPI-U) for the U.S. City Average for All Items, 3982-
84=100 (not seasonally adjusted), officially published by the United States

Department of Labor or its relevant successor authority;

"US Dollar” or "USD" means’ the official currency of the United States of

America;

“Valuation Date” means the last day of each Calendar Quarter provided that
upon each such Valuation Date the Spot Market is available, failing which,
the Valuation Date will fall upon the next day on which the Spot Market is

available;

"Viable Market" means, in relation to any Petroleum Field falling within
Article 10.3(b), a market or markets into which all of the Natural Gas
produced from such Petroleum Field can be sold by the Contractor on such
terms as would generate a rate of retum comparable to that of other Projects.
A Viable Market will be deemed to exist if one or more potential purchasers
are willing to make a commitment (conditional only on the Development of
that Petroleum Field) to purchase all such Natural Gas on terms and
conditions comparable to those offered for the natural gas from other Projects
and at a price that would generate a rate of return comparable to that enjoyed

by the equity participants in such Projects;

“war Event" means a declaration of war by the State of Brunei Darussalam

against another nation state or states;

"Well" means a borehole, made by drilling in the course of Petroleum
ce
2 Ns Hs

Operations, but does not include a seismic shot hole; and

“Work Programme” means a programme of Petroleum Operations that the
Contractor prepares and submits for the approval of PetroleumBRUNEI in

accordance with Article 9.1.

In this Agreement

(a) references to the singular shall include the plural and vice versa,
references to any gender shall include any other gender and references to
Articles, appendices, annexes, exhibits and sections are to the Articles,
appendices, annexes and exhibits of this Agreement and sections of the
relevant appendix. AJ] appendices, annexes and exhibits form part of this

Agreement;

{b) except where expressly specified 1o the contrary in this Agreement,
references to an enactment or statutory provision is a reference to it as it
may have been, or may from time to time be, amended, modified,

consolidated or re-enacted;

the headings are inserted for convenience only and do not affect the

(¢)

construction of the Agreement;

(4) “person” includes any individual, firm, company or other incorporated or

unincorporated body;

(e) the words "include", "including" and “in particular" shall be construed as
being by way of illustration or emphasis only and shall not be construed
as, nor shall they take effect as, limiting the generality of any preceding

words; and

(f) the main body of this Agreement and any appendices, annexes and
exhibits are intended to be correlative and mutually explanatory. Should
however any discrepancy arise, then the provisions of the main body of
the Agreement shall prevail over those of any appendix /or exhibit. -

@ dh
Asticle 2.1

Article 2.2

(b)

Article 2.3

Article 2.4

ARTICLE 2
AGREEMENT AREA AND SCOPE

‘The Contractor is hereby awarded the exclusive right to conduct Petroleum
Operations in the Agreement Area in accordance with this Agreement.
Nothing in this Agreement shall grant to the Contractor the right to explore

for, develop or exploit any mineral resources other than Petroleum.

The Contractor shall:
(a) carry out and be responsible for Petroleum Operations; and

report to PetroleumBRUNEI and apply for such consents and approvals as
are required by Applicable Law and this Agreement from PetroleumBRUNEI

or as it shal] direct.

The Contractor acknowledges and agrees that except as may be expressly
stated to the contrary in this Agreement, the duties and obligations of the
Contractor pursuant to this Agreement shall be joint and several duties and
obligations of all the Contracting Parties.

The Contractor further acknowledges and agrees that the only payment for
the costs and expenses incurred by and the obligations assumed or carried out

by the Contractor hereunder shall be the Contractors Entitlement.
‘

Re & it

24

Article 3.1

(@)

()

Article 3.2

Article 3.3

Article 3.4

ARTICLE 3
COMMENCEMENT AND TERM OF AGREEMENT

The Term of the Agreement shall start on the Commencement Date and end on

the earliest of.

the date the Contractor relinquishes the whole or the last retained part of, the

Agreement Area pursuant to Article 4;
(b) the date of termination of this Agreement pursuant to Article 28; or

the thirtieth (30th) anniversary of the Commencement Date; unless the Parties
agree in writing to extend the Term, in which case, unless the Parties have agreed
otherwise, the provisions of this Agreement shall apply mutatis mutandis to any

such extended Term.

Without limiting the generality of Article 3.1, the Parties acknowledge that where
the Development and Production Period for a Petroleum Field containing Natural
Gas would otherwise be less than twenty-four (24) years after the relevant
Commerciality Date, the Parties will, before the relevant Development Plan is
submitted to PetroleumBRUNEI, in good faith discuss an appropriate extension
of the Development and Production Period for such Petroleum Field,
PROVIDED that any such extension shall not result in the duration of the
Development and Production Period exceeding twenty-four (24) years after the

relevant Commerciality Date.

The Exploration Period shall commence immediately following the

Commencement Date and consist of two (2) phases as follows:
(a) Phase 1: three (3) Agreement Years; and
(b) Phase 2: three (3) Agreement Years,

subject to extension pursuant to Article 3.4 or earlier termination or

relinguishment pursuant to this Agreement.

Subject to:

(a)

(>)

Article 3.5

Article 3.6

Article 3.7

the written consent of PetroleamBRUNEI, such consent not to be unreasonably

withheld; and

upon provision of evidence of the occurrence and reasons for the occurrence of
the relevant Unavailability Event which is reasonably satisfactory to

PetrolesmBRUNEI,

the Exploration Period will be extended for a period equal to the duration of the
relevant Unavailability Event or such other period as the Parties may agree
between themselves in writing provided that the Contractor continually uses its
reasonable endeavours to remedy the relevant Unavailability Event during the

period over which such Unavailability Event subsists.

The Exploration Period shall be deemed extended for those parts of the
Agreement Area retained by the Contractor pursuant to Article 4.4(b), 4.4(c),
4.4(d), 4.4(e) and 4.4(f) and for the respective periods contemplated thereby.

The Development and Production Period for any Development and Production
Field shall commence on the relevant Commerciality Date and shall expire on the
twenty-forth (24) anniversary of the commencement of such Development and
Production Period, subject to earlier termination or relinquishment pursuant to

this Agreement.

The expiry of the Term pursuant to Article 3.1 shall be without prejudice to any
rights, obligations and/or liabilities of the Parties hereunder which have arisen

and/or accrued on or prior to the expiry of the Term.

Ze
/

26
Article 4.1

(a)

Article 4.2

@)

()

©

Article 4.3

@)

)

ARTICLE 4
RELINQUISHMENT

Subject to Article 4.2, on the last day of Phase | of the Exploration Period, the

Contractor shall either:

elect to relinquish fifty (50) per cent. of the original Agreement Area and enter

jnto Phase 2 of the Exploration Period; or
(b) relinquish all of the Agreement Area.

The Contractor may seek to retain fifty (50) per cent. of the original Agreement
Area which it is obliged to relinquish pursuant to Article 4.1 (the "Retention

Area"), if:

the Contractor has fully satisfied all of its obligations under this Agreement in

respect of Phase 1 of the Exploration Period;

retention of the Retention Area does not, in any way, restrict or diminish the
ability of the Contractor to fully perform its obligations in relation to Phase 2 of

the Exploration Period; and

the Parties will, within six (6) months of the Contractor electing to retain the
Retention Area pursuant to this Article 4.2, attempt to negotiate a new Production
Sharing Contract with PetroleumBRUNEI in respect of the Contractor's

obligations and activities in the Retention Area.

If the Parties cannot agree upon the terms of a new Production Sharing Contract
for the Retention Area within six (6) months of the Contractor electing to retain

the Retention Area pursuant to Asticle 4.2 with immediate effect:

the Contractor wil] automatically be deemed to have completely relinquished the

Retention Area;

the Contractor wil] have no legal, equitable or any other interest in the Retention

Area; and conn “E

27
©)

@

Asticle 4.4

{a)

(b)

(©)

®

the Contractor will be required to satisfy its obligations in respect of Site
Restoration and Abandonment pursuant to Article 27 in relation to the Retention

Area; and

PetroleumBRUNEI will be free at any time thereafter, in its absolute discretion.
to procure bids from third parties for a new Production Sharing Contract, licence,
concession or any other arrangement or instrument whatsoever for the Retention
Area or otherwise be completely free to deal with the Retention Area in any way

it sees fit.

On the last day of Phase 2 of the Exploration Period, the Contractor shal!
relinquish all areas necessary to reduce the Agreement Area to those parts which
the Contractor is able to demonstrate to PetroleumBRUNEI's_ reasonable

satisfaction consist only of:

a Petroleum Field in respect of which an Approved Development Plan or an

Approved Appraisal Plan applies on such day;

a Petroleum Field in respect of which an Appraisal Plan or Development Plan or
Gas Marketing Plan has been submitted to PetroleumBRUNEI and its approval is

pending;
(c) a Gas Holding Area;
(d) a Retained Exploration Area:

a Petroleum Field which is subject to unitisation pursuant to Article 11.1(¢)Gi);

and

a Petroleum Field which is, or may subsequently be, encountered by an
Exploration Well which is being drilled on that date, provided that unless the

Contractor within:

(i) Ninety (90) days after the release of the rig from the location of such
Exploration Well and in accordance with Article 10.1 confirms to
PetroleamBRUNEI that such drilling resulted in a discovery of a

Petroleum Field; and ane .
< xe

Mee

28

ah
Article 4.5

Article 4.6

Article 4.7

@

(b)

©

(ii) One hundred and eighty (180) days of the delivery of the report
required pursuant to Article 10.3 submits to PetroleumBRUNEI for
written approval the relevant Appraisal Plan or, as the case may be,

Gas Marketing Plan;

the area comprising the relevant Petroleum Field shall be deemed to have been
relinquished on the ninety-first (91°) day or the two hundred and seventieth
(270") day following the release of the rig from the location of such Exploration

Well;

provided that if no part of the Agreement Area is retained unrelinquished
pursuant to Articles 4.4(a), (b), (©), (d), (e) and (f), then the Agreement Area shall

be reduced to zero.

The Contractor's rights to any Retained Exploration Area shall be subject to the

terms agreed in conjunction with the grant of the said area and this Agreement.

The Contractor may voluntarily relinquish the whole or any part of the

Agreement Area.

In addition to the Contractor's rights and obligations in respect of relinquishment

described in Article 4.1, 4.2 or 4.6 above, upon the::

expiry of any Gas Holding Period, the Contractor shal] (subject to its right to
submit an Appraisal Plan or a Development Plan pursuant to Article 10)
relinquish any relevant Gas Holding Area, save to the extent the Gas Holding
‘Area contains Petroleum Fields satisfying one of the four tests described in
Articles 4.4(a), 4.4(b), 4.4(e) and 4.4(f);

expiry of the term of any agreement pursuant to which a Retained Exploration
Area was granted, the Contractor shall relinguish all or part of any Retained

Exploration Area;

occurrence of the conditions set out in Article 11.4(b) or Article 11.5(g) the

Contractor shall, unless the Parties agree otherwise in writing, relinquish the

relevant part of the Agreement Area. a A a
A : a)

29
article 48

Article 4.9

@

©)

Article 4.10

Subject to Article 4.9, the Contractor shall relinquish any Development and

Production Field in relation to which no Production has taken place for twelve

(12) months (the “NP Period").

The Contractor will not be required to relinquish any Development and

Production Field pursuant to Article 4,8 where:

the failure to Produce from such Development and Production Field is due to an

Unavailability Event;
{b) the Contractor:

(i) provides PetroleumBRUNEI with such evidence of the relevant
occurrence of the relevant Unavailability Event which is

reasonably satisfactory to PetroleumBRUNEI; and

(ii) continually uses its reasonable endeavours to remedy the
relevant Unavailability Event during the period over which such

Unavailability Event subsists;

PetroleumBRUNEI, acting reasonably on the basis of the evidence provided to it
by the Contractor pursuant to Article 4.9(b)(i) consents to an extension of the NP
Period, such extension to be equal to the period for which the relevant

Unavailability Event subsists.
Relinquishment Criteria
(a) Minimum Work Obligation

No relinquishment pursuant to Article 4.1, 4.2, 4.5 or 4.6 may be
undertaken unless the payments set out in Article 8.3 (or any instrument

setting ovt the terms applicable to a Retained Exploration Arca) have

been made.
(b) Configuration of Area

(0) Not Jess than four (4) months prior to the date of a
relinquishment pursuant to Article 4.1 or 4.6, the Contractor

shall submit to PetroleumBRUNEI a relinquishment notice
‘i

@)

setting out the area(s) of the Agreement Area it wishes to
relinquish. Such notice shall be accompanied by a map with the

description of precise co-ordinates of such area(s).

(ii) The area(s) shall be contiguous, possess such boundaries and be
of sufficient size and convenient shape so as to allow petroleum

operations to be carried out efficiently in such relinquished area.

(iii) As soon as reasonably practicable (but not later than three (3)
months) after the Contractor submits the relinquishment notice,
PetroleumBRUNEI shall notify the Contractor whether or not the

relinquishment criteria have been met.
(c) Severance of Relinquished Area

On the date of issue of PetroleumBRUNE!'s approval pursuant to Article
4.10(b) (iii), the area the subject of the notice shall be severed from the

Agreement Area and this Agreement shall cease to apply to such area.

Any relinquishment shall be without prejudice to any rights, obligations and/or
liabilities of the Parties under this Agreement that have arisen and/or accrued on,

oe

or prior to, such relinquishment.
a e
i

31
ARTICLE 5
GENERAL RIGHTS AND OBLIGATIONS OF CONTRACTOR

Article 5-1 Without prejudice to the other provisions of this Agreement the Contractor shall
for the purposes of Petroleum Operations and subject to Good Oilfield Practice,

this Agreement and Applicable Law have the right:
(a) of access to and egress from the Agreement Area;

(b) (subject, in the case of Natural Gas, to Article 14.2) to use, free of any payment
to PetroleumBRUNEI. such quantities of Petroleum produced from the
Agreement Area as are reasonably required for conducting Petroleum Operations

in the Agreement Area in accordance with Good Oilfield Practice;

() to lay pipelines, build roads, construct bridges, ferries, jetties, harbours,
platforms, aerodromes, landing fields, radio telephones and related
communication and infrastructure facilities and exercise other ancillary rights as

may be reasonably necessary for the conduct of Petroleum Operations;
(d) to store, lift and transport Petroleum and its by-products,
(e) to use al] Data in accordance with Article 32;

63) to use all railways, roads, airports, landing fields, canals, rivers, bridges,

waterways, telecommunication networks and other facilities as well as the right

of access, egress and occupation in respect of areas on or under the sea floor
and/or surface land which are located outside the Agreement Area, provided that
the Contractor, has agreed the terms of such use (including the terms of payment

or other consideration therefor) with the owner of the relevant facility or area;

(g) the right to exercise and enjoy the rights granted by this Agreement during the
Term peaceably and quietly and without any interruption, provided that the
Contractor promptly makes all payments and complies with all its obligations

under this Agreement; and

(h) such other rights as are specified in this Agreement, Ff a
"
‘a

32
Article 5.2
(a)

(b)

©)

©

Provided that before exercising any such rights or undertaking any such
activities, the Contractor has applied for such approval or permission and paid (or
reimbursed PetroleemBRUNEI) any costs, fees or compensation that may be

required by Applicable Law.
The Contractor shall in accordance with this Agreement and Applicable Law:

except as otherwise expressly provided in this Agreement, conduct all Petroleum

Operations:

(0) diligently, expeditiously, efficiently and in accordance with
Good Oilfield Practice and any Plans, paying due attention to the

safety of persons, property and the environment;
(ii) in accordance with this Agreement; and

(iii) im a manner that will permit the maximum efficient and

economic Production of Petroleum;

ensure that all Data and other information required to be furnished to

PetroleumBRUNEI is so furnished;

ensure that all Project Assets comply with Good Oilfield Practice and are of

proper construction and kept in safe and good working order;
(d) procure that its subcontractors comply with Good Oilfield Practice; and

provide acceptable working conditions, living accommodation and access to
medical attention and nursing care for all personnel employed in Petroleum

Operations. a

33
asticle 6.1

Article 6.2

Article 6.3

Article 6.4

Article 6.5

ARTICLE 6
JOINT MANAGEMENT COMMITTEE

Within thirty (30) days of the Commencement Date, the Parties shall establish a
Joint Management Committee to coordinate and facilitate the relationship
between the Contractor and PetroleumBRUNEI and to ensure that the obligations

of the Parties are performed in an efficient manner.

The Joint Management Committee shall be a consultative body only and shall not
restrict or supplant the Contractor's right and duty to contact and seek the
approval of PetroleumBRUNEI in relation to any matter contemplated by this

Agreement.

The Joint Management Committee shall comprise one (1) member nominated by
each Investor Party and a number of members nominated by PetroleumBRUNEI
equal to the aggregate number of Investor Party members. Al] such members
shal] be of managerial status. At least one (1) of the Contractor Parties' nominees
shall be the representative of the Operator in its capacity as such.
PetroleumBRUNEI shall nominate one (1) of its members to be the chairman.
Each member shall nominate an alternate to represent such member at meetings
of the Joint Management Committee if such member is unable to attend. The
Parties may replace their members and members may replace their alternates by

written notice to the other Parties.

The Joint Management Committee shall meet at least once every Calendar
Quarter and at any other time at the request of PetroleumBRUNEI or the
Contractor. A quorum for a meeting will be at least two (2) members nominated
by each of PetroleumBRUNEI and the Contractor or their alternates present in

person PROVIDED that one of the members or alternates so present represents

the Operator.

The Joint Management Committee shail generally provide a forum for the

exchange of views regarding Petroleum Operations on a range of matters

including:

(a) the Work Programme and Budget for the following Calendar Year;

34

Article 6.6

Article 6.7

(b) any Gas Marketing Plan;

(c) any Appraisal Plan;

(d) any Development Plan;

(e) any proposed Abandonment Plan;

(f) proposed revisions to any Approved Work Programme, Approved
Budget, Approved Gas Marketing Plan, Approved Appraisal Plan,
Approved Development Plan and/or Abandonment Plan;

(g) the progress of Petroleum Operations under an Approved Work
Programme and Approved Budget;

(h) any indicative work programme and the budget for the next five (5)
Calendar Years to be submitted to PetroleumBRUNEI in accordance

with Article 9.2; and
(i) any other Jong term planning considerations.

The Joint Management Committee may form sub-committees at such time and
for such period as it considers necessary to advise it on such matters as are
deemed appropriate by the Joint Management Committee. The Joint
Management Committee shall at the time of formation of a sub-committee
specify its purpose, membership and the procedures to be followed by any such

sub-committee.

The Joint Management Committee may establish a sub-committee tasked with
assisting the Contractor to meet the objectives for the employment of Brunei

nationals set out in Article 23.1. Such sub-committee will:
(a) develop a master plan for human resources development in Brunei;

(b) supervise the implementation by the Operator in Brunei of human

resources development tools such as:

35
G) manpower planning;

(ii) competence profits and skills assessment;
(iii) individual development plans;

(iv) extensive training; and

(v) coach and godfather systems.

36
article 7.1

Article 7.2

Article 7.3

Article 7.4

(a)

b)

Article 7.5

(a)

ARTICLE 7
OPERATOR

The Contractor Parties shal) as soon as practicable after the Commencement Date
enter into the Joint Operating Agreement. The terms of the Joint Operating
Agreement shall prior to its execution (and any subsequent amendment) be
subject to PetroleumBRUNE!'s approval provided that the receipt or approval by
PetroleumBRUNEI of the Joint Operating Agreement shall be without prejudice

its rights under this Agreement.

The Contractor Parties shall pursuant to the Joint Operating Agreement appoint
one of their number to act as Operator and shall procure that the Operator

complies with all of the Contractor's obligations hereunder.

The appointment of and any subsequent change of Operator shall require the

prior written approval of PetroleumBRUNEI.

The Operator shall:

establish a registered office (or, if the Operator is not a company incorporated in
Brunei Darussalam, a registered branch office) in Brunei Darussalam, which

shall have the authority to represent the Operator hereunder.

conduct and direct all Petroleum Operations in the Agreement Area from such
office in Brunei Darussalam for and on behalf of the Contractor, subject to the

terms of this Agreement

PetroleumBRUNEI may by notice in writing instruct the Contractor to replace

the Operator if:

the Operator has committed a material breach of its duties and such breach (if
capable of remedy) remains unremedied thirty (30) working days after the date of

PetroleumBRUNETI's notice and for the purposes of this Article 7.5:

(i) breach of Article 32.2; and

37
(b)

(ii) the preparation by the Operator of false data, records or accounts
in connection with Petroleum Operations with intent to mislead

PetroleumBRUNEI,

shall be material breaches of the Operator's duties which are incapable of

remedy;

an Insolvency Event should occur in relation to the Operator or any of its

Affiliates; or

there is a change in a shareholder of the Operator or a shareholder of a company
directly or indirectly holding an interest in the Operator (an “Operator
Interest”) which results in a person or an entity which does not have a an
Operator Interest as at the date upon which PetroleumBRUNEI approves of the
appointment of the relevant Operator pursuant to Article 7.3 acquiring an
Operator Interest except where such change results from an initial public offering
of shares on a regulated investment exchange or the trading of a company’s stock

(including on a regulated investment exchange).

38
ARTICLE 8

MINIMUM WORK AND EXPENDITURE OBLIGATION

Article 8.1
(a)
Period shall be:
@
qi)
Gi)

Phase J of the Exploration Period

The Contractor's Minimum Work Obligation for Phase | of the Exploration

subject to such seismic data being provided to
PetroleumBRUNEI by Third Parties:

(A) re-process at least one thousand five hundred ( 1,500)
kilometres of seismic data, to the extent that such data:

(aa) __ is made available to the Contractor by PetroleumBrunei;

and

(bb) is capable of being reprocessed by the Contractor acting

in accordance with Good Oilfield Practice;

(B) the Contractor will reimburse PetroleumBRUNEI for
any costs incurred by PetroleumBRUNEI in reproducing
the seismic data referred to in Article 8.1(a)(i)(A)
provided that such cost is to be a Recoverable Cost to

the Contractor for the purposes of this Agreement,

acquire and process not less than seven-hundred and fifty(750)
kilometres of onshore 2D seismic data and five hundred (500)

kilometres of offshore 2D seismic data,

acquire and process not less than one hundred and fifty (150)
square kilometres of 3D offshore seismic data, provided that
such 3D programme may be convertible in to a dollar equivalent
onshore 2D seismic programme by the Contractor with the prior
written consent of PetroleemBRUNE! acting in its absolute

discretion,

39
(iv) drill at least two onshore Exploration Wells, each to a depth of

two thousand (2,000) meters.

(b) The Contractor's minimum expenditure for Phase 1 of the Exploration Period
shall be USD twenty million and five-hundred thousand US dollars (20,500,000)
and must be consistent with the breakdown of such expenditure detailed in

Annex C to this Agreement.

() If the Contractor elects to enter Phase 2 of the Exploration Period, it shall at least
thirty (30) days prior to the end of Phase 1, notify PetroleumBRUNEI of its

election in writing.
Article 8.2 Phase 2 of the Exploration Period

(a) The Contractor's Minimum Work Obligation for Phase 2 of the Exploration
Period shall be:

(i) acquire and process not less than five hundred (500) kilometres
of onshore 2D seismic data and five hundred (500) kilometres of

offshore 2D seismic data; and

(ii) acquire and process not less than one hundred and fifty (150)
square kilometres of offshore 3D seismic data, provided that
such 3D programme is convertible into a dollar equivalent
onshore 2D seismic programme by the Contractor with the prior
written consent of PetroleumBRUNEI acting in its absolute

discretion;

(iii) drill at least two onshore Exploration Wells, each to a depth of

two thousand (2,000) metres;

(b) The Contractor's minimum expenditure for Phase 2 of the Exploration Period
shall be USD sixteen million U.S. dollars (16,000,000) and must be consistent

with the breakdown of such expenditure detailed in Annex C to this Agreement.

x

40
|anile 8.4
i

0)

F
ij
is
t
&é

(©)

i
i
|
I
I

“Atticle 85

If upon the expiry of Phase | or Phase 2 as the case may be the Contractor has
not satisfied its obligations under Article 8.1(a) or Article 8.1(b) respectively it
shall within thirty (30) days at PetroleumBRUNEI's option either:

pay to PetroleumBRUNEI the unspent balance Minimum Expenditure
Obligation; or

pay to PetroleumBRUNEI the sum of three thousand US Dollars (US$3,000)
multiplied by the aggregate number of meters the Contractor is required to drill

pursuant to Article 8.1(a)(iv) and Article 8.2(a)(ii) but that the Contractor has not
drilled by that date (which amount shall not exceed the amount specified in

Annex C),

If during the course of drilling an Exploration Wel) required under Article
8.1(a)(iv) and Article 8.2(a)(iii), the Contractor stops drilling operations having:

(a) reached the Target Formation; or

encountered unsafe conditions, the Basement or other insurmountable technical
problems, such that a Reasonable and Prudent Operator would not elect to
continue such drilling: or

encountered Petroleum of potentially commercial significance, such that a

Reasonable and Prudent Operator would not elect to continue such drilling,

taking into account solely the geological potential of such Petroleum and the
Target Formation;

then provided that such Exploration Well had reached a depth of at least three
quarters of the target depth set out in Article 8. 1(a)(iv) or Article 8.2(a)(iii) (as
the case may be) it shall be deemed to have been completed, notwithstanding it

not having reached the target depth.
Each Contractor Party shall deliver to PetroleumBRUNEI:
{a) within forty-five (45) working days from the Commencement Date; or

(b) if the Contractor provides a notice to PetroleumBRUNEI of its intention
to enter Phase 2 pursuant to Article 8.1(c), no later than thirty (30) days
;

prior to the end of Phase 1, — Kab
Xe d

41
Article 8.6

Article 8.7

Article 8.8

an irrevocable letter of Guarantee from a bank incorporated or licensed in Brunei
Darussalam substantially in the form and substance set out in Annex E, for an
initial sum (expressed in USD) equal to its Percentage Interest of the Guarantee
Amount for Phase 1 or Phase 2 as applicable. Any entity which hereafter
becomes a party to this Agreement shall provide, upon request by
PetroleumBRUNEI, a guarantee of its obligations hereunder in form and

substance acceptable to PetroleumBRUNEL,

Notwithstanding Article 8.5, the Contractor Parties may deliver to
PetroleumBRUNEI a single irrevocable letter of Guarantee from a bank
incorporated or licensed in Brunei Darussalam substantially in the form and
substance set out in Annex E, for a sum (expressed in USD) equal to the
Guarantee Amount for Phase 1 or Phase 2 as applicable in satisfaction of the

Contractor Parties’ obligations under Article 8S.

The letters of Guarantee specified in Article 8.5 shall terminate upon the

occurrence of the earlier of either:

(a) The Contractor having fulfilled its Minimum Expenditure Obligation for
Phase 1 or Phase 2 as applicable, as certified by PetroleumBRUNEI; or

(b) The expiration of Phase 1 or Phase 2 as applicable.
If a Contractor Party is a Special Purpose Company:

(a) that Contractor Party must procure a PCG from its Ulimate Parent

Company in respect of its obligations under this Agreement;
(b) and such Special Purpose Company is subject to a Change of Control:

{i) that Contractor Party must procure that a replacement PCG is
provided by its new Ultimate Parent Company as soon as

possible after such Change of Control; and

(ii) the PCG in force at the time of such Change of Control will
remain in force and will not expire until such time it is replaced

pursuant to Article (i),
tie

fe

42

If the Contractor exceeds it Minimum Work Obligations in respect of Phase 1
pursuant to Article 8.1(a)(ii), 8.1(a)(iii) or 8.1(a)(iv), such excess performance
may be carried forward to Phase 2 and set off against its Minimum Work
Obligations in respect of Phase 2 under Article 8.2(a)(i), 8.2(a)(ii) or 8.2 (a)(iii)
as applicable. For the avoidance of doubt:

(a) excess performance by the Contractor of its Minimum Work Obligations
under Article 8.1(a)(ii) may only be carried forward and set off against its
Minimum Work Obligations under Article 8.2 @QM;

(b) excess performance by the Contractor of its Minimum Work Obligations
under Article 8.1(a)(iii) may only be carried forward and set off against its

Minimum Work Obligations under Article 8.2(a)(ii);

(c) excess performance by the Contractor of its Minimum Work Obligations
under Article 8.1 (a)(iv) may only be carried forward and set off against its

Minimum Work Obligations under Article 8.2(a)(iii); and

(d) excess performance by the Contractor of its Minimum Work Obligations in
respect of Phase I which is carried forward pursuant to Articles 8.9 (a),
8.9(b) or 8.9(c) shall reduce the Minimum Expenditure Obligations for Phase
2 by an amount attributable to such excess performance calculated in

accordance with Annex ot
aL.

43
Article 9.1

Article 9.2

Article 9.3

{a)

cH)

(9)

(09)

Article 9.4

ARTICLE 9

WORK PROGRAMME AND BUDGET

submit to PetroleumBRUNE] for written approval a Work Programme and
Budget for that Calendar Year. Thereafter, at least ninety (90) days prior to the

part thereof, as the case may be;
(b) estimated expenditure for each Separate item referred to in Article 9.3(a);
(c) the proposed timing of Petroleum Operations;

estimated production from each Petroleum Field during such Calendar Year or

Part thereof, as the case may be;

Such other information as PetroleumBRUNEI shall notify the Contractor ina

timely manner that it reasonably requires.

44
Article 9.5

Article 9.6

No later than forty five (45) days after the Commencement Date in the case of
the first Work Programme and Budget, and thirty (30) days prior to the beginning
of the Calendar Year in: the case of subsequent Work Programmes and Budgets,
the Parties shall meet 1 discuss the Work Programme and Budget. Prior to or at
such meeting, Petroleur:BRUNE] shall either approve the Work Programme and
Budget or propose amendments thereto. The Parties shall discuss any proposed
amendments in good fzith. If the Parties shall fail to reach agreement on the
Proposed amendments within fourteen (14) days of the first meeting, the
Contractor shall incerporate PetroleumBRUNEI's Proposed amendments
provided that these do not increase the Budget proposed by the Contractor by

more than ten percent (} 0%).

The Contractor shall diligently implement a Work Programme and Budget that

have been approved or amended, as the case may be.

Article 10.1

Article 10.2

Article 10.3

Article 10.4

ARTICLE 10

PROCEDURES FOR APPRAISAL PLANS, GAS MARKETING
PLANS AND DEVELOPMENT AND PRODUCTION PLANS

The Contractor shall notify PetroleumBRUNEI of each discovery of Petroleum

promptly on becoming aware of the same.

If the Contractor decides to conduct a drill stem or production test, it shall notify
PetroleumBRUNEI as soon as practicable of the time of such test prior to the
proposed test, and PetroleumBRUNEI shall have the right to have a
representative present and to witness the conduct of any such test.

In the case of a discovery of a Petroleum Field the Contractor shall within one
hundred and eighty ( 180) days of the delivery of the report required pursuant to
Article 22.2(b), if the discovery is of a significant accumulation of:

(a) Crude Oil submit to PetroleumBRUNEI for approval an Appraisal Plan;
(b) Natural Gas submit to PetroleumBRUNEI for approval either:

(i) ifa Viable Market shall exist for Natural Gas, an Appraisal Plan;

or

ii) if no Viable Market shall exist for Natura] Gas a Gas Marketing

Plan; and

both Crude Oil and Natural Gas (and no Viable Market exists for Natural Gas)
submit to PetroleumBRUNEI for approval both an Appraisal Plan and a Gas
Marketing Plan,

Gas Marketing Plans
(a) A Gas Marketing Plan shall:

(i) demonstrate to PetroleumBRUNEI's reasonable satisfaction there
is then no Viable Market for the Natural Gas concemed and the

reasons why that is the case;

ee

46
(ii) Set out the conditions which the Contractor considers necessary

for a Viable Market to be established;

(iii) detail the work the Contractor proposes should be undertaken
(A) by the Contractor and its Affiliates and (B) by Thire Parties

in order to assist in the establishment of a Viable Market;

(iv) estimate the period within which the Contractor thinks a Viable

Market may be established;

(v) describe any technical evaluation and/or other work relating to
the discovered Petroleum Field the Contractor proposes 1 carry

out; and

(vi) specify the estimated extent of the discovered Petroleum: Field

and the composition of Petroleum found,

(b) PetroleumBRUNEI shall within 30 days of receipt of a Gas Marketing Pla: either
approve it or propose amendments thereto, Any proposed amendments shall be
discussed in good faith between the Parties, If no agreement is reached on the
Proposed amendments within 30 days of them being issued by
PetroleumBRUNEI, the Gas Marketing Plan shall be deemed rejected by
PetroleumBRUNEI.

(c) The Contractor may not later than:

(i) One hundred and eighty (180) days after the date on which the

first Gas Marketing Plan was rejected; or

(ii) the date falling thirty (30) days before the end of the phase of the

Exploration Period during which the discovery was made,

whichever is the earlier, submit to PetroleumBRUNEI a revised Gas

Marketing Plan.

(d) PetroleumBRUNEI shalj within thirty (30) days of receipt of the revised Gas
Marketing Plan either approve It or propose amendments thereto. Any proposed
amendments shall be discussed in good faith between the Parties. !f no {

i AG

fi

nicle 10.5

)

Article 10.6

(a)

i)

Appraisal Plans

Each Appraisal Plan shall be prepared in accordance with Good Oilfield Practice

and shall contain:

(i) a description of the works proposed to be carried out by the
Contractor to delineate the discovered Petroleum Field;

(ii) the estimated timing and cost of the works referred to in Article

10.5(a) (i); and

(iii) such other information as PetroleumBRUNE] shall in a timely

manner notify the Contractor that it may reasonably require.

Commerciality

If an Appraisal Report shall demonstrate to PetroleumBRUNEI’s reasonable
Satisfaction that a discovered Petroleum Field is commercial, the Contractor shall
within two hundred and seventy (270) days of delivery of the Appraisal Report

relevant Petroleum Field(s).

If an Appraisal Report shall state that the Contractor is of the opinion that a
discovered Petroleum Field is non-commercial, the Contractor and
PetroleumBRUNEI shall meet to discuss in good faith ways to proceed with the

Development of such Petroleum Field on a4 commercial basis.

this Agreement Proposed by the Contractor to enhance the potential

commerciality of a discovered Petroleum Field.

48

Development Plans

Any Development Plan submitted by the Contractor pursuant to Article 10.6(a)
shall be in a form reasonably acceptable to PetroleumBRUNEI and prepared in

accordance with Good Oilfield Practice having due regard to the optimum
efficient rate of Production appropriate to the Petroleum Field in question and

ae shall contain:

(i) a general description of the techniques and equipment proposed to

develop the field;
(ii) a proposed work program and Project budget for the Development:

(iii) a description of the technical and economic feasibility of

alternative methods of development;

(iv) a general description of the Goods and Services required for the
Development that the Contractor Proposes to purchase in Brunei

Darussalam;

(v) where any Petroleum Field extends beyond the Agreement Area, a

suggested unitisation plan;

(vi) an outline of how the Contractor Proposes to finance the

Development,
(vii) a map delineating the proposed Development area;

(viii) descriptions of the nature and characteristic of the reservoir, data,
Statistics, interpretations and conclusions on all aspects of the
geology, reservoir evaluation, petroleum engineering factors,
reservoir models, estimates of reserve in place, possible

production profiles and analysis of producible Petroleum;

(ix) estimates of reserves, production profiles, an evaluation of the
Petroleum Field's commercial life, and, following a request from

PetroleumBRUNEI but at the Contractor's cost, an independent

’
4

third party reserves report;

49
()

Article 10.8

(a)

(b)

()

@)

(x) a description of the anticipated adverse impact on the environment
and measures to be taken for prevention or minimisation thereof
and for general protection of the environment in the conduct of

Development Operations;

(xi) a description of the measures to be taken for the health and safety

of persons employed in Petroleum Operations; and

(xii) such other information as PetroleumBRUNEI shall in a timely

manner notify the Contractor that it may reasonably require.

The Contractor shall implement promptly and without undue interruption an
approved Development Plan and shall not carry out any Development work for
the purpose of producing Petroleum from the Agreement Area except in

accordance with such Approved Development Plan.
Approval of Appraisal and Development Plans

The information described in paragraphs 10.S(a)(i) to (iii) and 10.7(a)(i) to (xii)
(inclusive) shall be presented, in relation to each Calendar Year covered by the
Appraisal Plan or Development Plan in question with a level of detail no less

specific than that which would apply to a Work Programme and Budget.

PetroleumBRUNEI shall within thirty (30) days of seceipt of an Appraisal Plan
or Development Plan either approve it or Propose amendments thereto.

Any amendments proposed by PetroleumBRUNEI shall be discussed in good
faith between the Partics. If no agreement is reached within thirty (30) days of
them being issued by PetroleumBRUNEI, the matter shall be referred to the
Expert for determination pursuant to Article 10.8 (d) below and Article 30.

The Expert shall be required to determine whether it is the original Appraisal or
Development Plan (as the case may be) submitted by the Contractor or the
Appraisal or Development Plan (as the case may be) as amended by
PetroleumBRUNEI that is most consistent with this Agreement, conforms most

closely to Good Oilfield Practice and: . \
on
wa

50
‘Article 10.9

@

()

@)

Article 10.10

6) in the case of an Appraisal Plan, will best evaluate and delineate

the discovered Petroleum Field; or

ii) in the case of a Development Plan, will produce Petroleum from
and deplete the discovered Petroleum Field in the most efficient
manner, having regard to the characteristics of such Petroleum

Field
Amendments

The Parties recognise that an Approved Gas Marketing Plan, an Approved
Appraisal Plan and/or an Approved Development Plan may require amendments

in light of changing circumstances.

In such circumstances either Party may propose revisions of any such plans. The

Parties shall discuss any proposed amendments in good faith.

If no agreement is reached on the proposed amendments, the Parties shall refer
for determination by the Expert in accordance with Article 30 the question of
whether the proposed amendments are required to ensure that the relevant plan

continues to reflect Good Oilfield Practice.

If the Expert shall determine that the proposed amendments are so required, they
shall be deemed incorporated into the relevant plan. Otherwise the relevant plan

shall continue in force unamended.

A Joint Appraisal Plan or a Joint Development Plan prepared in relation to a
Petroleum Field and delivered pursuant to Article } 1 shall satisfy the Contractor's

obligation to deliver an Appraisal Plan or a Development Plan pursuant to this

Article 10. - ft Ain
\
x Ot

51
Article 11.1

@

(b)

©

ARTICLE 11
UNITISATION
Unitisation of Petroleum Fields in Brunei Darussalam

Where a Petroleum Field extends to areas adjacent to the Agreement Area held
by a Third Party Contractor and PetroleumBRUNEI considers that any work
programmes proposed by the Contractor and the Third Party Contractor
independently of each other will not lead to an optimal evaluation of the
Petroleum Field, PetroleumBRUNEI may by notice in writing require that the
Contractor and such Third Party Contractor discuss in good faith a basis for
conducting a joint evaluation of the Petroleum Field and its potential
Development, including the establishment of a common database and an agreed
programme for further Exploration, appraisal and/or Development work in

relation to such Petroleum Field.

Should the Contractor and Third Party Contractor agree to conduct joint
evaluation works they shall deliver to PetroleumBRUNEI within one hundred
and eighty (180) days (or such longer period as may be agreed between the

Parties) of PetroleumBRUNEI's notice:
(i) a Joint Appraisal Plan; and
(ii) a draft Joint Appraisal Agreement.

If following their good faith discussions, the Contractor and the Third Party
Contractor agree that there is no merit in conducting a joint evaluation of the
Petroleum Field, they shall notify PetroleumBRUNEI of this and be under no
further obligation to conduct a joint evaluation of such Petroleum Field on a

unitised basis until either: -
(i) the Contractor submits an Appraisal Plan; or

{ii) the Third Party Contractor submits pursuant to the terms of its
production sharing agreement a plan analogous to an Appraisal

Plan,

52
‘Article 11.2

Article 11.3

Y Article 11.4

(a)

(b)

Article 11,5

(a)

in respect of such Petroleum Field whereupon PetroleumBRUNEI may
issue a notice to the Contractor and the Third Party Contractor requiring
them to enter into the Joint Appraisal Documents on such terms as
PetroleumBRUNEI shall reasonably direct and following completion of
the work conducted pursuant to the Joint Appraisal Plan, prepare a Joint

Appraisal Report.

If a Joint Appraisal Report shall conclude that a Joint Development of the
relevant Petroleum Field(s) is commercial, the Contractor and the Third Party
Contractor shall deliver to PetroleumBRUNEI within three hundred and sixty
(360) days (or such longer period as PetroleumBRUNEI may agree in writing) of
approval of the Joint Appraisal Report by PetroleumBRUNEI:

(a) a Joint Development Plan; and
(b) a draft Unitisation Agreement.

If a Joint Appraisal Report concludes that a Joint Development of the relevant
Petroleum Field(s) is not commercial, the Contractor shall implement the
Appraisal Plan referred to in Article 11.1(c)(i) in accordance with Article 10.5(b).

If the Contractor and the relevant Third Party Contractor are unable to agree the
terms of the Joint Development Documents within such three hundred and sixty

(360) day period PetroleumBRUNEI may, in its sole discretion either:

itself prepare a Joint Development Plan in consultation with the Contractor and
the Third Party Contractor, which the Contractor together with the Third Party

Contractor shall implement; or

require the Contractor to relinquish the discovered Petroleum Field forthwith.

International Unitisation

Where a discovered Petroleum Field shall straddle an international boundary, the
Contractor's rights and obligations under Article 10 shall be suspended pending

the conclusion of an international unitisation agreement. a
é 3

53
(b)

(©)

(@)

@®

PetroleumBRUNEI may, if it so elects, but only after consulting with the
Contractor, represent the Contractor Parties in any international unitisation

negouations.

PetroleumBRUNE] and the Contractor shall co-operate during the preparation

and negotiation of any international unitisation agreement.
During the course of such negotiations PetroleamBRUNEI shall:
(i) endeavour to involve the Contractor at each stage; and

(ii) make no commitment on any material provisions without the prior

agreement of the Contractor;

The Contractor shall reimburse PetroleumBRUNEI its reasonable costs and
expenses incurred in connection with the negotiation of such international

unitisation agreement;

Subject to PetroleamBRUNEI complying with its obligations of this Article 11.5,
all terms of an international unitisation agreement agreed by PetroleumBRUNEI

shall bind the Contractor.

If three (3) years after the commencement of negotiations pursuant to this Article
11.5, an international unitisation agreement acceptable to PetroleumBRUNEI has
not been executed, the Contractor shall be allowed to carry out Development and
Production in respect to the relevant Petroleum Field(s) within the Agreement

Area, provided that the Contractor:

(i) at any time before the expiry of the above period notifies
PetroleamBRUNEI that it is prepared to proceed with the Development
and Production in respect of the relevant Petroleum Field(s); and-

(ii) complies promptly with its obligations under Article 10.

If PetroleumBRUNEI is not so notified or such obligations are not so complied

with, the Contractor shall, unless the Parties agree otherwise in writing,

relinquish the relevant Petroleum Field(s) forthwith. a " «t

54
‘article 12.1

‘Article 12.2

/Aticle 12.3
(@)

(b)

(c)

Article 12.4

ARTICLE 12
COST RECOVERY AND PETROLEUM ALLOCATION

All Recoverable Costs shall be included for the purposes of calculating Cost Oil
and/or Cost Gas, as the case may be, regardless of where Cost Oil and/or Cost
Gas is produced in the Agreement Area. Recoverable Costs shall be determined

in accordance with the Accounting Procedures.

Total Production of Crude Oil for each Calendar Quarter (or, if a Development
and Production Period begins or ends during a Calendar Quarter, a part of such

Calendar Quarter) shall be split as follows:
Subject to Article 12.12, for any Calendar Quarter:

if the Recoverable Costs shall exceed the Oil Cost Pool, the unrecovered
Recoverable Costs shall be carried forward for recovery out of the Cost Pool for
the next succeeding Calendar Quarter and added to the Recoverable Costs

expended in that Calendar Quarter until fully recovered; and

if the Cost Pool exceeds the amount of Cost Oil, the amount of the excess shall

be allocated to Profit Oil.

The volume of Profit Oil allocable to PetroleumBRUNEI and the Contractor for

each Calendar Quarter shall be determined in the following manner:

(a) Profit Oil shall be split in the following increments: co =
gfé J dt

v
(b)

©

Average daily Contractor’s — PetroleamBRUNEI’s
Total Production Share share
of Crude Oj)

First ten thousand aa a
(10,000) Barrels per

day in a Calendar

Quarter.
|
thousand and one

(10,001) and twenty

five thousand

(25,000) Barrels per

day in a Calendar

Quarter.

Over twenty five a @
thousand and one

(25,001) Barrels

average per day ina

Calendar Quarter.

provided that once the cumulative Total Production of Crude Oil shall
have exceeded! ‘arrels, then all Profit Oil

obtained thereafter in any Calendar Quarter or part thereof shall be split

on the basis o a PetroteumBRUNE] anda?
fk the Contractor;

the volume of Profit Oil allocated to the Contractor in any Calendar
Quarter shall be determined by multiplying the Contractor's Profit Oil
percentage shown in Article 12.4(a)(a) by the total volume of Profit Oi!

available for such Calendar Quarter; and

the volume of Profit Oi! allocated to PetroleumBRUNEI shall be
determined by subtracting the Profit Oil allocated to the Contractor under
Article 12.4(b) from the total Profit Oil available for such Calendar
Quarter. t

‘6 EH

ws

56
(a)

@)

Article 12.6

Where in a Calendar Quarter the Contractor has recovered from the Oil Cost Pool
all of its Exploration Costs and Appraisal Costs incurred during the Exploration
Period and the Market Value of Crude Oil as determined in accordance with
‘Article 15.2 exceeds the base price of Crude Oil, the Contractor shall make an
Excess Revenue Payment to PetroleumBRUNEI! for every Barrel of the
Contractor's share of Profit Oil for that Calendar Quarter, such Excess Revenue

Payment being equivalent + the amount by which such

Market Value exceeds the base price

For the purpose of Article 12.5(a), the initial base price of Crude Oi! shall be

On the first day of the Calendar Quarter immediately following the first
anniversary of the Commencement Date the initial base price shal} be increased

or decreased, as the case may be, by the application of U.S. CPI.

Thereafter, on the date of each anniversary of such day, the base price that has
been set for the relevant Agreement Year shall be increased or decreased, as the.

case may be, by application of U.S. CPI.

Total Production of Natural Gas for each Calendar Quarter (or, if a Development
and Production Period begins or ends during a Calendar Quarter, a part of such

Calendar Quarter) shall be split as follows:

Article 12.7

(a)

Subject to Article 12.12, for any Calendar Quarter:

the volume of Cost Gas shall be such portion of the Natural Gas Cost Pool as is

determined by dividing the Recoverable Costs by the Market Value;

(b)

©

Article 12.8

(b)

(©)

Article 12.9

@)

if the Recoverable Costs shall exceed the Natural Gas Cost Pool, the unrecovered
Recoverable Costs shall be carried forward for recovery out of the Cost Pool for
the next succeeding Calendar Quarter and added to the Recoverable Costs

expended in that Calendar Quarter until fully recovered; and

if the Cost Pool exceeds the amount of Cost Gas, the amount of the excess shall

be allocated to Profit Gas.

The volume of Profit Gas allocable to PetrolcumBRUNEI and the Contractor for

each Calendar Quarter shall be determined in the following manner:

(a) Profit Gas shall be split as follows:

Cumulative Contractor's PetroleamBRUNE!’s
Total Production Share share
of Natural Gas

Less than or equal to 2 tcf fF ti‘ isd
|

the volume of Profit Gas allocated to the Contractor in any Calendar Quarter
shall be determined by multiplying the Contractor's Profit Gas percentage shown
in Article 12.8(a) above by the total volume of Profit Gas available for such
Calendar Quarter; and

the volume of Profit Gas allocated to PetroleumBRUNEI shall be determined by
subtracting the Profit Gas allocated to the Contractor under Article 12.8 (b)

above from the total Profit Gas available for such Calendar Quarter.
Excess Revenue Payment - Gas

Where in a Calendar Quarter the the Contractor has recovered from the Natural
Gas Cost Pool all of its Exploration Costs and Appraisal Costs incurred during
the Exploration Period and the value of the Adjusted JCC per Barrel exceeds
a ::: “Trigger Price”), the Contractor shall
make an Excess Revenue Payment to PetroleumBRUNEI for each MMBtu of the
Contractor's share of Profit Gas for that Calendar Quarter. The Excess Revenue
Payment shall be equal to of the difference by which

, A
Adjusted JCC exceeds the Trigger Price divided by the Conversion Metric, as set

out below:

ERP = CPG x CV x 0.5(Adjusted JCC ~ Trigger Price’

Conversion Metric

Where:
ERP = Excess Revenue Payment (expressed in dollars);

CPG = Contractor's share of Profit Gas for that Calendar Quarter
(expressed in Tcf);

CV = net calorific value of one cubic foot of gas, expressed in MMBtu;

Conversion Metric = the net calorific value of one barrel of JCC Crude

Oil, expressed in MMBtu per barrel;

Within forty-five (45) working days of receipt by PetroleamBRUNEI of
either (1) a Gas Marketing Plan under Article 10.4 or (2) an Appraisal
Plan under Article 10.5, PetroleumBRUNEI and Contractor must agree
upon values for both the CV and Conversion Metric using industry
standard methods of evaluation (including, but not limited to, bomb
calorimetry, oxygen bomb calorimetry or constant pressure calorimetry).
Should both parties fail to reach agreement on these values, then this
matter shall be referred to Expert Determination pursuant to the

provisions of Article 30.

(b) On the first day of the Calendar Quarter immediately following the first
anniversary of the Commencement Date, the initial Trigger Price shall be

increased or decreased, as the case may be, by the application of U.S. CPI.

(c) Thereafter, on the date of each anniversary of such day, the Trigger Price that has
been set for the relevant Agreement Year shall be increased or decreased, as the

case may be, by application of U.S. CPI.

@) The Parties shall discuss and may agree a different Trigger Price where the
circumstances so justify, it being acknowledged that the Contractor may wish to

59

Aicle 12.10

(a)

(b)

“Article 12.11

© Article 12.12

(a)

seek a higher Trigger Price inter alia in the case of a stand-alone Development of

Non-Associated Gas with comparatively high input costs.
Losses

The Contractor shall be responsible for all losses of Petroleum that occurs
between the wellhead and the relevant Delivery Point and resulting from the
Contractor's Gross Negligence/Wilful Misconduct. Without prejudice to
PetroleumBRUNEI's other rights and remedies, PetroleumBRUNEI may, by
notifying the Contractor at any time, cause any such loss to be applied to reduce
the Contractor's share of Profit Oil or Profit Gas, as the case may be.

Any Joss of Petroleum occurring between the wellhead and the relevant Delivery
Point and resulting from any cause other than the Contractor's Gross
Negligence/Wilful Misconduct shall be excluded from the calculation of Total
Production of Petroleum.

Title to:

(a) Cost Gas;

(b) Cost Oil;

(©) the Contractor's share of Profit Gas; and
(d) the Contractor's share of Profit Oil;
shall pass to the Contractor at the wellhead.

Where in any Calendar Quarter both Crude Oil and Natural Gas are in
production, Article 12.3 and Article 12.7 shall be construed as applying in such a
manner that a portion of the Recoverable Costs is recovered from:-

the Oil Cost Pool equal to the Proportion the Crude Oil Quarterly Revenue bears
to the total of the Crude Oil Quarterly Revenue and the Natural Gas Quarterly

Revenue; and A
e

60
) the Natural Gas Cost Pool equal to the proportion the Natural Gas Quarterly

Revenue bears to the total of the Natural Gas Quarterly Revenue and the Crude
Oil Quarterly Revenue. f PD

Sy a

61
Article 13.1

Article 13.2

(a)

(b)

()

@

Article 13,3

ARTICLE 13
ROYALTY, TAXES AND BONUSES

Pursuant to Article 12.2 and 12.6 the Contractor shall make available to

PetroleumBRUNEI Royalty Oil and Royalty Gas.
Tax

Each Contractor Party shall be severally liable to pay to the Government income

tax in accordance with the Income Tax (Petroleum) Act (Cap. 1 19).

The calculation of the gross proceeds and chargeable profits of each Contractor
Party for the purposes of the Income Tax (Petroleum) Act (Cap. 119) shall be
done using Individual Market Value, calculated in accordance with the

Accounting Procedures.

The rate of the assessable income tax levied in respect of Petroleum Operations
under the Income Tax (Petroleum) Act (Cap. 119) is on the Commencement Date
without prejudice to any penalties payable under the

Income Tax (Petroleum) Act (Cap. ] 19).

Except for the withholding tax in respect of payments of interest to non-residents
under the Income Tax Act (Cap. 35), there is no withholding tax payable in
respect of Petroleum Operations under Applicable Law on the Commencement

Date.

The Contractor shall within thirty (30) days after the Commencement Date make

a bonus payment of payable to

the Government. This bonus payment shall be Non-Recoverable Costs.

< t ,
° Ee

62
Article 14. ]

Article 14.2

Article 14.3

@

(b)

©

(d)

ARTICLE 14
NATURAL GAS

In relation to any Gas Holding Area and throughout the term of any Gas Holding
Period the Contractor shall diligently perform the tasks described in the Gas
Marketing Plan and using all reasonable efforts to identify or develop a Viable

Market for Natural Gas during the course of the Gas Holding Period.

Notwithstanding any other provision of this Agreement, the Contractor shall
obtain PetroleumBRUNEI's written approval before using Natural Gas in
Petroleum Operations by means of inter alia fuel, gas lifi, storage, re-injection for
pressure maintenance or recycling operations to effect maximum commercial
recovery of Petroleum. For the avoidance of doubt, any Natural Gas so used in

Petroleum Operations shall not be part of Total Production.
Flaring

The Contractor shall minimise flaring of Natural Gas by means of re-injecting
Associated Gas not needed in the conduct of Petroleum Operations and not
capable of being produced commercially, into suitable underground strata or

storage in accordance with Good Oilfield Practice.

The Contractor shall seek PetroleumBRUNE!'s prior written approval to flare any
Natural Gas that cannot be re-injected due to specific reservoir considerations or

for other reasons that are accepted in Good Oilfield Practice.

Before any flaring, the Contractor shal] use all reasonable endeavours to extract
any natural gasoline and other liquids contained in Natural Gas, provided that
such extraction is in the opinion of PetroleumBRUNEI and the Contractor

commercially justifiable.

Notwithstanding this Article 14.3, the Contractor shall be allowed, without
PetroleumBRUNEI's prior written approval, to flare Natural Gas in emergency
circumstances caused by materially unsafe conditions and requiring immediate
action, PROVIDED that:

@ any such flared volumes of Natural Gas are kept to a minimum;

63
(ii) the Contractor uses its best endeavours to bring such flaring to an

end as soon as reasonably practicable; and

(iii) the Contractor notifies PetroleumBRUNEI promptly after the

commencement of any such flaring.
Article 14.4 Market Value of Gas

(a) The Parties shall on an arm's length basis negotiate the sale of Natural Gas on a
joint-dedicated basis (unless all Parties shall agree otherwise or a sale on a joint
basis shall be prohibited by law) to a Natural Gas outlet with the objective of
maximising the economic value of Natural Gas for the Parties at prices and on
other terms which in the opinion of the Parties justify the Development,

Production and delivery of Natural Gas to such outlet.

(b) For purposes of this Agreement, the weighted average of the agreed prices
actually obtained from such sales of Natural Gas during a Calendar Quarter shall
constitute the Market Value of Natural Gas for such Calendar Quarter.

wn Soy
Sy \ K

64
article 15.1

@)

)

Article 15.2

@

(b)

©)

Article 15.3

ARTICLE 15

SALE AND OFFTAKE OF CRUDE OIL

Subject to Article 16 and Article 25, each Contractor Party is authorised to
market, sell, lift and export its own share of the Contractor's Entitlement to Crude
Oil subject only to such restrictions (if any) on export (e.g. relating to the

destination of sales) as may be established by Applicable Law.

Subject to the following provisions of this Article 15, PetroleumBRUNEI shall at
the relevant Delivery Point offtake in kind the entire PetroleumBRUNEI's

Entitlement to Crude Oil and may dispose of any such Crude Oil as it deems

appropriate.
Market Value of Crude Oil

Except for the purposes of Section 13 of the Accounting Procedures, Crude Oil
shall be valued in US Dollars on the basis of a Market Value determined pursuant
to this Article 15.2.

The Market Value of Crude Oil for any Calendar Quarter shall equal the
weighted average price per Barre] multiplied by the aggregate volume of Crude

Oil produced that Calendar Quarter.

The weighted average price per Barrel shall be determined from sales made by
Contractor Parties of their respective shares of the Contractor's Entitlement

during that month and be calculated on the following basis:
(i) for sales at the Market Price, the actual prices received; and

Gi) for all Non-Arm's Length Sales, the greater of the Reference
Price on the date of the sale and the price actually received.

Terms used in this Articie 15 in relation to the valuation of Crude Oil shal] have

the following meaning: A,
i]
= 4

65
@ “Arm's Length Sale" means, a sale of Petroleum by a Contractor Party to a

Third Party, provided that any such sale:

@ is not part of any collusion (including inter alia between
Contractor Parties, their Affiliates and/or Third Parties) intended

to, or effectively resulting in, reduction in the price of such sale;
(ii) is made in a freely convertible currency;

(iii) does not involve barter or price discounts or setoffs and, more
generally, is not motivated by considerations other than the usual

commercial incentives in petroleum sales for cash; and
(iv) is made on Standard Terms.

(b) “Market Price" means the net realised price per Barre] actually received by a
Contractor Party as a result of the Arm's Length Sale of Crude Oil from the
Agreement Area after making adjustments to reflect any differential between the
terms of the sale and those of a sale F.O.B. at the Delivery Point, to cure the
effect of any payment and credit terms unusual! in F.O.B. Crude Oil sales made in
accordance with the Good Oilfield Practice and after deducting any such costs (if
any) as commissions and brokerage, expense of cargo inspection, survey, testing,
measurement. assays and sampling of Crude Oil, all vessel freight and associated
delivery costs including light dues, lightering, pilotage, demurrage, multi port
discharge costs, port and agency costs, in-transit losses, insurance premitims (if
any) incurred by the relevant Contractor Party on Charterer's Liability Insurance
and Protection and Indemnity Insurance, and other expenses incurred by the
Contractor Party in the marketing, sale and/or transportation of Crude Oil
downstream of the Delivery Point (and after excluding any Recoverable Costs).
In the case where the Contractor Party sells Crude Oil from the Agreement Area
to an Affiliate, which in turn (and as near as practicable contemporaneously)
carries out an Arm's Length Sale of such Crude Oil, the price received from such
Arm's Length Sale (as adjusted, if applicable, pursuant to this Article 15.3(b))
shall be deemed to constitute the Market Price while the price received from such
Affiliate shali be disregarded for purposes of Article 15.2(b) and of this Article

i4
15.3(b). \ Le pp
oe \
“NS

66
()

(dy

© Article 15.4

(a)

()

“Non-Arm's Length Sale" means a sale of Petroleum by a Contractor Party to
its Affiliate and any other sale of Petroleum by a Contractor Party which is not an

Arm's Length Sale;

"Standard Terms" means in relation to any Arm's Length Sale of Crude Oil

from the Agreement Area the following:
@ the term of the sale contract is less than twelve (12) months; and

(ii) the Crude Oil price is not fixed for the term of the sale, but
instead is pegged to the price of a specific type of Crude Oil(s)

which is/are regularly published in a Reference Index.

Calculation of Market Value

The Contractor shall in respect of each Calendar Quarter determine the Market
Valve and (if there have been Non-Arm's Length Sales of Crude Oil from the
Agreement Area during such period), each Reference Price and the Contractor
shall notify PetroleumBRUNEI of these within twenty (20) days of the end of
such Calendar Quarter together with such calculations and other supporting
evidence as PetroleamBRUNEI may reasonably require to review such

determination.

Following notification, PetroleumBRUNEI shall within sixty (60) days notify the
Contractor if it disagrees with the Contractor's determination and specify the
basis for such disagreement, failing which the Market Value and Reference
Prices for such Calendar Quarter, as notified to PetroleumBRUNEI by the
Contractor pursuant to this Article | 5.4(a) shall be deemed approved.

Should PetroleamBRUNEI notify the Contractor of that it disagrees with the
Contractor's determination, the Parties shall meet and discuss in good faith the
Contractor's determination. Should the Parties fail to reach agreement on the
Market Value and/or Reference Price within one hundred and twenty (120) days

of the end of the Calendar Quarter in question, the Parties shall submit the issue
for determination by an Expert pursuant to Article 30. A R
4

67
@)

©

Article 15.5

Article 15.6

(a)

©)

During the period between the end of a Calendar Quarter and the final
determination (either by mutual agreement or through Expert determination) of
the Market Value for such Calendar Quarter, the Contractor's proposed Market
Value for such Calendar Quarter shall be deemed to apply. Any final Market
Value determined subsequently for such Calendar Quarter shall be promptly
applied to re-adjust the calculations made on the basis of the Contractor's

proposed Market Value.

The Contractor shall until the Market Value is notified to PetroleamBRUNEI
pursuant to Article 15.4(a), use such provisional Market Value as the Contractor
shall determine and notify to PetroleumBRUNEI no Jater than ten (10) days
before the beginning of such Calendar Quarter. Such provisional Market Value
shall reflect as nearly as possible the Market Prices expected to be received in the

relevant periods.

Unless the Parties agree otherwise in writing, if Petroleum Operations involve a
segregation of Crude Oil of different quality and/or other characteristics, this
Article 15 regarding valuation of Crude Oil shall apply separately to volumes of
Crude Oil thus segregated,

Marketing by Contractor

Subject to PetroleumBRUNEI giving the Contractor one hundred and twenty
(120) days notice in writing, the Contractor shall market, sell, lift and export all
or part of PetroleumBRUNEI's Entitlement to Crude Oil. Any such notice served
by PetroleumBRUNEI shall specify the Crude Oil volumes required to be
marketed, sold, lifted and exported as well as the expected duration of such

marketing arrangement.

No Jater than sixty (60) days after the date of PetroleumBRUNEI's notice under

Article 15.6(a), the Parties shall agree the terms for the marketing arrangement.

If the Parties are unable to agree on the marketing arrangement, the Contractor
shall implement the marketing plan forwarded by PetroleamBRUNEI provided
that the Contractor may deduct all reasonable and justified costs arising from
implementing such marketing plan from the sale revenues of |
PetroleumBRUNEI's Entitlement to Crude Oil. — A 4

68
Offtake

(a) Each of the Contractor Parties and PetroleumBRUNEI shall offtake their
respective shares of the Entitlement to Crude Oil on a regular basis. Subject to
Article 15.4, within thirty (30) days after the end of each Calendar Quarter,
PetroleumBRUNEI and each Contractor Party shall finalise their respective
shares of the Entitlement to Crude Oil for such Calendar Quarter and, if
necessary, shall make appropriate adjustments to their respective shares of the

Entitlement to Crude Oil in the next succeeding Calendar Quarter.

(b) The procedure for adjustments to the Contractor Parties’ respective shares of the
Contractor's Entitlement to Crude Oil to account for reconciliation between the
provisional Market Value used for such Calendar Quarter as referred to in Article
15.4(e) and the Market Value for such Calendar Quarter finally determined
pursuant to Article 15.4 shall be detailed and mutually agreed by the Parties at
least ninety (90) days before the First Commercial Production Date.

Article 15.8 | The total Crude Oil liftings by each of the Contractor Parties and
PetroleumBRUNEI during any Calendar Year shall be made in such a manner as
to equal to the extent practicable their respective shares of the Entitlement to
Crude Oil. To achieve this objective, each of the Contractor Parties and
PetroleumBRUNE]I shall no later than ninety (90) days before the First
Commercial Production Date agree detailed arrangements for offtake procedures
in respect of inter alia Crude Oil liftings, nomination procedures and tanker
scheduling as well as a mutually acceptable method for balancing out overlift /
underlift positions. If there is no agreed detailed arrangements on or before the
stipulated date, PetroleaumBRUNEI may suspend or postpone the First
Commercial Production Date or any other production dates until the parties agree
to a detailed arrangements on good faith and in accordance with Good ‘Oilfield i

Practice. \ Ke aM

69
Article 16.1

Article 16.2

@

(b)

(c)

ARTICLE 16
EMERGENCY SUPPLY

Upon a reasonable notice to the Contractor and in order to ensure Crude Oil
supplies to the countries (other than Brunei Darussalam) which are from time to
time members of ASEAN Council of Petroleum (ASCOPE) or its successor
organisation in accordance with the Government's and/or PetroleamBRUNEI's
commitments to supply Crude Oil to any such countries as a result of an
agreement within ASCOPE or its successor organisation, PetroleumBRUNEI
may require that the Contractor gives preference to selling the Contractor's
Entitlement to Crude Oi] to prospective buyers and/or customers of the
Government and/or of PetroleumBRUNEI in such countries, as the case may be,
PROVIDED that the price paid for Crude Oil so sold shall not be lower than the
relevant Market Price or the Reference Price in the case where no relevant

Market Price is available.
War Event or Shortage

Subject to Article 16.3, upon either (i) a War Event or (ii) a Shortage Event the
Government and/or PetroleumBRUNEI shall have the first right to purchase all
or part of Crude Oil obtained from the Agreement Area in order to supply its
domestic refining requirements provided that, in a Shortage Event, the Contractor
is only obliged to supply Crude Oil under this provision only to the extent that
such Crude Oil (or the refined product it is to be processed into) is required for

domestic consumption in Brunei Darussalam.

The Contractor shall use its best endeavours to maintain and increase (provided
that any such increase is consistent with Good Oilfield Practice) to the extent
required by the Government and/or PetroleumBRUNEI, as far as réasonably
possible with facilities that then exist the quantity of Crude Oil available for

supply under this Article 16.2.

The price to be paid for up to twenty (20) per cent. of the Contractor's
Entitlement to Crude Oil in any Calendar Quarter: 6

aa

70
‘Article 16.3

(i) In a War Event shall equal twenty (20) per cent. of the relevant
Market Price or the Reference Price in the case where no
relevant Market Price is available. The Price payable for any
further volumes of the Contractor's Entitlement to Crude Oi!
supplied pursuant to this Article 16.2 shall equal the Market
Price or the Reference Price in the case where no Market Price is

available;

(ii) in a Shortage Event shall equal ninety (90) per cent. of the
relevant Market Price or the Reference Price in the case where
no relevant Market Price is available. The Price payable for any
further volumes of the Contractor's Entitlement to Crude Oil
supplied pursuant to this Article 16.2 shall equal the Market
Price or the Reference Price in the case where no Market Price is

available.

The Contractor's obligation under this Article 16 to supply Crude Oil on a
discounted basis following the occurrence of a War Event or a Shortage Event
may not exceed the ratio that the Contractor's share of production of Crude Qil in

the Calendar Quarter bears to the total production of Crude Oil in that Calendar ,
“e

Quarter in Brunei Darussalam
“a
ve OK

7
ARTICLE 17
PROCUREMENT

Article 17.1 Subject to Article 17.5, all procurement of Goods and Services:

(a) from a person which is a Brunei National, with a value in excess of one hundred
thousand United States Dollars (USD 100,000); and

(b) from a person which is not a Brunei National (including a person merely having a
registered office in Brunei Darussalam but not being incorporated under the laws
of Brunei Darussalam or having its headquarters or being domiciled in Brunei
Darussalam), with a value in excess of five hundred thousand United States
Dollars (USD 500,000),

shall be on an arm's length basis and shall, unless otherwise approved by
PetroleumBRUNEI in writing, be obtained as a result of competitive bidding.

Article 17.2. The Contractor shall assist in the development of the economy and skills base of
Brunei Darussalam. In doing so the Contractor shall in procuring Goods and

Services seek to:

(a) promote the transfer of non-proprietary technology from the Contractor or its
subcontractors to firms and companies in Brunej Darussalam with the objective

of developing local technical and managerial capabilities;
(b) minimise the outflow of foreign currency; and

(c) develop ancillary industries arising from Petroleum Operations to enhance the

growth of the economy of Brunei Darussalam.

Anticle 17.3. Local Procurement
(a) In conducting Petroleum Operations, the Contractor shall:

i) give priority to Goods and Services produced in Brunei
Darussalam or rendered by Bruneian nationals, provided that
such Goods and Services are offered on terms competitive with
those available on the international market particularly with

72
(ii)

regard to quality, price and availability at the time and in the

quantities required;

in arranging financing for Petroleum Operations, seek to consult
with financial institutions based in Brunei Darussalam (in
particular Brunei national financial institutions) with a view to
encouraging the participation (as part of a lender syndicate or

otherwise) of such financial institutions in such financing.

(b) Along with each Work Programme and Budget the Contractor shall submit to

PetroleumBRUNEI:

(i) a report setting out the basis upon which the Contractor plans to
evaluate bids for Goods and Services;

Gi) a list of Goods and Services required for Petroleum Operations,
which the Contractor considers are available in Brunei
Darussalam;

(iii) a list of Goods and Services required for Petroleum Operations,
which the Contractor considers are not available in Brunei
Darussalam;

(iv) a list of the subcontractors the Contractor expects to engage
during the forthcoming Calendar Year; and

(vy) its strategy for the award of contracts for Goods and Services in

the forthcoming Calendar Year to Bruneian entities and its
progress in maximising the use of Bruneian Goods and Services

in the preceding Calendar Year.

(c) Upon receipt of the information described in Article 17.3(b) PetroleamBRUNEI

shall at any time after the Commerciality Date be entitled to:

o)

require the removal from the list referred to in Article 17.3(b)(iv)
of any sub-contractor that PetroleumBRUNEI shall reasonably

feo&

consider unsuitable or insufficiently qualified;

2B
(ii) require the addition the list referred to in Article 17.3(b)(iv) of a
sub-contractor that PetroleumBRUNEI shall deem to have the
necessary skills, experience and resources to enable it to provide

Goods and Services;

(ii) convene a meeting with the Contractor to consider which Goods
and Services (including insurance) the Contractor considers are
not available in Brunei Darussalam but which
PetroleumBRUNEI considers existing local businesses may
reasonably be capable of producing or rendering with some

development and assistance from the Contractor.

(@) Following a meeting convened pursuant to Article 17.3(c), the Contractor shall if.
requested by PetroleamBRUNEI submit a five (5) Calendar Year plan setting out
its strategy for providing such assistance and for fulfilling its obligations under

Article 17.2 in its overall contracting strategy.

(e) The Contractor shall procure that its subcontractors comply with the provisions
of Article 17.2 and Article 17.3(a) and that similar provisions shall be inserted in

all contracts with its subcontractors entered into in connection with Petroleum

Operations.
Article 17.4 Procurement Rules

(a) The Contractor shall obtain PetroleumBRUNET's prior written approval before
entering into a Material Contract not included or provided for in an Approved
Work Programme and Approved Budget. No such prior approval shall be

required for Material Contracts that have been so included.

0) Before inviting any tender for a Material Contract, the Contractor shall submit to
PetroleumBRUNEI a list of bidders which the Contractor proposes to invite to

tender and a statement confirming:

@) that the Material Contract is provided for in the relevant
Approved Work Programme and Approved Budget;

(ii) the estimated value of the tender and/or contract; and yf
av 4
\

oe

74
(°)

(@)

Article 17.5

@)

(b)

(iii) the contracting schedule.

In addition to the above, if so requested by PetroleumBRUNEI, the Contractor
shall also submit to PetroleumBRUNE:

0) the proposed invitation to tender;
(ii) the technical specifications and the scope of work
ii) _a list of subcontractors being invited to tender; and

(iv) a draft of the contract that the Contractor proposes to enter into

with the successful sub-contractor.

PetroleumBRUNE! may require that the list of subcontractors being invited to
tender be amended to include additional persons which are accredited by

PetroleaumBRUNE) as well as financially sound and technically competent.

Subject always to its obligations in Article 17.2 and Article 17.3(a), the
Contractor shall evaluate all bids received in response to an invitation to tender

for a Material Contract on the basis of cost and operational and technical

acceptability.
Deemed Approval and Emergencies

Any PetroleumBRUNEI approval required under this Article 17 shall be deemed
to have been granted, if within thirty (30) days after the Contractor's application,
PetroleumBRUNEI has neither (i) given its written approval nor (ii) notified the
Contractor that PetroleumBRUNEI does not approve and the reasons for such

decision.

In extraordinary or emergency circumstances requiring immediate action, the
Contractor may enter into a Material Contract notwithstanding “that the
requirements of Article 17.4 have not been complied with, provided that
PetroleumBRUNEI is promptly advised of such circumstances and Material
Contract and further provided that such Material Contract is one that a
Reasonable and Prudent Operator might reasonably be expected to enter into in

responding to the extraordinary or emergency circumstances in question.

75
"tite 17.6 PetroleumBRUNEI and the Contractor shall from time to time review the
practical application of this Article 17 and consider any changes required to

improve its efficient operation.

€

76
Article 18.1

Article 18.2

Article 18.3

Article 18.4

ARTICLE 18
RESEARCH AND DEVELOPMENT CONTRIBUTION

The Contractor shall pay to PetroleumBRUNEI a research and development
contribution of two percent (2%) of the Market Value of:

(a) Cost Oil;

(b) the Contractor's share of Profit Oil;
(c) Cost Gas; and

(a) the Contractor's share of Profit Gas.

Said contribution shall be payable within thirty (30) days from the end of each
Calendar Quarter in which the Contractor sells the relevant volumes of Cost Oil,

Cost Gas, Profit Oil and Profit Gas.

All research and development contribution payments made hereunder shal] be
Non-Recoverable Costs, but shall, in accordance with Section 12.3(b)(ii) of the
Accounting Procedures, be deductible for purposes of income tax payable in
accordance with the Income Tax (Petroleum) Act (Cap. 119).

The Contractor may by written notice to PetroleumBRUNEI request that a
research and development project it is undertaking be accepted in lieu of all or

part of research and development contribution payment.

77
Article 19.1

ARTICLE 19

PAYMENTS AND CURRENCY MATTERS

Payments

(a)

)

()

All payments made between PetroleumBRUNEI (or the Government, as
the case may be) and the Contractor under this Agreement shall be in US
Dollars or any other currency mutually agreed in writing by the Parties,

to the bank account(s) designated by the Party receiving such payment.

Where a payment is made in a currency other than US Dollars, such
payment shall be converted into US Dollars for purposes of the
Petroleum Account on the basis of the rate actually experienced in that

conversion. If no currency conversion has actually occurred, then:

@ a currency translation into US Dollars in respect of a transaction
neither stated nor settled in Brunei Dollars, shall be recorded at
the midpoint of the closing buying and selling rates published in
the Financial Times in London or in another mutually agreed
independent publication on the last day for which such rates
were so published prior to the date on which the relevant

transaction occurred; and

(ii) a currency translation into US Dollars in respect of a transaction
stated or settled in Brunei Dollars, shall be recorded at the
midpoint of the closing buying and selling rates quoted by the
HSBC Bank in Brunei Darussalam (based on the Brunei
Association of Banks board rate) or published in a mutually
agreed independent publication on the last day for which such
rates were so quoted or published prior to the date on Which the

reJevant transaction occurred,

Where so requested by PetroleumBRUNEI or any Government agency in
accordance with Applicable Law, the Contractor shall promptly prepare
and deliver to PetroleumBRUNEI or such Government agency, as the

case may be, any part of the Petroleum Account relating to a payment

8

ia

a
Article 19.2

referred to in Article 19.1(a) translated into Brunei Dollars at the
midpoint of the buying and selling rates quoted by the HSBC Bank in
Brunei Darussalam (based on the Brunei Association of Banks board
rate) or published in a mutually agreed independent publication on the
last day for which such rates were so quoted or published in the Calendar

Quarter to which the relevant part of the Petroleum Account relates.

Currency Matters

In performing its obligations under this Agreement, the Contractor shall subject

to Applicable Law have the following rights:

(a)

(b)

(©)

@)

the right to receive, retain and dispose of, within or outside Brunei
Darussalam, the entirety of proceeds received from selling the

Contractor's Entitlement or from other Petroleum Operations;

the right to convert and exchange any of its funds into Brunei dollars or

any foreign currency;

the right to import and export any of its funds (including all of its capital,
Joan principal, profits and other income, such as fees earned from shared
facilities, arising out of Petroleum Operations) in Brunei dollars or any

foreign currencies to and from Brunei Darussalam; and

the right to maintain and operate bank accounts within or outside Brunei

“E <i. x

Darussalam in whatever currencies it may choose.

79
ARTICLE 20
ASSISTANCE PROVIDED BY PETROLEUMBRUNEI

Article 20.1 PetroleumBRUNEI hereby agrees, subject to the constraints of its constitutional
powers and there being no conflict with any other duties imposed on it by
Applicable Law, to provide the Contractor with such assistance as it may

reasonably request in obtaining:

(a) all necessary permissions including rights of way and easements, visas
for the Contractor's personnel and those of its subcontractors who come

to Brunei Darussalam in connection with Petroleum Operations;

(b) land within Brunei Darussalam for installations and such other Purposes
as may be agreed by the Parties to be necessary for Petroleum

Operations;

(c) all required Government approvals, permits and clearance authorisations
to enable the Contractor and its subcontractors to carry out Petroleum

Operations;

(d) access on fair and reasonable terms to any existing transportation,
processing or sales facilities and infrastructure in Brunei Darussalam for

any Petroleum produced pursuant to this Agreement;

(e) such rights outside Brunei Darussalam in connection with a unitisation
process under Article 1] as may be reasonably requested by the

Contractor; and
(f) the rights specified in Article 5.1(f) and Article 5.1(g),

provided that nothing in this Article shall (i) impose any obligation on
PetroleumBRUNEI to actually obtain any such approvals or rights or (ii) relieve

the Contractor from an obligation to pay any fees or costs thereof.
Article 20.2 Assistance Payment

(a) In consideration of PetroleamBRUNEI's assistance pursuant to Article

20.1, the Contractor shall pay to PetroleumBRUNEI:
boy

s ce
(b)

() three hundred thousand US Dollars (USS300,000) per year

during the Exploration Period; and
(ii) two hundred thousand US Dollars (US$200,000) thereafter,

such payments to be made within thirty (30) days of the Commencement
Date in the first Agreement Year and thereafter prior to 30 January each

Calendar Year.

Any such payments shall be considered Non-Recoverable Costs, but
shall, in accordance with Section 12.3(bM iii) of the Accounting

Procedures, be deductible for purposes of income tax payable in

accordance with the Income Tax (Petroleum) Act (Cap. 119). yy

A

81
Article 21.1

Article 21.2

Article 21.3

ARTICLE 21

OWNERSHIP OF PROJECT ASSETS

Transfer of Title

All Project Assets which are purchased or created by the Contractor for use in

Petroleum Operations and are, as of the First Commercial Production Date,

located in Brunei Darussalam or brought within the jurisdiction of Brunei

Darussalam at any time after such date, shall become property of, and title

thereto shall pass to, PetroleumBRUNEI.

Use of Project Assets

(a)

(b)

©

The Contractor shall have the sole right to use Project Assets for
conducting Petroleum Operations free of charge for the duration of the

Term.

The prior written approval of PetroleumBRUNEI shall be required for

any use of any Project Assets other than in Petroleum Operations.

If PetroleumBRUNEI wishes to use any Project Assets it may do so after
consulting with the Operator, provided that such use does not
unreasonably interfere with the performance of Petroleum Operations in
the Agreement Area and such use shall be at PetroleamBRUNEI's sole

risk and expense.

Disposal of Project Assets

(a)

(b)

Prior written approval of PetroleumBRUNEI shall be required for any

disposals of Project Assets. .

The Contractor shall promptly notify PetroleumBRUNEI of all planned
disposals of Project Assets. For the purpose of this Article, any transfer
of Project Assets to any place outside the Agreement Area other than that
for the purpose of repair, upgrade, maintenance and emergencies shall be

deemed to be a disposal of such Project Assets.

82
Article 21.4

Article 21.5

(c) The Contractor shall have a right of first refusal to purchase any Project
Assets, the title to which has become vested in PetroleumBRUNEI in
accordance with Article 21.1, and which PetroleumBRUNEI elects to
sell. The price payable to PetroleumBRUNEI shall be the market value

of such Project Assets.

(d) Should the Contractor sell any Project Assets in which title has passed to
PetroleumBRUNEI pursuant to Article 21.1 the proceeds of sale (after
deduction of the costs of sale) shall, to the extent the Recoverable Costs
of such Project Assets have not been fully recovered out of Cost Pool at
the time of such sale be credited to the Petroleum Account, Any
remaining proceeds shall be paid to PetroleumBRUNEI no Iater than
fourteen (14) working days after receipt of such proceeds from the

purchaser.

The following types of Project Assets shall not transfer to PetroleumBRUNEI

pursuant to Article 21.1:

(a) those owned by Third Parties engaged as subcontractors by the
Contractor and imported into Brunei Darussalalm on a temporary basis;

(b) those acquired by the Contractor from Third Parties for use in Petroleum
Operations on a "sale or return" basis which the Contractor shall have the

right to return to the supplier; and

(c) those leased to the Contractor by Third Parties for use in Petroleum

Operations,

subject to any net restocking proceeds from goods purchased on a "sale or return"
basis and any residual value obtained from early termination or premature
surrendering of a lease being allocated as provided in Article 21.3(d).-

The Contractor shall maintain all Project Assets in good working condition at all

times subject to reasonable wear and tear. Unless otherwise agreed by

PetroleumBRUNEI in writing, all Project Assets subject to transfer to

PetroleumBRUNEI pursuant to Article 21.1 shall be free of all liens, security

a

interests and encumbrances. i ' 4 iy
83

A
Article 22.1

ARTICLE 22

REPORTS, ACCOUNTS AND AUDITS

Operational Reporting

In accordance with Good Oilfield Practice, the Contractor shall keep

PetroleumBRUNEI regularly and fully informed of all Petroleum Operations and

shall promptly provide PetroleumBRUNEI with data, samples, information,

interpretations and reports, including progress and completion reports reasonably

required by PetroleumBRUNEI. Such information shall include:

@

(b)

(a)

©

@

@®

(hy

@

taw and processed seismic data and interpretations thereof:

well data, including daily drilling reports, electric Jogs and other wireline
surveys, mud logging reports and logs, samples of cuttings and cores and

analyses thereof:

all reports prepared from drilling data or geological or geophysical data,

including completed maps or illustrations derived therefrom;
all well completion and well testing reports;

reports dealing with location surveys and all other reports regarding well,

treating plant or pipeline locations;

reservoir investigations and estimates regarding reserves, field limits and

economic evaluations relating to future Petroleum Operations;

such reports on Petroleum Operations as may be requested by the

Government;

contingency programs and reports dealing with environmental matters,

safety and accidents;

design drawings, criteria, and specifications and construction records;
reports of technical audits and studies relating to Petroleum Operations;

a «

84

Article 22.2

(k) reports of all other investigations based on data from the Agreement

Area; and

() all other information or reports which may be required by the

Accounting Procedure.
Other Reporting
In addition, the Contractor shall prepare and deliver to PetroleumBRUNE!:

(a) No later than sixty (60) days following the end of each Calendar Year, a
report covering Petroleum Operations performed in the Agreement Area

during such Calendar Year, such report to include:

(i) a statement showing all wells drilled, the depth of each such

well, and a map on which drilling locations are indicated;

(ii) a statement of the estimated quantities of Petroleum, fresh water

layers or significant quantities of other minerals encountered;

(iii) a genera] summary of all Petroleum Operations in the Agreement

Area;

(iv) a statement of the number of employees or consultants engaged
in Petroleum Operations in Brunei Darussalam, identified by

nationality; and

(v) a statement on the estimated Petroleum reserves remaining to be

recovered and the underlying analysis related to this statement.

(b) within thirty (30) days of a rig having been released from a drilling
location, a report which containing all available relevant Data and a
statement whether or not the drilling of the Exploration Well and any

subsequent testing resulted in a discovery of Petroleum of potential

interest;

(c) within sixty (60) days from the end of each Calendar Quarter, details of
Goods and Services sourced from persons in Brunei Darussalam;

fp
Yat

85
(d)

)

@

within thirty (30) days of the end of each Calendar Quarter a form
showing all purchases, transfers and disposals of any Project Assets

during that Calendar Quarter;

copies of such agreements with subcontractors as PetroleumBRUNE]

shall reasonably request; and

at PetroleumBRUNEI's request after the completion of a Material
Contract a completion report on the Project including details of the actual
expenditures and such other information as PetroleumBRUNEI shall

reasonably request.

Article 22.3. Petroleum Account

(a)

(b)

The Operator shal! in accordance with the terms of this Agreement
(including the Accounting Procedures), Good Oilfield Practice and
Intemational Accounting Standards (IAS) prepare and keep at the
Operator's office in Brunei Darussalam, separate and complete accounts
(including all books, records, statements, invoices, cash vouchers, debit
notes, payrolls, timesheets and other documents, correspondence, records
as well as all reports prepared and delivered pursuant to Section 2 of the
Accounting Procedures) of all charges (including all Costs) and credits in
respect of al] Petroleum Operations (the "Petroleum Account").

As part of the Petroleum Account, the Contractor shal] prepare and keep
a separate and complete register of all fixed assets acquired and held for

use in Petroleum Operations,

Article 22.4 Non Operator's Accounts

(a)

Each of the Contractor Parties other than the Operator shall in
accordance with the Terms of this Agreement (including the Accounting
Procedures) and Good Oilfield Practice prepare and keep complete
accounts (including all books, records, statements and other financial and
accounting records (but excluding the Petroleum Account) in respect of
all transactions and joint venture activities relevant to sales and other
disposals of Petroleum from the Agreement Area as well as in Tespect of

"
86 oS

iA
Article 22.5

Article 22.6

(b)

any costs and expenses referred to in Section 13.3(b)(iv) of the

Accounting Procedures (the "Joint Venture Account").

If any Contractor Party does not maintain the Joint Venture Account in
Brunei Darussalam, it shall upon reasonable prior written notice from
PetroleumBRUNE]I arrange for a copy of the Joint Venture Account to
be delivered to PetroleumBRUNEI's registered office address in Brunei

Darussalam.

Access and Audit

@

b)

PetroleumBRUNEI shall have the right to access the Petroleum Account
and Joint Venture Account at any reasonable times and upon reasonable
Prior notice and to make copies thereof. If requested by
PetroleumBRUNEI, the Contractor shall provide reasonable assistance
and logistical support (including suitable office space, equipment,

stationery and other like resources) to PetroleumBRUNEI.

PetroleumBRUNEI shall in accordance with Section 3.1 of the
Accounting Procedures have the right to audit the Petroleum Account for
any Calendar Year and to require each Contractor Party other than the
Operator to procure the production of an audit report in relation to such

Contractor Party's Joint Venture Account.

The audit requirements in Article 22.5(b) are in addition to any audit and other

requirements that may be applicable to Contractor Parties under the Companies

Act (Cap. 39)(e.g. section 131), the Income Tax (Petroleum) Act (Cap. 119) (e.g.
sections 21 and 24) and/or the Income Tax Act (Cap. 35) (e.g. sections 55 and

oe ~c Na .

87
ARTICLE 23
EMPLOYMENT AND TRAINING

For the purposes of this Article 23 only, the term "Brunei National" shall only

include natural persons who are citizens of Brunei Darussalam.

f

by cicle 23.2 The Operator shall offer a mutually agreed number of Bruneian nationals the
Earticl y

q opportunity for on-the-job training and practical experience in Petroleum

Operations during the Exploration Period.
Not later than six (6) months after the Commerciality Date the Operator shall:

(a) meet with PetroleumBRUNEI to review the Operator's proposals
regarding the number, expertise and qualifications of the staff to be
employed at the Operator's office in Brunei Darussalam which the

Operator considers appropriate to fulfil the Contractor's obligations under

this Agreement;

(b) in consultation with PetroleumBRUNEI, establish and implement
training programmes for staff positions im each phase and level of
Petroleum Operations including skilled, technical, executive and

r management positions, with a view to ensuring employment of Bruneian

t nationals and gradual and progressive reduction of foreign personnel;

and

(c) diligently undertake an extensive hiring program, with the objective to
engage qualified Bruneian nationals at all levels of Petroleum

Operations, including in key technical and managerial roles.
“Article 23.4 During the Development and Production Period, the Operator shall:

(a) continue to employ and train Bruneian nationals at every level of
Petroleum Operations. The Operator's objective shall be to ensure that
the number of Bruneian nationals employed in Petroleum Operation is

consistent the Operator's localisation programmes developed pursuant to

Article 23.3; a KE f

88
(b)

(©)

(d)

where appropriate opportunities exist accept secondees proposed by
PetroleumBRUNEI,

minimise the employment of expatriates by ensuring that such personnel
are employed in positions for which it has not been possible to find a

suitably qualified Broneian national; and

obtain PetroleumBRUNEI's written consent prior to retaining any
expatriate personnel such consent not to be unreasonably withheld
subject to the Contractor providing PetroleaumBRUNE! with written
reasons which are reasonably satisfactory to PetroleumBRUNEI as to
why the Contractor is unable to find a suitably qualified Brunei National
to fill the relevant vacancy. PetroleumBRUNEI will respond to any
application made by the Contractor pursuant to this Article 23.4(d)
within thirty (30) days of such application being made provided that:

(i) PetroleamBRUNEI may, acting in its absolute discretion, extend
such period for a further thirty (30) days by providing prior
written notice of such extension to the Contractor;

(ii) if PetroleumBRUNEI requires more than sixty (60) days in
which to make a decision in respect of an application made by
the Contractor pursuant to this Article 23.4(d), it will, prior to the
expiry of the second thirty (30) day period referred to in Article
23.4(d)(ii), provide a written request to the Contractor for an
additional period of time in which to make its decision (such
request to provide reasonable detail to the Contractor of the

reasons for PetroleumBRUNEI seeking such extension); and

Gii) the Contractor may:

(A) not unreasonably withhold its consent to an application made
by PetroleumBRUNEI pursuant to Article 23.4(d)(ii);

(B) in providing its consent to an application made by
PetroleumBRUNEI pursuant to Article 23.4(d)(ii), impose a

Fy

89
reasonable deadline upon PetroleumBRUNEI by which time

PetroleamBRUNEI's decision must be made;

Gy) in the event PetroleumBRUNEI withholds consent to any
expatriate personne] it shall provide its reasons for doing so in

writing.

Upon execution of this Agreement and at such time as shall be determined by
PetroleumBRUNEI, both the Operator and PetroleumBRUNE] shall reasonably
endeavour, acting in good faith, to arrive at mutually agreeable terms concerning
the creation of a scholarship and training program for the benefit of Brunei
Nationals, to be established within Canada. Such individuals will receive
training, expertise and tuition in general petroleum indusury practices, including,
but not limited to, techniques and methods involved in Exploration, Development
and Production Operations. The cost of establishing and maintaining such

program will be born by the Contractor according to the following schedule:

(a) Exploration Phase: No less than qa
aaa. annum; and

(b) Development and Production Phase: No less i
a
ff a
{ A

90
Article 24.4

Article 24.5

ARTICLE 24
PARTICIPATION

PetroleumBRUNEI shall have the tight at any time to acquire a Participating
Interest of up to fifteen percent (1 5%) (the "PB Interest").

The PB Interest shall be free of. any liens or security interests and shal! be carried
throughout the Exploration Period. The Contractor shall be solely responsible for

all Exploration Costs incurred in connection with the PB Interest.

PetroleumBRUNEI shall exercise its tight to acquire the PB interest by
delivering to the Contractor a notice (the “Participation Notice") specifying:

(a) the date of the Participation Notice;

(b) the amount (expressed as a percentage) of the PB Interest that
PetroleumBRUNE] wishes to acquire; and

(c) whether the PB Interest so specified should be transferred to
PetroleumBRUNE] or to any of its Affiliates and, if the latter, the name
and address of the designated Affiliate(such transferee being the "PB
Holder")..

Completion of PetroleumBRUNE!'s acquisition of the PB Interest shall occur on
the date (the "Participation Completion Date") falling thirty (30) days after the
service of the Participation Notice when the Parties shall execute, in a form

reasonably acceptable to PetroleamBRUNEI:

(a) a deed of assignment whereby each Contractor Party transfers to
PetroleumBRUNEI its pro rata share of the PB Interest; and

(b) a deed of adherence pursuant to which PetroleumBRUNEI shallbecome
@ party to the Joint Operating Agreement which shall provide for such
amendments (if any) to the Joint Operating Agreement as

PetroleumBRUNEI shall consider reasonably necessary.

If the Participation Completion Date shall occur after the Contractor has incurred

\

any Appraisal Costs or Development Costs PetroleumBRUNEI shall pay its me
\

7 SR

A
i
i
i
F
;

Article 24.8

Article 24.9

tata share of such costs and such payment shall be allocated amongst the
Contracting Parties pro rata to the Participating Interests they held immediately

prior to the Participation Completion Date.

Following the Participation Completion Date, PetroleumBRUNEI shall pay its
pro rata share of all Appraisal and Development Costs

The Contractor shall if so requested by PetroleamBRUNEI either:

(a) assist PetroleumBRUNEI to identify sources of third party financing to
assist PetroleumBRUNEI to meet its obligations pursuant to Article 24.5

and Article 24.6; or

(b) permit PetroleamBRUNEI to defer payment of its liabilities pursuant to
Article 24.6 until after the First Commercial Production Date and
thereafter to repay these out of the proceeds of sale from eighty per cent
(80%) of PetroleamBRUNEI's entitlement of Profit Oil and Profit Gas,

If, under Article 24.7, acting reasonably and in accordance with the standards of
Good Oilfield Practice, the Contractor seeks debt finance (a "Contractor
Loan") in order to allow PetroleumBRUNEI to defer payment of its liabilities
pursuant to Article 24.7 until after the First Commercia! Production Date, the
Contractor shall be entitled to include the interest on such Contractor Loan as
Recoverable Costs the rate of interest charged on the loan by an internationally
recognised financial institution acting on an arm's length basis taken on an
average annual basis for the rate for the relevant Agreement Year, provided that
such financial institution referred to in Article 24.8 shall have a credit rating from
an internationally recognised rating agency equivalent to a Standard & Poors
rating of not Jess than AA and that such interest shall be calculated annually,

compounded annually.
After the Participation Completion Date:
(a) PetroleumBRUNEI shall:

@ enjoy al] the benefits of the PB Interest (including its rights

under the Joint Operating Agreement); ¢
a |

92
(ii) subject to Article 24.2 meet all Appraisal, Development and

Operating costs relating to the PB Interest; and

Gii) fulfil its obligations under the Joint Operating Agreement,

@O%

93
ARTICLE 25
DOMESTIC SUPPLY AND DOWNSTREAM OPERATIONS

The Contractor recognises the aspiration of Brunei Darussalam to develop
domestic downstream petroleum industries including the need to ensure national
self-sufficiency and security of supply in respect of petroleum products in Brunei

Darussalam.

In recognition of the objectives mentioned in Article 25.1 and in accordance with

its obligations under Article 14.1 the Contractor agrees:

(a) upon request to meet with PetroleumBRUNEI to discuss ways of co-
operating in the areas of domestic Crude Oil refining, Natural Gas
processing and liquefaction, and/or petrochemical industry in Brunei

Darussalam; and

(b) provide a reasonable and independently verifiable estimate of the costs
(the "Study Costs") to conduct a feasibility study (a "Study") into the
possible establishment of one or more petrochemical industry(ies) in

Brunei Darussalam; and

(c) if, taking into account the Study Costs, PetroleumBRUNEI decides to
proceed with the Study such Study Costs will be shared as between the
Contractor and PetroleomBRUNEI on a basis to be agreed as between
the Contractor and PetroleumBRUNEI but subject to Contractor's share
of the Study Costs:

(i) being at least eighty (80) Per cent. of the total of the Study Costs;
and

(ii) _ being Recoverable Costs

(d) if the Contractor and PetroleaumBRUNEI cannot reach an agreement on
how to share the Study Costs pursuant to Article 25.2(c) within thirry
(30) days of the Contractor providing PetroleumBRUNEI with the value
of the Study Costs being provided to it pursuant to Article 25.2(b),

= Fy

94
PetroleamBRUNEI will be free to approach third parties to undertake the
Study and any project resulting from such Study.

PetroleumBRUNEI will use all reasonable endeavours to consult with the
Government to procure that the Contractor may, at its option, have a Tight to
Participate in the implementation any petrochemical project which is subject of a

Study provided that the Contractor has satisfied its obligations under Article
25.Uc)i).

Domestic Supply Obligation

(a) Subject to Article 25.4(c), PetroleamBRUNEI! may by notice in writing
require the Contractor to make available to PetroleumBRUNEI or to one
of its designees for consumption within Brunei Darussalam a quantity of
Petroleum equal to ten percent (10%) of the Contractor's share of Profit
Oil and Profit Gas;

(b) The Contractor shall procure that the quantities of Crude Oil and Natural

Gas supplied by the Contractor for domestic consumption under Article
25.4(a) shall be made available to PetroleumBRUNEI or
PetroleumBRUNEI's designee, as the case may be, at the Delivery Point

or such other place as the Parties may agree in writing.

(c) The Contractor's obligation to supply Crude Oi! pursuant to Article
25.4(a) is limited to the extent that such Crude Oil, and any products
‘ derived from such Crude Oil, is consumed within Brunei Darussalam.

Article 25.5 Domestic Supply Prices

The prices payable for Natural Gas and Crude Oil supplied in any Calendar
Quarter by the Contractor pursuant to Article 25.4(a) shall be a price equal to
‘ ninety (90) per cent. of its Market Price for the immediately preceding Patenda

Quarter. + 4
™

95
2 article 26.1

ARTICLE 26

INSURANCE AND INDEMNITIES

The Contractor shall, during the term of this Agreement. maintain and obtain

insurance coverage for and in relation to Petroleum Operations for such amounts

and against such risks as is required by Applicable Law and that are customarily

or prudently insured in the international petroleum industry in accordance with

Good Oilfield Practice and shall furnish to PetroleumBRUNEI, certificates

evidencing that such coverage is in effect. Such insurance policies shall include
PetroleumBRUNEI as additional insured and shall waive subrogation against
PetroleumBRUNEI. The said insurance shall, without prejudice to the generality

of the foregoing, cover:

(a)

)

(©)

(a)

()

loss or damage to all installations, equipment and other assets for so long
as they are used in or in connection with Petroleum Operations;
provided, however, that if for any reason the Contractor fails to insure
any such installation, equipment or assets, it shall replace any loss

thereof or repair any damage caused thereto;

loss, damage or injury caused by pollution in the course of or as a result

of Petroleum Operations;

loss of property or damage or bodily injury suffered by any third party in
the course of or as a result of Petroleum Operations for which the

Contractor may be liable;

any claim for which PetroleumBRUNEI may be liable relating to the loss
of property or damage or bodily injury suffered by any third party in the
course of or as a result of Petroleum Operations for which the Contractor
is liable to indemnify PetroleumBRUNEI or the Government,

with respect to Petroleum Operations offshore, the cost of removing

wrecks and cleaning up operations following any accident in the course

of or as a result of Petroleum Operations; Az
Ss {
Me

96
;
i

| apticle 26.2

‘article 26.3

“Article 26.4

G9) the Contractor's and/or the Operator's liability to its employees and/or

consultants engaged in Petroleum Operations;
(g) loss arising out of « failure to control a well; and
(h) loss of all Petroleum up to the Delivery Point.

The Contractor shall require its subcontractors to obtain and maintain insurance
against the risks referred to in Article 26.1 (except Article 26.1(h)) relating

mutatis mutandis to such subcontractors.
The insurance cover required under Article 26.1 shall be obtained either from:

(a) local Islamic insurance institutions providing takaful insurance schemes;

or

(b) if such cover sha!l not be available on terms that are competitive on

premium and level of cover, from reputable international insurer(s).
Claims

(a) The Contractor shall use its best endeavours to pursue any insurance

claims.

(b) Following the loss of, or damage to, any Project Assets insured under
Article 26.1(a) against such loss or damage the Operator shall determine
whether the relevant Project Assets should be replaced, repaired or
abandoned. If the Operator decides to repair or replace, it shall do so

promptly.

(c) If the Contractor decides to neither repair nor replace, then all proceeds
of the relevant insurance claim shall, to the extent the Recovérable Costs
of the relevant Project Assets have not been fully recovered at the time of
the loss or damage, credited to the Petroleum Account against
Recoverable Costs in accordance with the Accounting Procedures. Any
remaining insurance proceeds shall be paid to PetroleamBRUNEI no

later than fourteen (14) working days from the date of receipt of W4

insurance proceeds.
ee

97
‘Article 26.5

(d) In the case of a loss of any Petroleum produced from the Agreement
Area the proceeds of the relevant insurance coverage shall be considered
as sales revenue and shall be subject to the revenue allocation Provisions

of this Agreement.

The Contractor shall indemnify defend and hold harmless the Government and
PetroleumBRUNEI from and against any loss, damages or liability of any kind
whatsoever arising in connection with any Petroleum Operations conducted by or
on behalf of the Contractor irrespective of any Gross Negligence/Wilful
Misconduct or breach of duty on the part of PetroleumBRUNEI and/or any of its
Affiliates and/or subcontractors and/or any of their officers, employees, agents or

servants. & “A vb =. i

98
Sonera

F article 27.1

Article 27.2

Article 27.3

Article 27.4

‘ Article 27.5

ARTICLE 27
HEALTH, SAFETY, ENVIRONMENT AND ABANDONMENT

The Contractor shall comply with Applicable Law and Good Oilfield Practice in
relation to all health, safety and environmental issues as well as
PetroleumBRUNEI's reasonable instructions given for the purpose of
maintaining health and safety of personnel, the community and the environment

in the area of Petroleum Operations.

The Contractor shall cause a person or persons with special knowledge on

environmental matters, to carry out an environmental impact study in order:

(a) to determine at the time of the studies the prevailing situation relating to
the environment, human beings and local communities, the flora and
fauna in the Contract Area and in the adjoining or neighbouring areas;

and

(b) to establish the likely effect on the environment, human beings and local
communities, the flora and fauna in the Agreement Area and in the
adjoining or neighbouring areas in consequence of the relevant phase of
Petroleum Operations to be conducted under this Agreement and to
submit for consideration by PetroleumBRUNEI the methods

. contemplated by the Contractor for minimising environmental damage
and carrying out Site Restoration activities. The costs of such study shall

be Recoverable Costs.

The Contractor shall not dispose of within Brunei Darussalam any toxic and/or

hazardous materials without the prior written consent of PetroleumBRUNEI.

The Contractor shall not, without the prior written consent of
PetroleumBRUNE]I, operate in natural reserves, national parks, marine

sanctuaries, protected areas, and any areas defined as protected and/or restricted

areas by the Government.
Abandonment ge a

99
Article 27.6

{a)

)

(©)

@

©)

Upon the expiry of the Term and/or the relinquishment of any part of the
Agreement Area pursuant to Article 4, the Contractor shall undertake
Site Restoration of those parts of the Agreement Area affected by
Petroleum Operations.

Prior to the First Commercial Production Date, PetroleumBRUNEI and
the Contractor shall agree upon a comprehensive plan and an estimate of
associated cost of carrying out Site Restoration of each area in which the
Contractor proposes to carry out Petroleum Operations (the
“Abandonment Plan").

AU Site Restoration shall be performed in accordance with Good Oilfield
Practice and the relevant Approved Work Programme and Approved
Budget, the Abandonment Plan (if any) and Applicable Law,

Upon completion of any Site Restoration the Contractor shall notify
PetroleumBRUNEI. Once PetroleumBRUNEI is Satisfied that a Site
Restoration meeting the required standards has been completed, it shall
notify the Contractor thereof in writing, whereupon the Contractor shall
be deemed to have fulfilled its Site Restoration obligations hereunder;

All Site Restoration costs shall be Recoverable Costs, unless such costs
are funded from the Abandonment Fund.

Abandonment Fund

(a)

@)

On or before the First Commercial Production Date, PetroleumBRUNEI
and the Contractor shall jointly establish, maintain and administer a
special abandonment and removal fund deposited into a specific interest-
bearing escrow US Dollar account in Brunei Darussalam and dedicated

to funding the costs of Site Restoration (the "Abandonment Fund"),

In accordance with the Abandonment Plan and as part of the Approved
Budget for each Calendar Year after the establishment of the
Abandonment Fund the Contractor shall commence making monthly

contributions to the Abandonment Fund in accordance with the following

formula:
aa |
100
Article 27.7
¢

FT = EC X CP/PR- AB
where:

FT is the amount of funds to be transferred to the Abandonment Fund in the
relevant Calendar Month.

EC is the total estimated cost of abandonment operations.

CP is the cumulative Production of Petroleum from the end of the Calendar
Month in which the Abandonment Fund was established.

PR is the estimated proven recoverable reserves remaining to be recovered from
the end of the Calendar Month in which the Abandonment Fund was
established.

AB is the Abandonment Fund balance at the end of the previous Calendar Month.
(c) Contributions to the Abandonment Fund shall be Recoverable Costs.

@ The Contractor shall be entitled to draw down the Abandonment Fund
for the sole purpose of funding its Site Restoration obligations.

(e) If following the completion of all Site Restoration activities there should
be any funds remaining in the Abandonment Fund such funds shall to the
extent that the contributions to the Abandonment Fund have been
previously recovered out of a Cost Pool be paid to PetrokeumBRUNEI
within fourteen (14) days after the date upon which Site Restoration was

completed.
Assumption of Control by PetroleumBRUNEL

Upon PetroleumBRUNEI notifying the Contractor that it intends to take control
of Petroleum Operations in any part of the Agreement Area following the
relinquishment by the Contractor of such part or in the whole Agreement Area
after the expiry of the Term the Parties shall as soon as practicable after the date
of such notice arrange a transfer from the Contractor to PetroleumBRUNEI of
custody over the relevant part of Petroleum Account and all Data and Project
Assets relevant to the Petroleum Operations concerned. Upon

. a

a
PetroleumBRUNE]I notifying the Contractor in writing that such transfer has

been completed:

(a)

(b)

(c)

@

the Abandonment Fund shall be transferred to PetroleumBRUNEI and
PetroleumBRUNE]I shal] assume complete control thereof;

on receipt of written confirmation from PetroleumBRUNE) that the
Contractor has met in full its obligation to fund the Abandonment Fund
under Article 27.6, the Contractor shall be released from its Site
Restoration obligations for the area concerned and PetroleumBRUNEL
shall assume responsibility for all Petroleum Operations carried out in

such area after such date;

PetroleumBRUNEI shall be entitled to all Petroleum, proceeds and other

benefits accruing thereafter,

the Contractor Party shall have no liability in respect of any Petroleum
Operations carried on after the date of PetroleumBRUNE|'s assumption
of control PROVIDED the Contractor shall remain liable for all claims,
losses, liability and damages which accrue before such date or which
arise out of, or in connection with, the Gross Negligence/Wilful

Misconduct of any of the Contractor Pariies, their Affiliates or

i? yh

102
Article 28.1

Asticle 28.2

Article 28.3

ARTICLE 28
TERMINATION

PetroleamBRUNEI shall be entitled to terminate this Agreement forthwith by

notice in writing to the Contractor:

{a) If, following the resignation or removal of the Operator, the Contractor

should fail to appoint a successor within thirty (30) working days; or

(b) if upon the expiry of Phase 1 of the Exploration Period, the Contractor
shall not have completed the work described in Article 8.1(a); or

(c) if the First Commercial Production Date for a Development and

Production Field is not achieved by the Target Production Date.

In addition PetroleumBRUNEI shall subject to Article 28.3 be entitled to
terminate this Agreement with respect of an individual Contractor Party (such

Contractor Party being the "Defaulting Party"):

(a) upon the occurrence of an Insolvency Event affecting that Defaulting
Party; or

(b) upon a material breach of this Agreement by that Defaulting Party.

If this Agreement is terminated with respect to an individual Defaulting Party:

(a) Before the Participation Completion Date:

(i) PetroleumBRUNEI or its nominee will have the first right of
refusal over part of, or the whole of, fifteen (15) pet cent. of that
Defaulting Party’s Percentage Interest. If PetroleumBRUNEI or
its nominee exercises its first right of refusal under this Article
28.3(a), such part of or the whole of the Defaulting Party’s
Percentage Interest will be transferred to PetroleumBRUNEI or

its nominee as applicable at nil additional consideration.

(ii) To the extent that PetroleumBRUNEI or its nominee does not
exercise its first right of refusal under Article 28.3(a), such

103
remaining Defaulting Party’s Percentage Interest will be
transferred to the Contractor Parties at nil additional
consideration pro rata to the Contractor Parties’ Percentage

Interests.

(b) After the Participation Completion Date, the Defaulting Party's Percentage
Interest will be transferred to the Parties at nil additional consideration pro
rata their Percentage Interests (minus the Defaulting Party's Percentage

Interest) in accordance with the Joint Operating Agreement.

Provided that this Article 28.3 will not apply, and PetroleumBRUNEI will not

have the right t:» terminate this Agreement in whole or in part, where:
(i) the Defaulting Party is the PB Holder; and
Gi) the PB Holder is an Affiliate of PetroleumBRUNEI.

Article 28.4 At the same time that a notice to terminate this Agreement is served pursuant to
Article 28.1, PetroleaumBRUNEI shall give notice to the Defaulting Party and the
other Contractor Parties:

(a) where the Defaulting Party is in default of this Agreement, requiring the
other Contractor Parties to remedy the breach by the Defaulting Party
provided that if such breach is not remedied within thirty (30) Working
Days of such notice, PetroleumBRUNEI may terminate this Agreement

with respect to all Contractor Parties; or

(b) where an Insolvency Event has occurred in relation to the Defaulting
Party, the Defaulting Parties Percentage Interest will be transferred on

basis prescribed in Article 28.3 as soon as reasonably practicable.

Article 28.5. During the thirty (30) Working Day period referred to in Article 28.4(a), the
Contractor Parties must use their reasonable endeavours to take all necessary
precautions and measures to mitigate any damage arising out of the relevant
breach of the Defaulting Party’s obligations under this Agreement, failing which,
PetroleumBRUNEI may, at its sole discretion and at the Contractor’s costs, take

a ty

104
such precautions and measures itself. If any person employed by, or authorised

to act on behalf of, a Contractor Party shall:

(a) have offered, or given or agreed to give, to any person any gift or
consideration of any kind as an express inducement or reward for doing,
or forbearing to do, or for having done or forborne to do, any material

action in relation to the award of this Agreement; or

(b) have been found guilty by a court of an offence or offences under the
Prevention of Corruption Act (Cap.131) or an offence or offences under
sections 161 to 165 or 213 and 215 of the Penal Code (Cap. 22);

then PetroleumBRUNEI shall be entitled to terminate this Agreement, but only as
to the applicable Contractor Party, by notice to such Contractor Party.

Article 28.6 If this Agreement should terminate prior to the First Commercial Production
Date as a result of a breach by the Contractor of any term hereof all Project
Assets that would have transferred to PetroleumBRUNEI on the First
Commercial Production Date but for such termination shall vest in

PetroleumBRUNEI forthwith.

Article 28.7 Any termination of the Agreement pursuant to this Asticle 28 shall be without
prejudice to any rights, obligations and/or liabilities of the Parties hereunder

which have arisen and/or accrued on, or prior to, such termination.

Article 28.8 If the circumstance or circumstances that would otherwise result in the
termination of this Agreement are the subject of a determination by the Expert
pursuant to Article 30, then termination shal) not take place for so long as such
determination is pending or such proceedings continue and thereafter may only

take place when and if consistent with the Expert determination or arbitra] award.

ae!

105
Article 29.1

Article 29.2

Article 29.3

Article 29.4

ARTICLE 29
FORCE MAJEURE

In this Agreement, an "Event of Force Majeure" shall include (but not be
limited to) acts of God or force of nature, landslides, lightning, earthquakes,
floods, fires, storms or storm warning, tidal waves, shipwrecks and perils to
navigation, acts of war or public enemy, labour disturbances which are not
caused by the Contractor breaching Applicable Law, riots, insurrections, civil
commotion, quarantine restrictions, epidemics, strikes, sabotage or accidents and
other similar events or circumstances beyond the reasonable control and not
caused by the fault or negligence of the Party seeking relief hereunder, which
events or circumstances prevent such Party from performing its obligations or

hinders or delays the performance of such obligations under this Agreement.

Where the occurrence of an Event of Force Majeure renders it impossible to
perform, or hinders or delays the performance of, any obligation (other than an
obligation to make a payment) under this Agreement, then subject to Article 29.4
the failure or omission by the Party affected to perform such obligation shal] not
for the duration of such event be treated as a failure or omission to comply with
this Agreement and any periods of time under this Agreement relating to the
performance of that obligation or to the taking of any other action which cannot
be taken without the performance of that obligation shal] be suspended for the

duration of the Event of Force Majeure.

Failure by a Party to perform an obligation hereunder as a consequence of
Applicable Law shall not be treated as a failure to comply with this Agreement
provided that it is proven that such failure or omission is the necessary

consequence of compliance with such Applicable Law. =

Upon the occurrence of any Event of Force Majeure the affected Party shall
promptly:

(a) give notice of such event to the other Parties; and ae
a 1
\ (

106
‘Article 29.5

‘article 29.6

(b) resume full performance of this Agreement as soon as possible such that
the affected Party shall use its best endeavours to overcome such event

and resume performance as soon as is practicable.

If such Event of Force Majeure results in the suspension of all or a major part of
Petroleum Operations and continues for more than three (3) months, the duration
of this Agreement and any appropriate period thereof, shall be extended by a
period equal to the period of the suspension

The term of this Agreement shall be extended by a period equal to the duration of
the Event of Force Majeure and for such further period as may be determined by
PetroleumBRUNEI in its absolute discretion as is required for the Contractor to
resume Petroleum Operations. If such Event of Force Majeure occurs during the
Exploration Period, the duration of Phase 1 and/or Phase 2 as applicable will be

extended accordingly.

107

3 4

a
Atticle 30.1

ARTICLE 30

EXPERT DETERMINATION

The Parties acknowledge that amicable settlement of any dispute is their

preferred form of dispute resolution. Where pursuant to this Agreement (or

otherwise by mutual agreement of the Parties) a dispute is subject to Expert

determination, such Expert determination shall be carried out in accordance with

the Rules for Expertise of the International Chamber of Commerce, provided

that:

@

)

©

@

@

a Party wishing to refer a matter for Expert determination shall notify all
the other Parties and with such notice give details of the matter which is

to be so referred;

following such notice the Parties shall meet and endeavour to agree on an

Expert to whom the matter in dispute shall be referred for determination;

the Expert shall be a recognised petroleum industry expert having
appropriate qualifications and at least ten (10) years experience in a field

of expertise relevant to the matter to be determined;

in making his determination the Expert shall have regard for the terms of

this Agreement;

unless the Parties otherwise agree in writing, no one shall be appointed
an Expert, if at the time of appointment (or at any time before he gives
his determination under such appointment) he is a director, officeholder
or an employee of, is directly or indirectly retained as a consultant to,
either of the Parties (or any Affiliate thereof) or is a holder of shares in
any Party or any Affiliates thereof (unless such Party or Affiliate, as the
case may be, is a company quoted on a recognised stock exchange and
his shareholding therein is less than one one-hundredth of a per cent.

(0.01) per cent. of the issued share capital of any class);

if within fourteen (14) working days from the service of the notice
pursuant to Article 30.1(a) the Parties have either failed to meet or failed

_ Al

=

108

a

i
to agree upon an Expert then the matter may forthwith be referred by
either Party to the International Centre for Expertise of the International
Chamber of Commerce which shall appoint an Expert in accordance with
the Rules for Expertise of the International Chamber of Commerce but
always subject to Articles 30.1(c) and (d);

(g) the Parties shall each provide the Expert without delay with their
comments and documents which each considers relevant to the
determination of the matter in dispute. The Expert may make any
investigation, search and/or request for further information that he deems
relevant and the Parties shall each co-operate with any such investigation
and search, and respond fully and without delay to any such requests by

the Expert;

(h) the Expert shall notify the Parties of his determination (or his inability or
unwillingness to make such determination) of the matter in dispute
within thirty (30) days of accepting his appointment unless the Expert
shall notify the Parties that a further period is required; if following
receipt of such notice, all the Parties shall agree that the further period
requested by the Expert should be granted, the time for the Expert to
make his determination shall be deemed to be extended by the period

requested by the Expert;

(i) except as provided in for in the definition of “Reference Crude Oil",
Article 10.8(c), Article 10.9(c) and Article 15.4(c) Expert determination
shall not be compulsory but the Parties acknowledge that it may be an
appropriate form of dispute resolution for matters of a specific technical

nature and/or which require rapid determination;

G) unless the Parties otherwise agree in writing, the fees and expenses
associated with an Expert shall be paid fifty (50) per cent. by the
Contractor and fifty (50) per cent. by PetroleamBRUNEL

(k) where any matter is referred to an Expert, such Expert determination
shall not be final and binding and either Party may within ninety (90)

Qe ey

109
days of the date of such Expert determination refer the matter for final

settlement by arbitration in accordance with Article 31.

Article 30.2 Unless the Agreement provides otherwise, the obligations of the Parties
hereunder shall not be altered or suspended by reason of any Expert
determination pursuant to this Article 30 being conducted during the Term of the

Agreement.

110
ARTICLE 31
GOVERNING LAW AND ARBITRATION
article 31.1 The governing law of this Agreement shall be the laws of Brunei Darussalam.

Asticle 31.2 Subject to those matters which the Parties have agreed to refer to Expert
determination pursuant to Article 30, any dispute or controversy arising out of, or
in connection with, this Agreement which cannot be settled amicably, shall be
referred to, and finally settled by, arbitration under the Arbitration Rules of the
Singapore Intemational Arbitration Centre by a panel of three (3) arbitrators, the
first to be appointed by PetroleumBRUNEI, the second by the Contractor and the
third, who shall be the chairman, to be jointly appointed by PetroleumBRUNEI
and the Contractor, all such appointments being subject to the Arbitration Rules

of the Singapore International Arbitration Centre.

Article 31.3 If either Party fails to appoint its nominee arbitrator pursuant to Article 31.2
above or PetroleumBRUNEI and the Contractor do not concur in the
appointment of the third arbitrator, either Party may serve the other with a notice
to make such appointment, and if the appointment is not made within twenty-one
(21) days of service of the notice, the Chairman of the Singapore International
Arbitration Centre shall, on application by the Party who gave the notice, appoint
the relevant arbitrator who shall have the like powers to act as if he had been duly

appointed in accordance with Article 31.2.

Article 31.4 Unless the Parties otherwise agree in writing, no one shall be appointed an
arbitrator, if at the time of appointment (or at any time before the panel of
arbitrators has issued the final arbitral award) he is a director, officeholder or an
employee of, is directly os indirectly retained as a consultant to, either of the
Parties (or any Affiliate thereof) or is a holder of shares in any Party or any
Affiliates thereof (unless such Party or Affiliate, as the case may be, is a
company quoted on a recognised stock exchange and his shareholding therein is
less than one hundredth of one (0.01) per cent.) of the issued share capital of any

class).

Article 31.5 The place of the arbitration shall be Singapore. The language of the arbitration

shall be the English language. A \
sy
v

111
Article 31.6

Article 31.7

Article 31.8

Article 31.9

The costs of the arbitration proceedings (including attorneys' fees and costs) shall
be borne in the manner determined by the majority of the arbitrators. Any costs
or fees incident to enforcing the arbitral award shall to the maximum extent

permitted by law be charged against the Party resisting such enforcement.

The arbitral award shall be final and binding on the Pasties and shall be
enforceable immediately. Any money to be paid under the award must be paid in
US Dollars free of any offset or deduction. By agreeing to arbitration under this
Article 31 the Parties waive irrevocably their right to any form of appeal, review
or recourse to any state court or other judicial authority, in so far as such waiver

may be validly made.

Judgement upon the arbitral award may be entered in any court having
jurisdiction over the person or the assets of the Party owing the judgement, or
application may be made to such court for a judicial acceptance of the arbitral

award and an order of enforcement, as the case may be.

Unless the Agreement provides otherwise the obligations of the Parties hereunder
shal] not be altered or suspended by reason of any arbitration being conducted

pursuant to this Article 31 during the Term of the Agreement.

& Oi

112
Article 32.1

Article 32.2

ARTICLE 32

DATA AND CONFIDENTIALITY

Records and Data

(a)

)

@)

(e)

The Contractor shall in accordance with Good Oilfield Practice keep
adequate and complete records of Petroleum Operations and safeguard

al] Data.
All Data shall be the property of PetroleumBRUNEI.

The Contractor shall throughout the Term retain and use free of charge
for the purposes of Petroleum Operations the Data, subject to
PetroleumBRUNEI having unrestricted access thereto.

Upon the expiry of the Term, the termination of this Agreement or as
PetroleumBRUNEI may request at any time the Contractor shall transfer
all Data into the physical possession of PetroleaumBRUNEI.

The Contractor shall, subject to Article 32.2 be entitled to retain copies

of all non-physical Data.

Restrictions Relating to Data

@)

The Contractor shall not at any time remove any Data from Brunei
Darussalam without the prior written consent of PetroleumBRUNEI, which
consent shall not be unreasonably withheld. PetroleumBRUNEI wil]
respond to any application made by the Contractor pursuant to this Article
32.2(a) within thirty (30) days of such application being made provided
that: -

(i) PetroleumBRUNEI may, acting in its absolute discretion, extend
such period for a further thirty (30) days by providing prior

written notice of such extension to the Contractor;

(ii) if PetroleumBRUNE]I requires more than sixty (60) days in
which to make a decision in respect of an application made by

the Contractor pursuant to this Article 32.2(a), it will, prior to 4

113 ~

A
Article 32.3

expiry of the second thirty (30) day period referred to in Article
32.2(a)(i), provide a written request to the Contractor for an
additional period of time in which to make its decision (such
request to provide reasonable detail to the Contractor of the
reasons for PetroleumBRUNEI seeking such extension); and

(iii) the Contractor may:

(A) not unreasonably withhold its consent to an application made
by PetroleumBRUNEI pursuant to Article 32.2(a)(ii);

(B) in providing its consent to an application made by
PetroleumBRUNEI pursuant to Article 32.2(a)(ii), impose a
reasonable deadline upon PetroleumBRUNE! by which time
PetoleumBRUNE''s decision must be made.

(b) The prohibition in Article 32.2(a) shall not apply to non-physical Data of
which the Contractor retains exact copies in Brunei Darussalam.

(c) If the Contractor shall process or interpret raw Data outside Brunei
Darussalam, it shall return the processed and/or interpreted Data to
PetroleumBRUNE] immediately upon completion of the interpretation.

qd) If the Contractor shall store Data in an electronic data storage system it
shall ensure that PetroleumBRUNEI has access thereto and that a copy of
such system containing the Data be established in Brunei Darussalam
such that there shall be no breakdown, interruption or inaccessibility by
PetroleumBRUNEI to such Data at any time for whatever reason.

Confidential Information

(a) Each of the Parties shall keep all Confidential Information strictly
confidential not disclose it without the prior written consent of the other

Parties, except as provided in Article 32.3(b).

0b) The Contractor may disclose the Confidential Information to Third
Parties without PetroleumBRUNEI's prior written consent only to the

extent such Confidential Information: Av
eC

114
@

(e)

(iv) is already in the public domain other than through an act or
omission of PetroleumBRUNE];

(v) relates to areas within the Agreement Area which have been

relinquished by Contractor;

(vi) is required to be disclosed by PetroleumBRUNEI to a panel of
arbitration or to an Expert pursuant to Article 30 or Article 31; or

(vii) is required to be disclosed by PetroleumBRUNE] to a court of

competent jurisdiction or as may by required by Applicable Law.
PetroleomBRUNEI shall be entitled to disclose Data:

(i) without restriction five (5) years after the date on which such

Data were generated;

(ii) required by PetroleumBRUNEI for the purposes of promoting,
evaluating any other areas (unlicensed or otherwise) outside the
Agreement Area provided that reasonable notice has been given

to the Contractor;

(iii) to a Third Party Contractor carrying out petroleum operations in
respect of adjacent acreage within or outside the jurisdiction of
Brunei Darussalam, in the context of a possible unitisation
pursuant to Article 11, provided that in the case of any such
disclosure, PetroleumBRUNEI shall:

(A) give the Contractor three (3) months prior notice;

(B) disclose to the Contractor any non-interpreted Data
(which are available to PetroleumBRUNEI and Which are
of an equivalent nature and value) pertaining to the
petroleum operations of such Third Party Contractor in

respect of their adjacent acreage.

‘The restrictions on the use and disclosure of Confidential Information

shall cease to apply to: Ab i

116
(i) PetroleumBRUNE] immediately; and
(ii) the Contractor five (5) years,
after the expiry of the Term or earlier termination of this Agreement.

# For the purposes of this Article, “Confidential Information” shall

mean:
(i) the terms of this Agreement
(ii) all Data; and

(iii) any information of a confidential nature relating to the
customers, business, finances, assets or affairs of any of the

Parties.

Article 32.4 Nothing in this Agreement shall require the Contractor to divulge, transfer title
to, and/or make available to PetroleumBRUNEI, any proprietary technology that

# gy Se

is owned by the Contractor or any of their Affiliates.

117

©

@

Gi)

(ii)

(iv)

(vy)

wi)

is provided to the Contractor's employees for use for the
purposes of Petroleum Operations and subject to their execution

of suitable confidentiality agreements;

is provided to an Affiliate of the Contractor for use for the
purposes of Petroleum Operations and subject to suitable
confidentiality arrangements having been entered into by such

Affiliate;

is required to be disclosed by any Contractor Party in accordance
with any applicable law, regulation or rule (including any
regulation or rule of any regulatory agency, securities
commission or securities exchange on which the securities of

such Contractor Party or its Affiliates are listed);

is required to be disclosed by the Contractor to a panel of

arbitration or to an Expert pursuant to Article 30 or Article 31;

is required to be disclosed by any Contractor Party to a court of

competent jurisdiction;

is already in the public domain other than through an act or

omission of the Contractor, any of its Affiliates.

PetroleumBRUNEI may disclose Confidential Information to third

parties without the Contractor's prior written consent only to the extent

such Confidential Information:

@

Gi)

ii)

is required to be provided to the Government and/or related

Government agencies;

is provided to an Affiliate of PetroleumBRUNE] (other than the
Government or Government agencies) for use in Petroleum
Operations and subject to suitable confidentiality arrangements

having been entered into by such Affiliate;

is provided to PetroleumBRUNEI's employees or consultants;

ey

115
(@)

()

(iv) is already in the public domain other than through an act or

omission of PetroleumBRUNE];

(vy) relates to areas within the Agreement Area which have been

relinquished by Contractor;

(vi) _ is required to be disclosed by PetroleumBRUNEI to a panel of
arbitration or to an Expert pursuant to Article 30 or Article 31; or

(vii) is required to be disclosed by PetroleumBRUNE] to a court of

competent jurisdiction or as may by required by Applicable Law.
PetroleomBRUNEI shall be entitled to disclose Data:

(i) without restriction five (5) years after the date on which such

Data were generated;

(ii) required by PetroleumBRUNEI for the purposes of promoting,
evaluating any other areas (unlicensed or otherwise) outside the
Agreement Area provided that reasonable notice has been given

to the Contractor;

(iii) to a Third Party Contractor carrying out petroleum operations in
respect of adjacent acreage within or outside the jurisdiction of
Brunei Darussalam, in the context of a possible unitisation
pursuant to Article 11, provided that in the case of any such
disclosure, PetroleumBRUNEI shall:

(A) give the Contractor three (3) months prior notice;

(B) disclose to the Contractor any non-interpreted Data
(which are available to PetroleamBRUNEI and Which are
of an equivalent nature and value) pertaining to the
petroleum operations of such Third Party Contractor in

respect of their adjacent acreage.

The restrictions on the use and disclosure of Confidential Information

shall cease to apply to: ee Ab My

116

(0) PetroleumBRUNE] immediately; and
(ii) the Contractor five (5) years,
after the expiry of the Term or earlier termination of this Agreement.

(3) For the purposes of this Article, “Confidential Information” shall

mean:
(i) the terms of this Agreement
(ii) all Data; and

(iii) any information of a confidential nature relating to the
customers, business, finances, assets or affairs of any of the

Parties.

Article 32.4 Nothing in this Agreement shall require the Contractor to divulge, transfer title
to, and/or make available to PetroleumBRUNEI, any proprietary technology that

is owned by the Contractor or any of their Affiliates. ‘
' yt Yc,

M17
Asticle 33.1

Article 33.2

Article 33.3

Article 33.4

ARTICLE 33
ASSIGNMENT

No Investor Party shall assign, mortgage, pledge or otherwise encumber its
Percentage Interest (or any of its rights and interests arising under this
Agreement) other than in accordance with this Article 33. Any purporied

assignment made in breach of this Article 33 shall be void.

An Investor Party may with PetroleumBRUNET's prior written consent assign,
transfer, mortgage. pledge or otherwise encumber all or part of its Percentage
Interest to another person (an “Assignment”). PetroleamBRUNEI will use its
reasonable endeavours to respond to any application by the Contractor for
PetroleumBRUNEI’s consent to an Assignment (an “Application”) as soon as
reasonably practicable but in any case no later than sixty (60) days after receiving
such application. If PetroleumBRUNEI does not respond to the Application
within such sixty (60) day period:

(a) PetroleumBRUNEI will be deemed not to have provided its consent to

such Assignment;

(b) notwithstanding paragraph (a) above, PetroleumBRUNEI will, as soon as
reasonably practicable after the expiry of such sixty (60) day period, send
a written notice to the Contractor confirming that it has not consented 10

the Assignment providing its reasons for such decision.

Any assignment by a Contractor Party shall be expressly conditional upon the
assignee having delivered to PetroleumBRUNEI a Guarantee in respect of its

Percentage Interest as provided in Article 8.

If a Third Party acquires or about or likely to gain control of the Ultiniate Parent
Company of a Contractor Party, that Contractor Party (the “Target") shall
immediately notify PetroleumBRUNEI, identifying the relevant Third Party and
providing details of any petroleum interests held by that Third Party and/or its
Affiliates in Brunei Darussalam or in any neighbouring states. If
PetroleumBRUNEI shall in its absolute discretion determine that the change of
contro] of the Target renders it unacceptable to PetroleumBRUNEI, it may by

aan

118
, Article 33.5

notice in writing, singly or together with the other Contractor Parties (if any)
purchase all of the Target's Percentage Interest at a price equal to the arms length
market value thereof, as agreed between the Parties or, in default of agreement,

determined by an Expert pursuant to Article 30; or
PetroleumBRUNEI may by notice to the Contractor assign:

(a) any part of its Percentage Interest to an Affiliate or any Government

body;

(b) any part of its Participating Interest or any right to receive @
PetroleumBRUNE!'s Entitlement and/or (ii) any payment owing to it

hereunder to a Third Party for the purposes of raising finance;

(c) or transfer any of its rights, interest, obligations or duties under this
Agreement to any Government body if so required by Applicable Law or
order of the Government. “ab

|

119
Article 34.1

Notices

@

()

©)

@

ARTICLE 34

MISCELLANEOUS PROVISIONS

All notices and other communications under this Agreement shall be in

English and only in writing.

Notices sha}] be delivered personally at all times if possible, failing
which it shal] be sent by registered mail and facsimile simultaneously.

Any notice delivered personally or sent by registered mai] shall be
deemed to have been received on delivery. Any notices sent by facsimile
shall be shall be deemed to have been received on the next day,
following the date of transmission, when the recipients offices are open

for business.

Any notice to be given to any Party shall be sent to that Party at the

address specified below:

PetroleumBRUNEI

Brunei National Petroleum Company Sendirian Berhad
Unit 2.02, 2nd Floor, Block D

Yayasan Sultan Haji Hassanal Bolkiah Complex

Jalan Pretty

Bandar Seri Begawan BS8711

Brunei Darussalam
Fax: +673 2230654
Attention: The Chief Executive Officer

The Contractor

Loon Energy Inc

1950, 700 4" Avenue SW
Calgary, Alberta

Canada T2P 3J4 A
(

120

Fax: +1 403 263 4247
Attention: The President
Copied to:

QAF Brunei Sdn Bhd

QAF Centre

Lot 66

Tapak Perindustrian Beribi B.S.B

BE1118, Brunei Darussalam
Fax: +673 2452150

Attention: The General Manager

Article 34.2. Announcements

(a)

(b)

No public statements, announcements or circulars regarding this
Agreement or the activities of the Parties hereunder shall be made by or
on behalf of any Contractor Party without the prior written approval of
PetroleumBRUNEI, provided that a Contractor Party may do so without
prior written approval of PetroleumBRUNEI the extent required by any
law to which the such Contractor Party or its Ultimate Parent Company
is subject or by any recognised stock exchange rule where such
Contractor Party or its Ultimate Parent Company is listed.

PetroleumBRUNEI may make such public statements, announcements or
circulars it proposes to issue regarding this Agreement or the activities of

the Parties as shal] be required by Applicable Law. -

If a Party intends to make any announcement or statement as permitted
by Article 34.2(a) or (b), it shall:

(i) provide each other party with advance notice of its intention and

a copy of the announcement or statement to be = me #

121
Article 34.3

Article 34.4

Article 34.5

Gi) take into account any representations or objections which that

party shall make reasonably in relation to it.

Stabilisation

If an occurrence of events or circumstances not contemplated by the Parties
should fundamentally alter the equilibrium of this Agreement by placing an
excessive burden on one of the Parties in the performance of its obligations
hereunder and such circumstances are, in the reasonable opinion of the Party
adversely affected, likely to continue, that Party may, within a reasonable time
from becoming aware of such event and of its effect on the commerciality of the
Agreement, by notice indicating the grounds for its request, request a revision of
this Agreement such that no Party suffers excessive prejudice. Such request shall
not suspend the performance of this Agreement by such Party. If any Party
makes such request, the other Parties shall (without obligation) consult each other
with a view to rectifying the affected Party's concems through agreeing revisions

to this Agreement or otherwise.
No partnership

Nothing in this Agreement, and no action taken under this Agreement, shall
create a partnership or establish a relationship of principal and agent between any

of the parties or otherwise authorise any party to bind any other party for any
purpose.

Invalidity

If at any time any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect under the law of any jurisdiction that shall, so long

as the commercial purpose of this Agreement is still capable of performance, not

in any way affect or impair:

(a) the validity, legality or enforceability in that jurisdiction of any other

provision of this Agreement; or

(b) the validity, legality or enforceability under the law of any other

jurisdiction of that or any other provision of this Agreement.

ze y

122
“Article 34.6

Article 34.7

Article 34.8

Entire Agreement

(a) This Agreement is the entire agreement of the Parties with respect to the
subject matter contained herein and supersedes all prior understandings

and negotiations of the Parties.

(b) In the event of inconsistency between the Joint Operating Agreement and
this Agreement, this Agreement shall prevail.

Amendments

Neither this Agreement nor any Plan may be changed, altered, waived or

terminated without the written consent of the parties.
Remedies and waivers

(a) No default by any Party in the performance of or compliance with any
provision of this Agreement shall be waived or discharged except with
the express written consent of each other Party. A waiver by a Party ofa
default by another Party will not prevent the first Party from
subsequently requiring compliance with the waived obligation.

(b) No waiver by any Party of any default by another in the performance of
or compliance with any of the provisions of this Agreement shal] operate
or be construed as a waiver of any other or further default whether of a

like or different character.

(c) No failure to exercise, nor delay or omission by any Party in exercising,
any right, power or remedy conferred on it under this Agreement or
provided by law shall (except with the express written consent of that

Party): -
(i) affect that right, power or remedy; or
(ii) operate as a waiver of it.

(d) No single or partial exercise by any Party of any right, power or remedy
shall prevent any further exercise of that right, power or remedy or the

exercise of any other right, power or remedy. dl
ek ‘

123
Article 34.9 Rights and remedies cumulative

The rights, powers and remedies conferred on the parties by this Agreement are
cumulative and not exclusive of any rights, powers and remedies provided by law

or otherwise.

Article 34.10 Third party rights

Except as provided in this Agreement, a person who is not a party to this
Agreement shall not be entitled to enforce or otherwise have the benefit of any

provision in it. A

l

124
IN WITNESS WHEREOF, the Parties have caused the Production Sharing Agreement for
Block L Brunei Darussalam to be duly executed by their Tespective representatives as of the day
and year first above written

SIGNED BY
MOHAMMAD REDUAN BIN HAJI MOHD YUSOF J

Acting Chief Executive Officer

for and on behalf of

BRUNEI NATIONAL PETROLEUM
COMPANY SENDIRIAN BERHAD

in the presence of:-

Witness:- SD.
Name: Haji Iskandar bin Haji Yahya

Position: Asset General Manager

AND

SIGNED BY

TIMOTHY M. ELLIOTT ) a

for and on behalf of

LOON BRUNEI LIMITED )

in the presence of:-

Witness:-

Name: Jock Graham
lp he

Position:

125
AND

SIGNED BY

DATO PADUKA CHUA PHENG SIONG
Business Development General Manager
for and on behalf of

QAF BRUNEI SENDIRIAN BERHAD

in the presence of:-
Witness:-
Name: Ho Lee Suom

Position: Corporate Affairs General Manager

126

L
ANNEX A

ANNEX B

BLOCK L ANNEX B

ACCOUNTING PROCEDURES
General provisions

Purpose

The purpose of these Accounting Procedures is to establish the principles and
procedures of accounting and reporting hereunder for determining costs and
expenditures incurred and proceeds received in Petroleum Operations, so that Parties'
Petroleum entitlements hereunder can be accurately determined pursuant to the terms
of the Agreement. More specifically, the purpose of these Accounting Procedures is
to establish the principles and procedures for:

(a) determining Recove:able Costs and Non-Recoverable Costs;

(b) classifying Recoverable Costs in accordance with the purposes for which they

are incurred hereunder;
(c) reporting obligations of the Contractor hereunder;
(d) requirements hereunder regarding audits and reviews; and
(e) other accounting anc reporting matters hereunder.
Definitions

The terms used in these Accounting Procedures shall have the same meaning as those
defined in the Agreement. in addition, the following terms shall be used in these

Accounting Procedures:

“Accrual Basis" shall mear the basis of accounting under which costs and benefits
are recorded for the period ir. which the liability for the cost is incurred or the right to
the benefit arises, regardles: of when such cost is invoiced or paid or When such

benefit is received;
“Article” shal] mean an article of the Agreement, excluding any Annexes thereto;

"Collector" shall have the meaning attributed to that expression in the Income Tax
(Petroleum) Act (Cap. 119);

BLOCK L ANNEX B

"Employees" means (a) any personnel directly employed by the Operator under
employment contracts or engaged Pursuant to consultancy agreements and, in each
case, engaged in the conduct of Petroleum Operations, (b) any personnel seconded to
the Operator by any of the Contractor Parties and/or their Affiliates pursuant to
secondment agreements and engaged in the conduct of Petroleum Operations or (c)
any personnel seconded to the Operator by PetroleumBRUNEI Pursuant to
secondment agreements and engaged in the conduct of Petroleum Operations, in each
case, irrespective of the location where such personnel work;

“Individual Market Value" shall mean in respect of any Contractor Party:

(a) in the case of Crude Oil, the weighted average price per Barrel of the actual
prices received by such Contractor Party from sales of its Percentage Interest
share of the Contractor's Entitlement to Crude Oil during the relevant basis
Period subject to the conditions imposed under Article 15.2 in respect of
Market Value of Crude Oil; and

(b) in the case of Natural Gas, the weighted average price per MMBtu of the
actual prices received by such Contractor Party from sales of its Percentage
Interest share of the Contractor's Entitlement to Natural Gas during the
relevant basis period subject to the conditions imposed under Article 14.5 in
respect of Market Value of Natural Gas;

PROVIDED that the Individual Market Value of each Contractor Party shall, if
necessary, be adjusted so that the weighted average of Individual Market Values of
all Contractor Parties in respect of Crude Oil (or Natural Gas, as the case may be) in
any Calendar Quarter shall in all cases be equal to the Market Value as determined
for such Calendar Quarter in respect of Crude Oil pursuant to Article 15.2 (or, as the
case may be, in respect of Natural Gas pursuant to Article 14.5);

“LIBOR" means the London Interbank Offered Rate for one months US Dollars
deposits in the amount due and unpaid hereunder, as quoted by the Financial Times
(London). Where the rate is not quoted on a specific date, the latest quoted rate prior

to such date shall apply;

"Market Value of Production and Pricing Report” shall have the meaning

attributed to that expression in Section 2.1(d); A &
ie.
BLOCK L ANNEX B

“Materials” shall mean all moveable Project Assets including equipment, machinery,
tools, supplies, materials, consumables and any other goods of similar nature, but

excluding any Petroleum produced in, or any by-products of, Petroleum Operations;

“Petroleum Account Audit Report" shall have the meaning attributed to that

expression in Section 3.1(e);

"Petroleum Account Report" shall have the meaning attributed to that expression in

Section 2.1(a);

“Production Report" shall have the meaning attributed to that expression in Section
2.1(c);

“Production Sharing Report" shall have the meaning attributed to that expression in
Section 2.1(€);

"Section" shall mean a section of these Accounting Procedures; and

“Wilful Misconduct" shal] mean any act or failure to act (whether sole, joint or
concurrent) by any person or entity which was intended to cause, or which was in
reckless disregard of or wanton indifference to, harmful consequences such person or
entity knew, or should have known, such act or failure would have on the safety of

property of another person or entity.

13 Interpretation

References herein to the "Agreement" shall include these Accounting Procedures.

1.4 Inconsistency

In case of any inconsistency or conflict between a provision of these Accounting
Procedures and any other provisions of the Agreement, the latter shall prevail,
PROVIDED that the provisions of these Accounting Procedures shall prevail over
any inconsistent provisions of other Annexes and Exhibits to the Agreement.

1S Language, measurement units and currency of Petroleum Account

{a) The Petroleum Account shall be prepared and kept in the English language by /

the Operator.
i
i

BLOCK L ANNEX B

17

(b) Barrels, Btu and Cubic Feet shall be employed for measurements required
under the Agreement in respect of Petroleum. Al] such measurements shall be
in accordance with Good Oilfield Practice.

(c) The Petroleum Account shal] be maintained in US Dollars, which shall be the
controlling currency of account for the purposes of cost recovery and
Production sharing hereunder as well as for PetroleumBRUNE!'s
participation pursuant to Article 24. Where necessary for clarification or as
required by Applicable Law, the Petroleum Account may also be kept in
other languages, measurement units and currencies.

Currency translation and exchange

{a) It is the intention of the Parties that no Party shall experience any gain or loss
at the expense or to the benefit of the other Party as a result of translation or
exchange of currency. Should there be any such gain or loss, it shall be
credited or charged, as the case may be, to the Petroleum Account.

(b) The Operator shal] deliver to PetroleumBRUNEI a description of the
procedures adopted for the calculation of the exchange rate differences as
well as the respective policies for protection from exchange rate fluctuations
as and when requested by PetroleumBRUNEI.

(c) The Operator shal! maintain, as part of the Petroleum Account, a record of all
exchange rates actually experienced in a conversion pursuant to Article
19.1(b) of the Agreement as well as of all gains and losses resulting from a
translation or exchange of currency. Any such rates, gains and losses shall be
so recorded separately and individually, under their own heading.

Payments

All amounts due by one Party to another Party under the Agreement (other than
pursuant to Article 24 thereof) shall, for each day such amounts are overdue, bear

interest compounded daily at LIBOR plus five (5) percent. E. ‘| a
BLOCK L ANNEX B

1.8 Accounts and reports

(a) The Accrual Basis shall be used in preparing and keeping the Petroleum
Account, PROVIDED that a generally accepted accounting procedure for
month-end reversal of accruals shall be applied in order to avoid any
duplication of charges or credits to the Petroleum Account as well as to

ensure the accuracy of recovery of Recoverable Costs.

(b) The Petroleum Account shall be retained by the Contractor until seven (7)
Calendar Years after the expiry of the Term.

(©) Within sixty (60) days from the Commencement Date, the Operator shall
submit to, and discuss with, PetroleamBRUNEI a proposed outline including
charts of accounts, operating records and reports in respect of the Petroleum
Account, which outline shall:

(i) reflect categories of Costs pursuant to Sections 5, 6, 8.1, 10 and 11
(where possible, identifying separately such categories of Costs
which are attributable to individual Petroleum Fields, Crude Oil
(including any segregated volumes), Associated Gas and Non-
Associated Gas as well as Cost categories not attributable thereto);

(ii) distinguish between proceeds from the sale of Petroleum and
incidental proceeds of the sort referred to in Section 7, and

Gii) otherwise be in accordance with the terms of the Agreement

applicable to the Petroleum Account.

Within forty-five (45) days of receiving the proposed outline,
PetroleumBRUNEI shall either notify the Operator that it approves of the
Proposal or require revisions thereto, The Operator shall incorporate all
revisions suggested by PetroleumBRUNEI to the extent it is reasonably
practicable to do so, If the Operator reasonably considers it impracticable to
incorporate any of PetrolumBRUNEI's proposed changes, it shall notify
PetroleumBRUNEI of the reasons therefor. Any agreed outline may
thereafter be revised by mutual agreement. Foliowing any such agreement,
the Operator shail promptly prepare and provide PetroleumBRUNEI with

copies of the amended charts of accounts, operating records and a 4 ,
mS
BLOCK L

ANNEX B

21

@

©

(09)

In addition to accounts and reports specifically provided for in the Agreement
and these Accounting Procedures, the Operator shall prepare and deliver to
PetroleumBRUNEI within a rcasonable period such information and data (as
well as clarification and guid-lines in respect thereof) as PetroleamBRUNEI
may reasonably request and which is directly related to the Contractor's

obligations hereunder.

It is understood that in additio:. to accounts and reports specifically provided
for in this Agreement, each o! the Contractor Parties shall be responsible for
keeping its own accounting re-ords as well as for preparing and filing its own
Teports (including, without lin:itation, individual income tax returns pursuant
to Section 12) in order to com>ly with Applicable Law.

The Operator shall establisl:, maintain and administer separate bank
account(s) exclusively for the purposes of Petroleum Operations and shall
promptly give notice to PetroleumBRUNEI of any such bank account(s)
being opened, closed or otherv: !se subject to any change in status.

Reports

Periodic reports

Without limiting the generality of Section 1.8, the Contractor shall, as part of the

Petroleum Account, no Jater than thirty (30) days after the end of each relevant
Calendar Quarter and no Jater than sixty (60) days after the end of each relevant
Calendar Year deliver or procure the delivery to PetroleamBRUNEI the following

reports in respect of the relevant Calendar Quarter or Calendar Year, as the case may

be:

(a)

Petroleum Account Report

A report (the "Petroleum Account Report") containing the following

information:

@ Costs incurred in the Calendar Quarter (Calendar Year) in question,
where appropriate, with a breakdown into the Contractor's respective

shares for the purposes of Section 12.4; A
|

BS
BLOCK L

ANNEX B

(b)

(ii) Costs as provided in the corresponding Approved Work Programme
and/or Approved Budget and incurred in the Calendar Quarter

(Calendar Year) in question;

ii) reasonable explanations of the variations between Costs referred to in

paragraphs (i) and (ii) above in this Section (a);
(iv) receipts for the Calendar Quarter (Calendar Year) in question; and

(vy) latest forecast of cumulative Costs and receipts, if any, expected by
the end of the relevant Calendar Year.

Each Petroleum Account Report shall identify Recoverable Costs and Non-
Recoverable Costs, separately in respect of individual Petroleum Fields, shall
be classified into categories of Costs pursuant to Sections $.3, 6, 8.1, 10 and
12 and shall otherwise be presented in sufficient detail so as to provide
comparison with the corresponding Approved Work Programme and/or
Approved Budget. Recoverable Costs and Non-Recoverable Costs not
directly attributable to a specific Petroleum Field shall be shown separately.
Any information and data provided in a Petroleum Account Report in respect
of receipts shall distinguish between proceeds from the sale of Petroleum and
incidental proceeds of the sort referred to in Section 8.

Cost Recovery Report

A report (the "Cost Recovery Report") containing the following
information, where appropriate, with a breakdown into the Contractor's
respective shares for the purposes of Section 12.4:

(i) unrecovered Recoverable Costs, if any, carried forward from the
previous Calendar Quarter (Calendar Year);

>
(ii) Recoverable Costs incurred in the Calendar Quarter (Calendar Year)

in question;

(iii) total Recoverable Costs for the Calendar Quarter (Calendar Year) in
question being a total of Recoverable Costs referred to in paragraphs

(@) and (ii) of this Section 2.1(b); = A
BLOCK L

ANNEX B

(iv) volume and Market Value of Cost Oil and Cost Gas, taken and
disposed of by the Contractor in the Quarter (Calendar Year) in

question;

(vy) Recoverable Costs recovered in the Calendar Quarter (Calendar

Year) in question;

(vi) total cumulative amount of Recoverable Costs recovered up to the
end of the Calendar Quarter (Calendar Year) in question;

(vii) amount of unrecovered Recoverable Costs, to be carried forward to
the next Calendar Quarter (Calendar Year) being a positive
difference after the deduction of Recoverable Costs referred to in
paragraph (v) from those referred to in (iii) of this Section 2.1(b); and

(vill) Non-Recoverable Costs incurred in the Calendar Quarter (Calendar

Year) in question.

Each Cost Recovery Report shall, where possible, identify Recoverable Costs
and Non-Recoverable Costs separately in respect of individual Petroleum
Fields and shall be classified into categories of Costs pursuant to Sections 5,
6, 8.1, 10 and 12 and shall otherwise be presented in sufficient detail so as to
enable PetroleumBRUNEI to identify how the Recoverable Costs in respect
of particular Project Assets are being recovered for the purposes of Article
21. Recoverable Costs and Non-Recoverable Costs not directly attributable to
a specific Petroleum Field shall be shown separately.

Production Report

The Contractor shall from the date the first Petroleum is produced from a
Petroleum Field, prepare and deliver a report (the "Production Report") in
respect of each Calendar Quarter or Calendar Year, as the case may be,
containing the following information, where appropriate, with a breakdown
into the Contractor's respective shares for the purposes of Section 12.4:

(i) volume, quality and other characteristics of Crude Oil produced and
saved in the Calendar Quarter (Calendar Year) in question;

ae
BLOCK L ANNEX B

(ii) volume, quality, composition and other characteristics of Associated
and Non-Associated Gas produced and saved in the Calendar Quarter
(Calendar Year) in question;

(ii) volumes of Crude Oil and Natural Gas used in Petroleum Operations
(separately for each type of use including re-injection);

(iv) volumes of Crude Oil and Natural Gas unavoidably lost;

(vy) volumes of Natural Gas flared and vented;

(vi) size of Petroleum stocks held on the first day of each Calendar
Quarter (Calendar Year) in question; and

(vii) size of Petroleum stocks held on the last day of each Calendar
Quarter (Calendar Year) in question.

Any information provided in a Production Report shall, where possible, be

identify separately, in respect of individual Petroleum Fields, Crude Oil,

Associated Gas and Non-Associated Gas.

(d) Market Value of Production and Pricing Report

Subject to the provisions of Article 22.4, the Contractor shall from the date
the first Petroleum is produced from a Petroleum Field, prepare and deliver a
report (the “Market Value of Production and Pricing Report") in respect
of each Calendar Quarter or Calendar Year, as the case may be, containing

the following information, where appropriate, with a breakdown into the

Contractor's respective shares for the purposes of Section 12.4:

@

Gi)

volumes, prices and receipts realised for Crude Oil as a result of an
Ann's Length Sale thereof (with any sales pursuant to Articles 16 and
25 being separately identified) carried out during the Calendar
Quarter (Calendar Year) in question;

volumes, prices and receipts realised for Crude Oil as a result of a
Non-Arm's Length Sale thereof (with any sales pursuant to Article 25
being separately identified) carried out during the Calendar Quarter

(Calendar Year) in question; 7
“a
BLOCK L

ANNEX B

©)

(iii) relevant information available to the Contractor, insofar as required
for the purposes of the calculation and determination of the Market
Value of Crude Oil hereunder, concerning the Crude Oil prices
(including, without limitation, those of the Reference Crude Oil)
including an itemised list of all Crude Oil sales made (showing the
details of the purchasers, their relationship (if any) with any of the
Contractor Parties, the volumes sold, the unit price and total price for
each such sale, any costs, discounts and premia included in such
prices (along with details of any currency conversions) as well as
prices obtainable on spot and other world markets for the Reference
Crude Oil;

(iv) detailed breakdown of the Contractor's calculation and determination
hereunder of the Market Value of Crude Oil for the Calendar Quarter
(Calendar Year) in question;

(vy) Market Value of Crude Oil stocks held on the first day of the
Calendar Quarter (Calendar Year) in question;

(vi) Market Value of Crude Oil stocks held on the last day of the
Calendar Quarter (Calendar Year) in question; and

(vii) all information of the type specified in paragraphs (i)(vi) of this
Section 2.1(d) for Crude Oil as is applicable to Natural Gas.

Any information provided in a Market Value of Production and Pricing
Report shall, where possible, be identified separately in respect of individual

Petroleum Fields.

Production Sharing Report

The Contractor shall from the date the first Petroleum is produced from a
Petroleum Field, prepare and deliver a report (the "Production Sharing
Report") in respect of each Calendar Quarter or Calendar Year, as the case
may be, containing the following information, where appropriate, with a

breakdown into the Contractor's respective shares for the purposes of Section

12.4: (e
5 K
BLOCK L ANNEX B

(i) based on Articles 12.4 and 12.8, the appropriate percentages of Profit
Oil and/or Profit Gas, as the case may be, of the Contractor and
PetroleumBRUNEI in the Calendar Quarter (Calendar Year) in

question;

(ii) total volume of (i) Petroleum produced, (ii) Petroleum lost, flared and
used in Petroleum Operations, (iii) Petroleum taken and disposed of
by the Contractor and/or PetroleumBRUNEI, as the case may be, as
Royalty Oil and Royalty Gas, (iv) Petroleum taken and disposed of
by the Contractor as Cost Oil and Cost Gas, in the Calendar Quarter
(Calendar Year) in question;

(ii) total volume of Profit Oil and/or Profit Gas, as the case may be, to be
shared between the Contractor and PetroleamBRUNEI in the
Calendar Quarter (Calendar Year) in question;

(iv) _ based on paragraphs (i) and (iii) of this Section 2.1(e), the volume of
Profit Oil and/or Profit Gas, as the case may be, due to the Contractor
and PetroleumBRUNEI in the Calendar Quarter (Calendar Year) in

question;

(vy) actual volumes of Petroleum taken by the Contractor and
PetroleumBRUNEI in the Calendar Quarter (Calendar Year) in
question to satisfy their entitlements pursuant to paragraph (iv) of this
Section 2.1{e); and

(vi) adjustments, if any, to be made in the next Calendar Quarter
(Calendar Year) in the respective volumes of Profit Oil and/or Profit
Gas, as the case may be, due to the Contractor and
PetroleumBRUNEI on account of any differences betwgen the —
volumes specified in paragraphs (iv) and (v) of this Section 2Ke) as
well as any cumulative adjustments outstanding from previous
Calendar Quarters (Calendar Years).

Any information and data provided in a Production Sharing Report shall,
where possible, be identified separately in respect of individual Petroleum

Fields, oe oy
BLOCK L ANNEX B

2.2 Modification and Delivery of reports

The Parties may from time to time agree in writing on any modifications in the form
and contents as well as the time and manner of the delivery of any of the reports
mentioned in Section 2.1 above as well as on any further information and data to be

reflected in such reports,
3. Audit
3.1 Petroleum Account Audit

Pursuant to Article 22.5, PetroleumBRUNEI (or its appointed firm of independent
auditors) may, within 24 months of the end of a Calendar Year and upon giving the
Operator not less than sixty (60) days notice in writing, audit the Petroleum Account
and records of the Operator for any Calendar Year for the purposes of examining and
verifying whether the Petroleum Account is true and correct and that it has been
prepared and kept in accordance with Good Oilfield Practice and the terms hereof,
including, inter alia, for the purpose of examining and verifying the determination of
Recoverable Costs (a "Petroleum Account Audit") or to perform such other auditing
procedures as PetroleumBRUNEI may reasonably consider appropriate. Any such
audit shall be subject to the following terms:

(a) PetroleumBRUNEI may examine and verify all charges and credits relating
to any Petroleum Operations and any documentation forming part of the

Petroleum Account.

(b) Upon request by PetroleumBRUNEI, the Operator shall promptly make
available to PetroleumBRUNEI in Brunei Darussalam all information
relating to the Petroleum Account. The Operator shall provide the
information in electronic format or hard copy documents, if electronic format

is not available.
«© The Operator shall provide PetroleumBRUNE] with:

@ access to and the means to inspect, during normal business hours, all
of the Operator's sites, plants, facilities, warehouses and offices

directly or indirectly serving Petroleum Operations and to question

personnel associated with Petroleum Operations; and | at
BLOCK L

ANNEX B

@

()

Gi) such assistance and logistical support (including, without limitation,
suitable office space, equipment, stationery and other like resources)

as PetroleumBRUNEI may reasonably require.

The Operator shall endeavour to produce information from the other
Contractor Parties reasonably necessary to support charges from those
Contractor Parties to the Petroleum Account.

No later than six (6) months after the conclusion of a Petroleum Account
Audit, PetroleumBRUNEI shall issue to the Operator a report setting out the
results of such Petroleum Account Audit (the Audit Report). Upon receipt of
an Audit Report, the Operator shall within three (3) months’ notify
PetroleumBRUNEI of the Operator's response to any exceptions set out in the
Audit Report, together with reasons and all evidence supporting such
exceptions. The Parties shall then negotiate in good faith to seek to settle any
outstanding exceptions. If within six (6) months after the date submission of
the Audit Report, the Parties cannot agree on any of the outstanding
exceptions, the Parties shall submit the matter for Expert determination in
accordance with Article 30.

3.2 Other Contractor Parties

(a)

PetroleumBRUNEI may not audit the internal records of a Contractor Party
(other than the Operator) that has provided equipment, Materials or services
to Petroleum Operations. However, in addition to the information provided
by the Operator under Section 3.1(d), and upon request by
PetroleumBRUNEI within 24 months following the end of the same Calendar
Year as provided in Section 3.1 above, any such Contractor Party shall
provide PetroleumBRUNEI an annual report from an internationally
recognised independent firm of accountants. The report shall atteSt that all
charges billed by such Contractor Party to the Petroleum Account: ~

(i) represent a complete and accurate allocation of the costs of all
Materials and services supplied by said Contractor Party to
Petroleum Operations;

(ii) exclude any element of profit; ae A
= ty
BLOCK L ANNEX B

3.4

4.1

(iii) exclude any duplication of costs described in Sections 5 and 6; and
(iv) are consistent in application to all of its activities.

(b) The report shall be furnished to PetroleumBRUNEI within 3 months of date
of PetroleumBRUNE!'s request.

(c) No amounts paid to a Contractor Party, in respect of which
PetroleumBRUNEI has requested an audit shall be Recoverable Costs for so
long as said Contractor Party does not furnish the audit report as provided

above.
Costs

The cost of any Petroleum Account Audit or audit done pursuant to Section 3.2 shall
be for the relevant Contractor Party's account and shall be Recoverable Costs.

Petroleum Account Deemed Correct

If PetroleumBRUNEI does not conduct a Petroleum Account Audit (or request an
audit pursuant to Section 3.2) with respect to a Calendar Year or does so but does not
issue an Audit Report setting out any exceptions within the time period referred to in
Section 3.1(e), the Petroleum Account for such Calendar Year shall conclusively be
presumed true and correct, absent a good faith mistake, fraud or Wilful Misconduct.

Adjustments

Grounds for adjustments

The Contractor shall promptly apply to the Petroleum Account all adjustments

resulting from:

(a) agreed or otherwise finally settled exceptions in an Audit Report;
(b) inventories of Project Assets pursuant to Section 10.2;
(c) any reduction of Recoverable Costs pursuant to Section 7.1;

@ application pursuant to Section 1.8(a) of a generally accepted accounting

procedure for month-end reversal of accruals; a a
"
BLOCK L ANNEX B

{e) any claim brought by a third party;
() any requirement of Applicable Law; and/or
(g) other causes in accordance with the terms hereof.

42 Timing of adjustments

Any adjustments referred to in Section 4.1 above shall be applied to the Petroleum
Account no later than the close of business in Brunei Darussalam on the last day of

the Calendar Quarter in which any such adjustment was triggered.

4.3 Audit and review of adjustments

The validity of the grounds and justification for any adjustments applied to the
Petroleum Account may be subject to confirmation in the course of a Petroleum
Account Audit.

5. Cost recovery

5.1 Order of cost recovery

In each Calendar Quarter, Exploration Costs shall be recovered first, Operating Costs
later and Development Costs last and each such category shall cover Costs for that
Calendar Quarter and those unrecovered from previous Calendar Quarters, with Costs

incurred earliest being recovered earliest within each category.
5.2 Determination of Recoverable Costs
(a) ‘The Operator shall determine Recoverable Costs for each Calendar Quarter:
(i) using the Accrual Basis;
(ii) in the order provided in Section 5.1;

(ii) pursuant to Sections 5, 6, 7, 8, 9, 10 and 12 of these Accounting

Procedures; and

{iv) in accordance with all other terms of the Agreement.

64s
BLOCK L ANNEX B

53

(b) If any costs or expense is not designated as a Recoverable Cost by these
Accounting Procedures or if there is uncertainty as to whether or not it is so
designated, the parties agree that PetroleumBRUNE! shall have the discretion
to determine whether or not such costs or expenses shall be a Recoverable

Cost.
Recoverable Costs
Recoverable Costs shall include the following:

@ Costs incurred in negotiating, obtaining or renewing any approvals,

permissions or rights referred to Article 5.1;

(b) Costs of gross salaries, wages, allowances and benefits, including expatriate
allowances and other kinds of compensation and secondment costs payable to
or on behalf of Employees (all in accordance with the customary practice of
the Operator and/or its Affiliates) and pursuant to the applicable employment
contracts and/or secondment agreements, as the case may be, including cost
of:

(i) holiday, sickness, disability and other like Employee benefits;

(ii) payroll taxes or other fiscal payments relating to Employees that are

levied on employers;
(iii) pension and retirement benefits;
(iv) life and health insurance;

(vy) educational schemes for Employees working and residing in Brunei

Darussalam; and

(vi) housing, living and other like Employee allowances payable to
Employees working and residing in Brunei Darussalam,

PROVIDED that the costs described in this Section 5.3(b) shall be pro rated
on the basis of the time actually spent by the relevant Employees performing
work directly related to Petroleum Operations (as determined by time sheets /

r

S
BLOCK L

ANNEX B

1)

(a)

or other time recording methods used by the Operator) and only the costs
related to the time so spent shall be Recoverable Costs;

Costs incurred as premiums paid for insurance required for Petroleum
Operations under Article 26.1(a) as well as any Costs incurred in accordance
with Article 26.2 in replacing, repairing or otherwise rectifying any loss,
damage, liability or other consequence of insured events, which are in excess

of the relevant insurance proceeds;

Costs incurred to replace or repair damage to, or losses of, Project Assets in
circumstances where such damage is not covered by the insurance required to

be taken out pursuant to Article 26.1 of the Agreement, PROVIDED that:
(i) such loss or damage is not caused by the Contractor's negligence; and

ii) the Operator shall notify PetroleumBRUNE! of any such damage or
loss in excess of fifty thousand US Dollars (USD 50,000) as soon as
practicable after such loss or damage has become known to the

Operator;

Subject to compliance with Article 17, properly incurred costs of services
provided by Third Parties;

Subject to Section 5.3(t), properly incurred costs of services directly related
to the performance of Petroleum Operations provided by the Contractor
and/or its Affiliates technical and professional staff not located in Brunei
Darussalam (and the cost of which would not otherwise be covered by
Section 5.3(b)) including the cost of:

(i) services provided by the production, exploration, legal, financial,
procurement, transportation, insurance, accounting and TLAdivisions

of the Contractor and/or its Affiliates; and

Gi) scientific or technical services such as engineering, laboratory
analysis, geophysical and geological interpretation, reservoir studies,
drilling supervision, petroleum engineering, petroleum transportation

studies and commercial analysis. & AL

x
BLOCK L

ANNEX B

()

(i)
@)

()

Q)

(m)

(n)

(0)

(p)

(@)

Any Taxes (but excepting those referred to in paragraphs (4), (e), (f), (g), (h),
(), @), (& and (1) of Section 8.1.) as a direct consequence of incurring any

Recoverable Costs identified in other provisions this Section 5;

Contributions to the Abandonment Fund payable in accordance with Article
27.6 as well as any costs designated Recoverable Costs pursuant to Article
217.5(e);

Training Employees based in Brunei Darussalam;
Fuel, electricity, heat, or other energy sources, water and other utilities;

Acquiring, leasing, installing, operating or otherwise using, repairing and

maintaining communications systems;

Carrying out health, safety and environmental programs in Brunei

Darussalam;
Carrying out geophysical and/or environmental surveys;

Providing or having available pollution containment and removal equipment
and incurred in controlling, cleaning up and remedying any Petroleum

contamination;

Legal services (other than services referred to in Section 5.3(f)) provided by

third parties, unless such costs are considered Non-Recoverable pursuant to

paragraph (p) of Section 8.1;

Bank charges for banking or similar types of services in relation to
establishing, maintaining and operating of any bank accounts directly related

to Petroleum Operations;

Relocation of Employees, their immediate families (limited to theiz spouses

and dependents) and their personal and household effects:

@) from a location of such Employee's prior employment or permanent /

residence to Brunei Darussalam; and <a Ae

—
BLOCK L

ANNEX B

©

()

(3)

«)

from Brunei Darussalam to the location of such Employee's prior

employment or permanent residence;

Subject to compliance with Article 17:

@)

(ii)
(ii)

(iy)

and subject further to Sections 5.4 and 10, any costs incurred in
acquiring or otherwise furnishing Project Assets at net cost including,
without limitation, export broker's fees, applicable insurance costs,
transportation charges (up to the utilisation site), loading and
unloading fees, import duties, licence fees and demurrage associated
with the procurement of such Project Assets, less rebates and
discounts taken and in-transit losses not covered by insurance,
consumable Materials (including, without limitation, fuels, lubricants

and other Petroleum products);
restocking and consignment fees;
costs directly related to the disposal of Project Assets;

so far as is reasonably practical and consistent with efficient and
economical Petroleum Operations, only such Project Assets shall be
acquired or otherwise furnished for the purposes of Petroleum
Operations, and the costs thereof shall be charged to the Petroleum

Account, as may be required for immediate use in Petroleum

Operations.

the cost of preparing Gas Marketing Plans;

payment by the Contractor of PetroleaumBRUNEI's costs incurred pursuant to
Article 11.5;

the cost of Petroleum Audits;

the cost incurred by the Contractor (other than the Operator) in complying

with Section 3.2; and

the cost of an independent reserve reports required pursuant to Article

10.7(a)(ix). gq Ab.

4
BLOCK L ANNEX B

54 Any services provided by the Contractor or its Affiliates (other than the Operator)
shall be provided pursuant to services agreements entered into between the Operator
and the relevant Contractor Party (or Affiliate) on an arms length basis in accordance
with Article 17.

55 Claims for such costs shall be supported by invoices, documentation, timesheets or
other evidence reasonably required by PetroleumBRUNEI.

5.6 Charges for facilities, Materials, utilities and services belonging to or provided by (as
the case may be) a Contractor Party or any of its Affiliates shall reflect the actual cost
of providing the relevant item on a no-gain-no-loss basis and shall not exceed the
average commercial rates charged by non-affiliated third parties then prevailing for
like facilities, Materials, utilities and services for use in the area where the same are
used hereunder. On request, the Operator shall furnish PetroleumBRUNEI a list of
rates and the basis of application.

6. Administrative overheads

6.1 General

In addition to Recoverable Costs referred to in Section 5.3 and subject to Section 6.2
below, Recoverable Costs shall also include administrative overheads charged by the
Operator to Petroleum Account as part of Operating Costs. Such administrative
overheads shall be deemed to cover such actual costs incurred by the Operator and its
Affiliates outside Brunei Darussalam for the purposes of Petroleum Operations that
cannot, without unreasonable efforts and/or expenditures or without the release of
confidential information proprietary to such the Operator or its Affiliates, be directly
charged pursuant to Section 5.3.

6.2 Determination

Any administrative overheads referred to in Section 6.1 above shall be calculated by
applying the percentages and rates set forth in the following table to the overall
amounts of Exploration Costs, Development Costs and Operating Costs incurred as

per the relevant Approved Budget: & 5 A
Uf
BLOCK L

ANNEX B

Overall amounts of Exploration, Development and Operating | Applicable ]
Costs incurred as per Approved Budget Percentage or rate

Exploration Costs (USD’

0 to 5 million 2.0

3 to 10 million 1.0

Above 10 million 0.5
Development Costs (USD)

0 to 5 million 2.0

5 to 10 million 1.0

Above 10 million 0.5 i
Operating Costs (USD

0 to 5 million 2.0

5S to 10 million 1.0

Above 10 million 0.5

BLOCK L

ANNEX B

7A

Incidental proceeds

Credits against Recoverable Costs

Recoverable Costs shall be reduced through the application of the following credits:

(a)

(b)

@

©)

103]

)

(h)

any proceeds received by the Contractor from any insurance coverage
maintained in accordance with Article 26 or otherwise for the purposes of

Petroleum Operations;

any proceeds received by the Contractor from any subcontractors under
warranties or otherwise in connection with defective Project Assets, the costs

of which are considered Recoverable Costs;

any proceeds received by the Contractor from any sale of any Project Assets
in accordance with Article 21, to the extent the Recoverable Costs of such
Project Assets have been recovered out of the Cost Pool;

any proceeds received by the Contractor from the sale or other disposal of
any intellectual property, the costs of developing which having been
designated Recoverable Costs, to the extent such costs have been recovered

out of the Cost Pool;

any proceeds received by the Contractor from rendering any services relating
to Petroleum Operations or Providing access to, and/or authorising the use of
any Project Assets, including on the basis of tariff arrangements with third
parties;

any proceeds received by the Contractor as a result of any court or arbitration
judgements, settlement of claims or disputes, or otherwise arising in
connection with Petroleum Operations;

any realised gains resulting from the exchange of currencies for the purposes

of Petroleum Operations;

any excess funds remaining in the Abandonment Fund at the due completion
of all Petroleum Operations referred to in Article 27,5, to the extent that the
contributions to the Abandonment Fund made pursuant to Article 27.6 have

ya
4
ANNEX B

BLOCK L
@
@
7.2

74

been recovered out of the Cost Pool at the time of due completion of such

Petroleum Operations;

any interest accrued on any bank account(s) referred to in Section 1.8(),

except for any interest accrued on the Abandonment Fund; and

any other proceeds, offsets, credits or refunds received by the Contractor in
cash or in kind in connection with Petroleum Operations where the costs of
such Petroleum Operations are considered Recoverable Costs and always
excluding any of the proceeds which are referred to in Section 7,3.

Excess credits against Recoverable Costs

(a)

(b)

If in any Calendar Quarter credits referred to in Section 7.1 above exceed the
amount of Recoverable Costs outstanding in such Calendar Quarter, such
excess shal] be carried forward to the following Calendar Quarter.

If credits referred to in Section 7.1 above exceed the amount of all
Recoverable Costs outstanding in Petroleum Operations at the end of the
Term, such accumulated excess shall promptly be paid to
PetroleomBRUNEI.

Treatment of certain interest proceeds

Any interest accrued on the Abandonment Fund shall be retained as part of the
Abandonment Fund and credited towards Petroleum Operations referred to in Article
27.5 or otherwise disposed of pursuant to Article 27. -6(e).

Order of credits against Recoverable Costs

Any credits against Recoverable Costs pursuant to Section 7.1 received earliest shall
be applied against Recoverable Costs earliest, PROVIDED that in each Calendar
Quarter Operating Costs shall be so credited against first, Development Costs later

and Exploration Costs last. q WA
BLOCK L ANNEX B

75 Participation

The credits referred to in Section 7.1 above shall be taken into account in determining
the portion of Costs PetroleumBRUNEI would be expected to bear in the event that it
elects to exercise its option to participate pursuant to Article 24.

8. Costs and expenses not allowed for cost recovery

8.1 Non-Recoverable Costs

The following costs (whether directly as such or indirectly as part of any Recoverable
Costs) shall be referred to in this Agreement as Non-Recoverable Costs and shall be
excluded from the calculation of Cost Oil or Cost Gas:

(a) any costs incurred prior to the Commencement Date including costs in
respect of the preparation, negotiation or execution of this Agreement;

(b) any costs incurred in preparation, negotiation, signing or otherwise agreeing
any amendment, extension or other modification of the terms of this
Agreement (whether as part of this Agreement, as a side document or

otherwise);

(c) any costs incurred in obtaining, furnishing and maintaining any guarantees
required pursuant to the Agreement, including, without limitation, under
Articles 8.5 and 33.3;

(d) any Excess Revenue Payments;
(e) any Royalty Oil or Royalty Gas;

(f) any income tax payments under the Income Tax (Petroleum) Act (Cap. 119)
or other similar taxes on income charged in Brunei Darussalam, if any;

(g) any income tax, profits tax or other similar taxes on income charged”outside

Brunei Darussalam;

(h) any Taxes (other than those referred to in Section 8.1(f)) which are not
charged as a direct consequence of incurring any Recoverable Costs

identified in Sections 5.3 (except for Section 5.3(g)), 10 or 11; V4
ex
BLOCK L ANNEX B

0) any taxes or fiscal payments charged outside Brunei Darussalam or Taxes, in

respect of which the Contractor is entitled to reimbursement or refund

hereunder or otherwise;
@) any bonus payments referred to in Article 13.3;
(k) any research and development contribution referred to in Article 18;
Q) any payments to PetroleumBRUNEI referred to in Article 20.2;

(m) any costs incurred as annuity, royalty or other such recurring payment
relating to the acquisition of a Percentage Interest where the corvesponding
receipt would have been taxable under Section 12 of the Income Tax
(Petroleum) Act (Cap. 119) but for the application of Section 10(A)(8)
thereof;

(n) any payments made from the Abandonment Fund;

(0) the costs (including the cost of legal advice) of any litigation, arbitration or
any other dispute resolution, determination or mediation proceedings in

respect of any disputes or controversies:
(i) incurred as a result ofa breach by the Contractor of Applicable Law;

Gi) arising in connection with the Wilful Misconduct of any Contractor

Party, their Affiliates or subcontractors;
(iii) between any of the Contractor Parties and/or Affiliates; or

(iv) between a Contractor Party and PetroleumBRUNEI, the Government
or any Government agency, including, without limitation, any Expert
determination or arbitration proceedings referred to in Asticles 30

and 31;

(p) the costs of legal services if the cost of such services shall exceed fifty
thousand US Dollars (USD75,000), or in case of legal services in respect of
any Development Operations, one hundred thousand US Dollars
(USD150,000), without PetroleumBRUNEI's specific and express prior

approval in writing; or a A.
‘ A

SS
BLOCK L ANNEX B

(q) any costs incurred as fines, penalties or other liabilities (whether as a result of
court or arbitration judgements, settlement of claims or disputes, or

otherwise), if such fines, penalties or liabilities:
(i) are imposed under any Applicable Law;

(ii) result from a Wilful Misconduct of any of the Contractor Parties, its
Affiliates or subcontractors;

Gii) are payable to, or are otherwise for the benefit of, any Contractor
Party and/or their Affiliates; and

(iv) are payable to, or are otherwise for the benefit of,
PetroleumBRUNEI, the Government and/or any Government agency,
including, without limitation, as a result of any Expert determination
or arbitration proceedings referred to in Articles 30 and 3 1;

(1) any costs incurred as interest charges on borrowings, loans and advances, as
well as export credit premiums and al! other borrowing costs and other sums
paid in relation to the arrangement, provision or securing of finance
(including, without limitation, costs of guarantees and professional or
advisory fees and expenses as well as any element of financial lease, deferred
Payment or other arrangements, which is in the nature of interest) and all
losses resulting from any hedge arrangements or other derivatives;

(s) any costs recoupable under an indemnity;

(t) any costs incurred by the Contractor under an indemnity given under the

Agreement;

(u) any costs incurred as payments to any pension, provident or other society or
fund (other than costs relating to Employees) unless and until otherwise
agreed with PetroleumBRUNEI in writing, such agreement being entirely at
PetroleumBRUNE!'s sole discretion and always subject to the prior approval
of the Collector;

(vy) any costs of transportation of Project Assets from a location of Petroleum

Operations to another location, other than solely for the Pyrposes of y
4
BLOCK L ANNEX B

Petroleum Operations (e.g. to the location of another project not subject to

this Agreement);

(w) any costs referred to in Sections 5.3(b) and 5.3(q) which have not been
incurred in accordance customary practice of the Operator and/or its
Affiliates;

(x) any costs which are incurred and/or determined

@ in breach of the terms of this Agreement, including, without
limitation, in excess of ceilings and/or contrary to other requirements,
qualifications or restrictions provided under this Agreement (such as
inter alia those set out in Articles 9, 10, 14, 17, 26, 27 and 28.4 and
in Sections 3.2(c), 5.3(f) and 6); or

(ii) under contracts and arrangements (or amendments, extensions or
other modifications thereto) which under the terms hereof are subject
to approval of PetroleumBRUNEI or result from a tendering
procedure that is subject to approval of PetroleamBRUNEI, and such
approval has not been obtained or deemed obtained;

yy) any costs in respect of which records are required to be maintained in
accordance with the terms of the Agreement and are not so maintained, or
which are required to be included in a report contemplated in Article 22.1 and
Section 2.1 and which have not been so included or described;

(z) any costs incurred as loss of profits, production, opportunity or as a

consequential or indirect loss;

(aa) any costs incurred in respect of Employees which are excessive and not in
accordance with the Operator's customary practice (e.g. lavish or extravagant
bonuses, pensions, holidays, vacations, travel, entertainment, Severance

payments or other excessive Employee costs, expenses and benefits);

(bb) any costs incurred in carrying out archaeological surveys, unless and until
otherwise specifically and expressly agreed with PetroleumBRUNEI in
writing, such agreement being entirely at PetroleumBRUNEI's sole

discretion; and a A : k
{ ti
BLOCK L ANNEX B

(cc) any costs incurred as donations or gifts to any institution of public character

in Brunei Darussalam.

8.2 Other non-recoverable costs and expenses

For the avoidance of doubt, other costs and expenses that are not considered

Recoverable Costs shall include:

(a) any costs and expenses incurred in marketing, sales, insurance and
transportation of Petroleum beyond the Delivery Point (e.g. such costs as
commissions and brokerage, expense of cargo inspection, survey, testing,
measurement, assays and sampling of Crude Oil, all vessel freight and
associated delivery costs including light dues, lightering, pilotage,
demurrage, multi-port discharge costs, port and agency costs, in-transit
losses, insurance premiums incurred on charterer's liability insurance and

protection and indemnity insurance);

(b) any costs and expenses incurred after the expiry of the Term of the

Agreement;

(c) any costs and expenses incurred by any Contractor Party in connection with
an assignment of a Percentage Interest in accordance with Articles 24 and 33
and the Joint Operating Agreement;

(d) any costs and expenses incurred by any Contractor Party and owed to another
Contractor Party pursuant to the Joint Operating Agreement, including as a
premium paid in connection with the reinstatement of its rights in an

exclusive operation thereunder;

(e) any costs and expenses incurred in creating any partnership or joint venture
arrangement other than any such arrangement created pursuant tg.the Joint

Operating Agreement;

® any costs and expenses incurred in performing audits carried out for the
benefit or at the request of any of the Contractor Parties, its Affiliates,
shareholders, creditors or other interested third parties, save for the audits and
reviews which are conducted in accordance with the terms of this Agreement
for the purposes of Petroleum Operations, including, without limitation,

we,
BLOCK L ANNEX B

10.

10.1

seviews of health, safety and environment, value assurance reviews, business
controls reviews and operational reviews as well as those audits and tax

inspections which are referred to in Article 22; and

(g) any costs and expenses incurred in carrying out, or as payment for,
inventories pursuant to Section 10.2(d).

Non-duplication of charges and credits

Notwithstanding any provision to the contrary in these Accounting Procedures, it is
the Parties' intention that there shal] be no duplication of any charges and credits to
the Petroleum Account hereunder.

Materials, records and inventories

Conditions of Materials from Contractor Parties’ and/or their A ffiliates' stock

The Contractor and its Affiliates may, subject to obtaining the prior written consent
of PetroleamBRUNEI, furnish Materials for the Purposes of Petroleum Operations
from their own stock on following conditions:

(a) ‘New Materials (Condition 1)

Any new Materials furnished from the Contractor and/or its Affiliates‘ own
stock shall be classified as "Condition 1 Materials” and the Costs incurred in
their furnishing shall be determined on the basis of the lesser of ninety
percent (90%) of:

(0) their net book value;

(ii) or their net cost,

as determined in accordance with Section 5.3(r) above.
(b) Used Materials (Condition 2 and Condition 3)

@ Any used Materials which are in sound and serviceable condition and
suitable for use without repair or reconditioning shall be classified as
“Condition 2 Materials" and the Costs incurred in their furnishing

ay
BLOCK L

ANNEX B

©

@)

shall be determined on the basis of the lesser of seventy percent
(70%) of:

(A) _ their net book value; or

(B) the net cost for like Condition 1 Materials as determined
Pursuant to Section 10.1(a).

Gi) Any used Materials not meeting the requirements for Condition 2,
but which cari be made suitable for use after repair or reconditioning,
shall be classified as "Condition 3 Materials" and the Costs incurred
in their furnishing shall be determined on the basis of lesser of forty
percent (40%) of:

(A) their net book value; or

®) the nei cost for like Condition 1 Materials as determined

pursuant to Section 10.1(a),

The costs of repair and reconditioning shall be taken into account in
determining their net book value or net costs (as the case may be),
PROVIDED that the costs incurred in furnishing such Condition 3
Materials plus the costs of their repair and reconditioning does not
exceed the costs incurred in furnishing the like Condition 2 Materials
and PROVIDED further that such Condition 3 Materials meet the
requirements for Condition 2 Materials upon being repaired or

reconditioned.

Other Materials

‘The Costs incurred in furnishing used Materials which cannot be classified as
Condition 2 Materials or Condition 3 Materials, shall be decided jointly by
PetroleumBRUNEI and supplying Contractor Party and shall be

commensurate with their use and condition.
Warranty of Materials

The Contractor Parties and/or its Affiliates shall not be required to warrant
Materials supplied by them beyond the supplier's or manufacturer's warranty

Os
BLOCK L ANNEX B

and, in the case of defective Materials, any shortfall from the adjustments
received from suppliers or manufacturers, or their agents, shall be credited
against Recoverable Costs pursuant to Section 7.1 at such time when the

adjustment is received.

10.2 Records and inventories of Project Assets

(a) The Contractor shali keep as part of the Petroleum Account detailed records
of Project Assets in accordance with Good Oilfield Practice. Such records
shall include information on quantities, location and condition of such Project

Assets and whether such Project Assets are leased, owned or otherwise held.

(b) The Contractor shall annually notify PetroleumBRUNEI of the particulars of
al] Project Assets as of the date of such notice.

(c} The Contractor shall take periodic physical inventories of all Project Assets at
teasonable intervals but no less frequently than (i) annually in respect of
Materials (such as, without limitation, spare or replacement parts,
consumables and sundries) and (ii) once every three (3) consecutive Calendar
Years in respect of other Project Assets. The Contractor shall give
PetroleumBRUNEI sixty (60) day prior notice of its intention to take any
such inventory to allow PetroleumBRUNEI to be represented at such
inventory. Concurrently with notifying PetroleumBRUNEI as provided above
in this Section 10.2(c), the Contractor shall agree with PetroleamBRUNEI on
the relevant inventory procedures (including, without limitation, the details
of the pricing method(s) intended to be used) to be adopted.

(d) When an assignment of a Percentage Interest takes place, a special inventory
shall be taken by the Contractor at the request of the assignor and/or assignee,
PROVIDED that the cost of such inventory is borne by the assignor and/or
assignee and paid to the Contractor. ~

(e) The Contractor shall provide PetroleumBRUNEI with a full report of the
results of an inventory within sixty (60) days of having taken such inventory.
Any such report shall contain a reconciliation of the results of the inventory
with the Petroleum Account as well as a list of all surpluses, shortages,
damages and losses with a reasonable explanation of the reasons thereof. The

<6
BLOCK L ANNEX B

id

Contractor shall and in accordance with Section 4 adjust the Petroleum

Account based on any such report.
Further specification and classification of Recoverable Costs

Further to such other classifications as may be required hereunder, all Recoverable
Costs shall be without duplication classified in accordance with the purposes for
which they are incurred, as either Operating Costs or Capital Costs with Capital Costs
being further segregated into Exploration Costs and Development Costs.
Administrative overheads shall be fully allocated to Operating Costs. These

categories of Recoverable Costs are defined below in this Section 11.

Operating Costs

Operating Costs shall include all Recoverable Costs other than Capital Costs (being
Exploration Costs and Development Costs). Operating Costs shall include, without
limitation, the following Recoverable Costs:

(a) any Recoverable Costs of Materials (such as, without limitation, spare or

replacement parts, consumables and sundries);

(b) any Recoverable Costs incurred as contributions to the Abandonment Fund

pursuant to Article 27.6(b);

(c) any Recoverable Costs incurred as premiums paid for insurance required for
Petroleum Operations under Article 26.1(a) as well as any Recoverable Costs
incurred in replacing, repairing or otherwise rectifying any loss, damage,
liability or other consequence of an event insured under Article 26.1(a),

which are in excess of the relevant insurance proceeds; and

(@) all other Recoverable Costs as may be allocated to Operating Costs under this

Section 11. Lo A
aa
BLOCK L ANNEX B

11.2 Exploration Costs

Exploration Costs shall include the following Recoverable Costs:

(a) any Recoverable Costs of surveys and studies including aerial, geophysical,
geochemical, paleontological, geological, topographical and seismic surveys
and studies, soil tests, environmental impact studies, reservoir studies and

other similar studies and their respective interpretation;

(b) any Recoverable Costs of drilling, deepening, plugging-back, sidetracking,
testing, completion and re-completion of Exploration Wells or Appraisal
Wells PROVIDED that such Exploration Wells or Appraisal Wells are not
completed as production Wells;

(c) any Recoverable Costs of Materials used for Exploration Wells or Appraisal
Wells PROVIDED that such Exploration Wells or Appraisal Wells are not
completed as production Wells;

(@ any Recoverable Costs of labour and services used in carrying out the
activities referred to in paragraphs (a), (b) and (c) above of this Section 11.2;

(e) any Recoverable Costs of facilities used in support of activities referred to in
paragraphs (a), (b), (c) and (d) above of this Section 11.2, the Recoverable
Costs of each such facility separately identified;

(f) any Recoverable Costs of screening studies relating to new transportation
facilities and the handling or disposal of Petroleum and by-products of
Petroleum Operations (including, without limitation, sulphur, nitrogen and
helium);

(ge) all other Recoverable Costs as may be allocated to Exploration Costs under
this Section 11. -

11.3. Development Costs

Development Costs shall include the following Recoverable Costs other -than

Operating Costs or Exploration Costs: & Me if
BLOCK L ANNEX B

(a) any Recoverable Costs of surveys and studies relating to environmental
research, transportation and handling of Petroleum and by-products of
Petroleum Operations, engineering and design, in each case as required for

preparation and implementation of an Approved Development Plan;

(b) any Recoverable Costs of drilling, deepening, plugging-back, sidetracking,
testing, completion and re-completion of production Wells, whether such
production Wells are dry or producing, or Injection Wells, including, without

limitation, installation of production casing and tubing;

(c) any Recoverable Costs of drilling, deepening, plugging-back, sidetracking,
testing, completion and re-completion of Exploration Wells or Appraisal
Wells, PROVIDED that such Exploration Wells or Appraisal Wells are

completed as production Wells;

(d) any Recoverable Costs of Materials used in the implementation of an
Approved Development and Production Plan or used for Exploration Wells
or Appraisal Wells, PROVIDED that such Exploration Wells or Appraisal
Wells are completed as production Wells;

(e) any Recoverable Costs of labour and services used in carrying out the
activities referred to in paragraphs (a), (b), (c) and (d) above of this Section
11.3;

(f) any Recoverable Costs of facilities used for production, processing,
transportation and storage of Petroleum and by-products of Petroleum
Operations, including, without limitation, platforms, pipelines, sea lines, flow
lines, production units, processing units, treatment units, wellhead equipment,
subsurface equipment, enhanced recovery systems, Petroleum and by-
products storage facilities, terminals, piers, harbours and related facilities
access roads and such other facilities used in support of activities referred to
in paragraphs (a), (b), (c). (d) and (e) above of this Section 11.3, the
Recoverable Costs of each such facility separately identified; and

() any Recoverable Costs incurred after the Commencement Date and before the
Commerciality Date which would have constituted Operating Costs (as
defined in Section 11.1) had they been incurred after the Commerciality Date. /

ee
BLOCK L ANNEX B

12.2

12.3

Taxation

The liability of each Contractor Party to pay income tax pursuant to Article 13.2 shall
be subject to the following terms (but always in accordance with the Income Tax
(Petroleum) Act (Cap. 119):

Tax base

The basis of each Contractor Party's individual income tax retums shall be its
chargeable profits determined pursuant to Section 12.3 for the relevant basis period
on the basis of the Petroleum Account. Any such income tax returns shall be filed in
Brunei Dollars and any resulting income tax liability may be assessed in US Dollars
or in Brunei Dollars, {If any such income tax liability is assessed in Brunei Dollars, it
shall be calculated in US Dollars and translated into Brunei Dollars on the date of

such assessment.}

Gross proceeds

Subject to the provisions of Section 12.4, each Contractor Party's gross proceeds for a
basis period shall be based on the Petroleum Account and shall be the value
(calculated on the basis of the relevant Individual Market Value) of such Contractor
Party's Percentage Interest share of the Contractor’s Entitlement determined under the
Agreement for such basis period.

Chargeable profits

Subject to the provisions of Section 12.4, the chargeable profits of each Contractor
Party for a basis period on the basis of the Petroleum Account shall be the remainder
of the gross proceeds referred to in Section 12.2 after the following deductions shall
have been made:

(a) such Contractor Party's Percentage Interest share of all Recoverable Costs
recoverable in the relevant basis period (being Recoverable Costs carried
forward from preceding basis period(s) and/or incurred during the relevant
basis period) out of such Contractor Party's Percentage Interest share of the

Cost Pool; < A “ i
BLOCK L

ANNEX B

12.4

(b)

()

such Contractor Party's share in the following liabilities both incurred

pursuant to the Agreement during the relevant basis period and those carried

forward from preceding basis period(s) in which such liabilities had not been
deducted for the purposes of the Income Tax (Petroleum) Act (Cap.119) (to

the extent that any such deduction does not result in an income tax loss):

@

(ii)

Gui)

such Contractor Party's contribution towards Excess Revenue
Payments made by the Operator pursuant to Articles 12.5 and 12.9,
which contribution shall be determined on the basis of such
Contractor Party's Percentage Interest share of the Contractor's Profit
Oil and Profit Gas and the value of such share (calculated on the
basis of the relevant Individual Market Value);

such Contractor Party's contribution towards the amounts paid by the
Operator as a research and development contribution pursuant to
Asticle 18, which contribution shall be determined as an appropriate
percentage of such Contractor Party's gross proceeds referred to in
Section 13.2;

such Contractor Party's Percentage Interest share of the amounts paid
by the Operator to PetroleumBRUNEI pursuant to Article 20.2; and

the amount representing the difference (if any) by which the amounts
deductible by such Contractor Party pursuant to paragraph (a) of this Section
13.3 in the immediately preceding basis period, have exceeded the amount of
such Contractor Party's gross proceeds calculated pursuant to Section 13.2 for

such basis period;

the deductions specified in paragraphs (a), (b) and (c) of this Section 12.3 being the
amounts referred to in section 10A(4) of the Income Tax (Petroleum) Act (Cap.119).

Allocation by reference to individual positions of Contractor Parties

In calculating the gross proceeds and chargeable profits of the Contractor Parties
pursuant to Sections 12.2 and 12.3, the amounts corresponding to the Contractor

Parties’ respective Percentage Interest shares referred to in Sections 1.2, 12.2 and 12.3
shall be adjusted (taking into account advice to that effect by any Contractor Party
submitted to the Collector as part of the relevant income tax retum) to reflect

4

q
BLOCK L ANNEX B

12.5

disproportionate allocations (if any) between Contractor Parties of the Contractor's
Entitlement, Recoverable Costs and/or the Contractor's Jiabilities under the

Agreement, other than pro rata to their Percentage Interests, always PROVIDED that:
(a) any such disproportionate allocation occurs between Contractor Parties only;

(b) any such disproportionate allocation does not in any way cause a reduction of
the total income tax liability of all Contractor Parties as compared with the
position that would arise if no disproportionate allocation was made; and any

such adjustment shall be made only:

(i) where such adjustment reflects any such disproportionate allocation
made pursuant to (i) Article 24 or (ii) as provided in the Joint

Operating Agreement;

(ii) where such adjustment reflects any such disproportionate allocation
resulting from actual liftings of Petroleum by the Contractor Parties;

(iii) where such adjustment reflects any such disproportionate allocation
made pursuant to farm-in or similar arrangements in respect to this

Agreement, in which any of the Contractor Parties participates; and
(iv) in other cases as may be agreed with the Collector.

No prejudice to rights and powers of the Collector

Notwithstanding any other provision of these Accounting Procedures, the provisions
hereof shall be without prejudice to the rights and powers of the Collector under the y

«tb

oA

Income Tax (Petroleum) Act (Cap. 119).

ANNEX C

BLOCK L BREAKDOWN OF MINIMUM EXPENDITURE OBLIGATION ANNEX C

First Phase of Exploration Period:

Proposed Exploration and Physical Quantity roposed Expenditure in
Related Activities US$
Geological study Gravity, remote sensing, data

assimilation and field work

Re-processing of seismic data (QB km depending on tape — —_ |

availability

Seismic Surveys

Amount of 2D km on shore

_ km off shore
[Amount of 3D Isq. km off shore

Drilling
No. of exploration Preis
wells
Meterage of each 2000 meters
well
2000 meters*

* budgeted as on shore well
but could be an off shore
wells in which case the well
cost would increase

Total meterage 4000 meters
Total minimum 20,500,000 US$
lexpenditure for the
[Exploration Period

Second Phase of Exploration Period:

Proposed Exploration and Physical Quantity Proposed Expenditure in
Related Activities
[Geological study Field work
Re-processing of seismic data INIA
Seismic Surveys

[Amount of 2D km on shore

m_off shore

Amount of 3D sq. km off shore
Drilling +

No. of exploration wells

wells.

Meterage of each 2000 meters.

well i?

2000 meters”

* pudgeted as on shore well
but could be an off shore
wells in which case the well {
cost wouid increase
Total meterage 4000 meters
Total minimum
expenditure for the
Exploration Period

16,000,000 US$

ANNEX D

BLOCK L ANNEX D

Parent Company Guarantee

Loon Energy Inc
and

Brunei National Petroleum Company Sendirian Berhad

in relation to Loon Brunei Limited's obligations under a
production sharing contract for Block L in Brunei Darussalam

wis
Sy
K
yp

4

JO uoHerAyIpow ‘aseajai ayy Jo AyuNdas Aue jo Aueipisqns ayy Aq Bulal6 ayy 40 AueduioD
ain Aq saipawias Jo syy6u Aue yo nsund atg so Auedwioy ayy Jo Apawias 10 qyBU Aue
Juasse 0} Aejap Jo aunjiey Jo uomUasse ayy ‘voReIU| InoYIM Inq “BuIpnpul) op 02 3Da/6au
40 Wwo Jo op Aew Auelpisqns ay} 40 Auedwio> ayy yey) GulyjAue Aq 40 AveIpisqng ayy
UQIM 40 03 Auedwo> ayy Aq ape 40 paquel6 quawaBueue 12430 Aue 40 aAjem UCISSa2U0>
‘quasuos Aue fq 10 kuedwon ayy Aq Auepisang ayy 0} UaAl6 Bulag awa Aq aaqueseny
SIU} JOPUN suONeBIgo si Woy paseajes JO payeiauoxa aq JOU {JeYS soJUEIEND ay

“WS 842 Jo Suay ay) 03 BuIpsor2e ajqewojied pue
Np aworaq s6unjeyapun pue saynp ‘suo ebijgo yans jy! pue vey AueIpisqns ayy
jo s6uljepapun pue sagnp ‘suonebijgo ay} yo ye pue y2ea Wsojad 0] Aseipisqns
aug Aq anes Aue so ¥S¢q ayy Ul Queuem Jo vorebi}go ‘uWu4a] Aue Jo Auelpisqns
ayy Aq yxeaig Aue Jo yno Buse sasuadxa Jo sjsod ‘abewep ‘sso; ‘Auge!
4o s6ulpaazosd ‘puewap ‘wiep Aue yo padsai us Auedwos aug Ajuwapul jeys Fara

pue ‘soqueien6
e Ajasau Jou pue JoByqo jedioulid ajos aiam 4 j1 Se (@AOge ayy JO Aue ads0JUa
0] Buyaas Auedwod ayj YIM UOI@UUOD UF AUedWOD ayy Aq pazuNdu; Saxe] pue
saay jebay uoneyuy ynoyyM Gurpnju; ‘sasuedxa pue sjso> te Guipnjou!) yoasay
yoeaig Aue jo yNsas e se JO YSd ay] 0} JUeNsind Aueduio> ayy 0} AueIpysqns ayy
Aq piedun pue ajqeAed 40 pasinou! 40 Buymo ‘anp saniiqel| pue Aauow jo stuns
yans |je jo a6seyrsip pue quawAed anp ay3 pue YSd ay] JO sua] ayy 0} Gulpso22e
‘anp aworaq jeys SbuIyeapuN pue sannp ‘suoNebyqo Yons 4! pue Uaym YSd BYI
03 Juensind pue sapun Aeipisqns ayy yo sbuiyepapun pue sannp ‘suonebyqo ay
JO }@ pue yoea Jo Aleipisqns ayy Aq aduewopad jenjound pue anp ay3 aaquesen6
6uinuguos e se Auedwop ay} 03 saaqueren6 Ayeuopuodun pue Ajqedoaatt TZ

:SuBIsse pue Siossazons sy “9521 104
soqueseng ain “uelpisans ain yim WSd aUy OW! SuLaqUa AUeduIOD ayy Jo LORETEPISUOD UT

“WSd 34] Ul Way) 0} paubisse Ajaanoadsas ase se sGujueaW
BWeS ayy aAeY |JeYS SuOISsasdxa pue SPJOM (s]e}I91 Bly Burpnjour) aaquesengd siyy UT

T

?SMO1T104 SV AIUOV SALLUVd FHL

“Buueadde sayeurasay sauuew ayy ul ySd ayy apuN suoe BGO
Sy JO Aueipisqns ayy Aq aouewuojied anp ay} aaquesen6 0} paaibe sey sojueiend ays

“WeJessnieg Jaunig U! 7 ¥D01g Ut Sarsasad [eNWaYI0.Qed
JO uonsnposd pue uonesojidxe 34) ul aseys 03 ‘eye saju; ‘paasbe sey AUeipisqng
BUI YstYA 03 Juensund (,,AueIpIsang,, 243) sMUdAD “eISODIN Q9OT ‘;qUED ssauIsng eudiy
4aang nosepuig 27 1 ado pasaysi6Bas sy yy ‘snsdAQ Jo sme} ayy JapuN payze10dso3ut
Auedwo> e ‘paywiy jaunig uoo7 pue Auedwo> ay uaemieq (.WSd. at) 9007
JSNBNy 87 Uo apew uaweai6e Buseys uoAonpod e oj JequaWalddns si aaqueseND sIyL

(a)

w

SVauaHM

+(,, Auedwio9,, ay3) wejessnieg jaunig ‘uemebag Las sepueg
‘AQaid uejer ‘xajdwiod yepjog j2uesseH Ife} ueIJNS uesedeA ’q YOO! ‘4OO|4 PUZ ‘ZO'T
yun 3e ssaippe pasaysi6as sy Suiaey (6g deg) py SauedWwoD aij sapun payeiodioout
Auedwiod @ ‘QVHYAG NVIMIGN3S ANVdWOD WNA1ONLAd TVNOILWN ISNNUD

pue ‘epeued ‘bre dzi ‘evadiy ‘Ale6}eD “MS anuaAy Urb 002 ‘OST JO ‘epeued ‘eLaqiy
jo SMB} By 4Japun pazesodsoou; Aueduod e (,4o}UeIeND, 343) INI ADUANA NOOT

(2)

@

?NaaMLag

9007 @ Jo Aep @ uo apewi si 3aLNVUYAD SIHL

a XUNNV

TMIOTa
BLOCK L ANNEX D

exchange of any such security for the liability of any persons) which, but for this
provision, might exonerate the Guarantor or otherwise reduce its liabilities hereunder.

4 The Guarantor hereby authorises the Subsidiary and the Company to make any addendum
or variation however fundamental to the PSA, the due and punctual performance of which
addendum or variation shall be likewise guaranteed by the Guarantor in accordance with
the terms of this Guarantee. The obligations of the Guarantor hereunder shall in no way
be affected by any variation or addendum to the PSA.

5. This Guarantee is a continuing guarantee and, accordingly, shall remain in operation until
all obligations, warranties, duties and undertakings now or hereafter to be carried out or
performed by the Subsidiary under the PSA shall have been satisfied or performed in full
and is in addition to and not in substitution for any other security which the Company may
at any time hold for the performance of such obligations and may be enforced against the
Guarantor without first having recourse to any such security and without taking any steps
or proceedings against the Subsidiary or any other person.

6. Neither the liability of the Guarantor hereunder nor the rights of the Company in relation
to this Guarantee shall be discharged or impaired by reason of the winding up, dissolution,
administration, ownership of the Guarantor or the Company or any other person or any
change in the ownership of the Subsidiary or by any other act, event or omission which
might, but for the provisions of this Guarantee, operate to discharge, impair or otherwise
affect any of the obligations or liabilities of the Guarantor hereunder or any of the rights,
remedies or powers conferred upon the Company.

7. All sums payable under this Guarantee shall be paid in full free and clear of and without
deduction of or withholding for or on account of any present or future taxes, duties and/or
other charges.

8. The Guarantor shall:

84 be entitled in any action or proceedings by the Company to raise any equivalent
rights in defence of liability as the Subsidiary would have against the Company
under the PSA so that except in relation to any costs and expenses (including
fees and taxes) incurred in enforcing this Guarantee, the liability of the Guarantor
shall be no greater than the liability which it would have had if it had been jointly
and severally liable with the Subsidiary to the Company as a party to the PSA;

and

8.2 subject to clause 8.1, remain liable to the Company under this Guarantee for the
period referred to in clause 9.

9. Until all amounts which may be or become payable by the Subsidiary to the Company
under the PSA have been paid in full, the Guarantor shall, by virtue of any payment made
by it under this Guarantee, not:

9.1 be subrogated to any rights or security;

9.2 claim, rank, prove or vote as creditor of the Subsidiary or its estate in
competition with the Company; or

93 receive, claim or have the benefit of any payment, distribution or security from or
on account of the Subsidiary, or exercise any right of set-off as against the
Subsidiary.

10. Any notice shall be duly signed by or on behalf of a duly authorised officer of the person
giving the notice and left at or sent by recorded delivery post or by facsimile transmission

to it at the following addresses: Ak

|

,

BLOCK L ANNEX D

The Company

Address: Unit 2.02, 2nd Floor, Block D, Yayasan Sultan
Haji Hassanal Bolkiah Complex, Jalan Pretty,
Bandar Seri Begawan, Brunei Darussalam

Facsimile Number: +673 2230654

Attention: The Chief Executive Officer

The Guarantor

Address: 1950, 700 4th Avenue SW, Calgary, Alberta,
T2P 334, Canada

Facsimile Number: +1 403 264 8877

Attention: The Chief Executive Officer

Either party may change its address for notice to another address by prior notice to the
other party.

Any notice shall be deemed to have been received:
10.1 if sent by hand or recorded delivery post, when delivered;
10.2 if sent by facsimile, upon sending, subject to:
{a) confirmation of uninterrupted transmission by a transmission report; and

(b) there having been no telephonic communication by the recipient to the
sender (any such telephone communication to be confirmed in writing)
that the facsimile has not been received in legible form:

() within three hours after sending, if sent on a Business Day and
between the hours of 9.00 am and 4.00 pm; or

(i) by noon on the next following Business Day if sent after 4.00 pm on
a Business Day but before 9.00 am on the following Business Day,

provided that any notice given by fax shall be confirmed by letter sent by
hand or post, but without prejudice to the original fax notice if received in
accordance with this clause 10.2(b).

11. If any dispute or difference arises between the Guarantor and the Company in connection
with this Guarantee which cannot be resolved by mutual agreement, it shall be referred to
the jurisdiction of the English Courts. This Guarantee shall be governed by and construed

in accordance with English law.

IN WITNESS whereof this Guarantee has been executed as a deed and delivered by the

Guarantor the day and year first before written. A
BLOCKL

ANNEX D

THIS DEED is made on

2006

IN WITNESS whereof this agreement
has been executed as a deed and
delivered on the date first above written
Signed as a deed by

LOON ENERGY INC acting by
[name of individuaf} and [name of
individual] duly authorised

under the laws of Alberta, Canada

on behalf of LOON ENERGY INC

THIS DEED is made on

2006

IN WITNESS whereof this agreement
has been executed as a deed and
delivered on the date first above written
Signed as a deed by

BRUNEI NATIONAL PETROLEUM
COMPANY SENDIRIAN BERHAD

acting by

{name of individual] and [name of
individual] duly authorised

under the laws of Brunei Darussalam
on behalf of BRUNEI NATIONAL

PETROLEUM COMPANY SENDIRIAN
BERHAD
ANNEX E

BLOCK L ANNEX E

APPENDIX

{HEADED NOTEPAPER OF BENEFICIARY]

To: [Name and address of Issuing Bank]

[Date]
Bank Guarantee Ref No. @ (the "Bank Guarantee")
We refer to the Bank Guarantee and certify that:

(a) we have provided the Production Sharing Agreement to the Borrower on the terms
and conditions approved by you at the time of issue of the Bank Guarantee;

(b) the terms of the Production Sharing Agreement are the same as those prevailing at the
time of issue of the Bank Guarantee (or, to the extent that they are not, any
amendments thereto have been approved by you);

(© an aggregate amount (the "Payment Amount") of @(comprising ®of principal and @
of interest and/or other charges) fell due for payment in ® by @ on @ and remains due
and unpaid at the date of this letter.

Accordingly, we hereby request payment under the Bank Guarantee of the Payment Amount.
Payment is to be made to our account (A/c No. @) with @ at @.

Terms defined in the Bank Guarantee shall bear the same meaning in this letter.

Yours faithfully / a
AE
: J

For and on behalf of

ANNEX E

BLOCK L
FORM OF BANK GUARANTEE
(HEADED NOTEPAPER OF ISSUING BANK]
To: [Details]
[Date]
Dear Sirs,
Ld In this letter:

"Bank" means [details of Issuing Bank];

"Business Day" means a day (not being a Saturday, Sunday or public holiday) on which (i)
banks and foreign exchange markets are open for dealings in London and (ii) banks and
foreign exchange markets are open for dealings in [Brunei Darussalam];

“Payment Date" means the date for payment of a demand being [details - minimum five]
Business Days after the date of receipt of demand;

“Production Sharing Agreement" means the production sharing agreement dated 28"
August 2006 for Block L Brunei Darussalam between (1) Brunei National Petroleum
Company Sendiran Berhad (2) Loon Brunei Limited and (3) QAF Brunei Sdn Bhd

Words and expressions defined in or having a meaning in the Production Sharing Agreement
shall, unless the context otherwise requires, have the same meaning when used in this
Agreement.

The Bank irrevocably and unconditionally guarantees to you on receipt of written demand,
the payment and discharge by the Contractor of all amounts payable or expressed to be
payable to you pursuant to the Minimum Expenditure Obligations in respect of [Phase
1/Phase 2} of the Exploration Period set out in [Article 8.1/Article 8.2] of the Production
Sharing Agreement. This guarantee is given subject as follows:

@ Any demand made hereunder shal] be made in writing addressed to the Bank or its
offices at [details] (Attention: [details}) in the form provided in the appendix to this
guarantee;

() The maximum aggregate liability of the Bank hereunder in respect of the Minimum
Expenditure Obligations for [Phase i/Phase 2] (inclusive of all principal, interest,
costs and expenses) is [USD 6,833,334/USD 5,333,333].

i bhimant@
hshe.ce.

amgn
BLOCK L ANNEX E

Any payment made hereunder shall be made on the Payment Date in [derails - currency] by
Payment to the account of the Beneficiary at a principal bank in [derails] specified in the
demand.

4 This Guarantee will expire upon:

(a) the date upon which the Contractor has fulfilled its Minimum Expenditure Obligations
for [Phase 1/Phase 2] in accordance with [Article 8.1/Article 8.2] of the Production
Sharing Agreement;

() the end of (Phase 1/Phase 2]; or

(© the Bank has paid the maximum aggregate liability as set out in paragraph 2(b) (as
reduced in accordance with paragraph 5),

5. This guarantee is not assignable or transferable in whole or in part,

6 This guarantee shall be construed in accordance with the laws of Brunei Darussalam.

Yours faithfully

For and on behalf of
[ISSUING BANK]

